19-22915-rdd          Doc 5     Filed 05/01/19       Entered 05/01/19 22:27:32              Main Document
                                                    Pg 1 of 171


    Jonathan S. Henes, P.C.                                       Ryan Blaine Bennett, P.C. (pro hac vice pending)
    Emily E. Geier (pro hac vice pending)                         KIRKLAND & ELLIS LLP
    KIRKLAND & ELLIS LLP                                          KIRKLAND & ELLIS INTERNATIONAL LLP
    KIRKLAND & ELLIS INTERNATIONAL LLP                            300 North LaSalle Street
    601 Lexington Avenue                                          Chicago, Illinois 60654
    New York, New York 10022                                      Telephone:      (312) 862-2000
    Telephone:      (212) 446-4800                                Facsimile:      (312) 862-2200
    Facsimile:      (212) 446-4900

    Proposed Counsel to the Debtors and Debtors in Possession

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

                                                              )
    In re:                                                    )         Chapter 11
                                                              )
    SUNGARD AVAILABILITY SERVICES                             )         Case No. 19-22915 (RDD)
    CAPITAL, INC. et al., 1                                   )
                                                              )
                                      Debtors.                )         (Joint Administration Requested)
                                                              )

                 DEBTORS’ MOTION FOR ENTRY OF INTERIM AND
               FINAL ORDERS (I) AUTHORIZING THE DEBTORS (A) TO
              OBTAIN POSTPETITION FINANCING AND (B) TO UTILIZE
           CASH COLLATERAL, (II) GRANTING ADEQUATE PROTECTION TO
     PREPETITION SECURED PARTIES, (III) MODIFYING THE AUTOMATIC STAY,
     (IV) SCHEDULING A FINAL HEARING, AND (V) GRANTING RELATED RELIEF


             Sungard Availability Services Capital, Inc. (“Sungard AS”) and the other above-captioned

debtors and debtors-in-possession (collectively, with Sungard AS, the “Debtors,” and together

with the Debtors’ non-debtor affiliates, collectively, the “Company”), respectfully state the

following in support of this motion (this “DIP Motion”):




1     The last four digits of the Debtors’ tax identification number are Sungard Availability Services Capital, Inc.
      (7677); Sungard Availability Services Holdings, LLC (6403); Sungard Availability Services Technology, LLC
      (9118); Inflow LLC (9489); Sungard Availability Services, LP (6195); Sungard Availability Services Vericenter
      Inc. (4039); Sungard Availability Network Solutions, Inc. (1034). The location of the Debtors’ service address
      for purposes of these chapter 11 cases is: 50 Main Street, Suite 1014, White Plains, NY 10606.
19-22915-rdd      Doc 5    Filed 05/01/19    Entered 05/01/19 22:27:32         Main Document
                                            Pg 2 of 171


                                     Preliminary Statement

       1.       Over the course of several months, the Debtors, their advisors, and their major

stakeholders from nearly all levels of the capital structure—including an ad hoc group of

prepetition secured lenders (the “Secured Lender Group”), an ad hoc crossholding group of

prepetition secured lenders and noteholders (the “Crossover Group”), and their prepetition private

equity sponsors (the “Sponsors,” and collectively with the Debtors, the Secured Lender Group,

and the Crossover Group, the “RSA Parties”)—worked diligently and in good faith to negotiate

the terms of the Debtors’ comprehensive restructuring. These negotiations successfully resulted

in a deal in principle, the material terms of which were set forth in a restructuring support

agreement (the “RSA”) entered into prepetition by the Debtors and the foregoing stakeholders,

which hold in the aggregate over 75% of the principal amount outstanding of the Debtors’

prepetition funded debt obligations. These efforts culminated in the commencement by the

Debtors of the above-captioned chapter 11 cases (the “Cases”) following the successful solicitation

of a fully consensual prepackaged chapter 11 plan of reorganization (the “Plan”). Altogether, the

Plan will result in the reduction of the Debtors’ funded debt obligations by approximately

$900 million.

       2.       The Plan is the centerpiece of a series of interdependent agreements and financing

commitments, each one critical to the others and necessary for the Debtors’ reorganization. One

such financing commitment is the senior secured super-priority debtor in possession credit facility,

the DIP Facility, proposed to be entered into by the Debtors, the DIP Lenders and the DIP Agent

on the terms set forth in the DIP Loan Documents. Considering the highly consensual nature of

the Debtors’ Cases, the Debtors intend to confirm the Plan and emerge from chapter 11 as

expeditiously as possible—in which case the DIP Facility may not be necessary to fund the

Debtors’ operations through bankruptcy. During the negotiations leading up to the execution of

                                                 2
19-22915-rdd        Doc 5      Filed 05/01/19      Entered 05/01/19 22:27:32                Main Document
                                                  Pg 3 of 171


the RSA, uncertainty surrounding the Debtors’ available liquidity and their ability to financially

weather these bankruptcy proceedings led the RSA Parties to seek access to postpetition funding

for the Debtors. The Debtors and the other RSA Parties recognized it would be prudent and in the

best interests of preserving the Company’s going-concern value to have access to the DIP Facility,

if needed. The RSA, the Plan, and the DIP Orders provide the flexibility the Debtors need to either

fund operations during these Cases, if necessary, or to draw upon the financing commitments

contemplated therein upon emergence.               The requested relief will ensure the Debtors have

continued access to liquidity both during the pendency of these Cases and following the Debtors’

emergence from bankruptcy through the streamlined transactions described herein.

        3.       Irrespective of whether the Debtors’ draw on the DIP Facility, the relief sought by

this DIP Motion is highly valuable to the Debtors and will provide: (a) the assurance of an available

postpetition debtor-in-possession financing commitment to draw on, if necessary, in the form of a

non-amortizing multiple-draw term loan facility in a fully committed amount of $100 million,

(b) the consensual use of the Cash Collateral of the Prepetition Secured Parties (“Cash Collateral,”

and together with the DIP Facility, the “DIP Financing”), 2 and (c) a commitment for exit financing.

Notably, if as anticipated, these Cases last for a short duration, the DIP Facility will unlikely be

drawn and, subject to the satisfaction of applicable conditions, the DIP Lenders will instead

directly fund the Exit Term Loan. The DIP Facility, if incurred, will be secured by first priority

liens on, and security interests in, all of the Debtors’ unencumbered assets as of the date hereof

(the “Petition Date”) and super-priority priming liens on, and security interests in, all of the

Debtors’ assets that are encumbered as of the Petition Date. Having access to the DIP Financing,

including the use of Cash Collateral, on the first day of these Cases is a prerequisite for the Debtors’


2   “Cash Collateral” has the meaning set forth in section 363(a) of the Bankruptcy Code.



                                                        3
19-22915-rdd      Doc 5    Filed 05/01/19    Entered 05/01/19 22:27:32          Main Document
                                            Pg 4 of 171


major stakeholders to support the Plan and is critical for the success of the Debtors’ reorganization

efforts.

           4.   The DIP Lenders have also agreed to provide the Debtors with exit financing. In

short, all borrowings and undrawn commitments under the DIP Facility will, upon the satisfaction

of applicable conditions, be converted into a senior secured term loan exit facility

(the “Exit Term Loan”). In addition to the Exit Term Loan, upon emergence, the reorganized

Debtors (a) intend to have access to a $50 million third-party senior secured revolver facility

(the “Exit Revolver”) and (b) will have issued a $300 million senior secured takeback term loan

facility (the “New Term Loan,” and together with the Exit Term Loan and Exit Revolver,

collectively, the “Exit Facilities”).   Together, it is anticipated that the aggregate amounts

committed under the Exit Facilities will be $450 million. These exit commitments, including the

DIP Lenders’ agreement to, upon satisfaction of applicable conditions, convert their outstanding

claims under the DIP Facility into claims under the Exit Term Loan (rather than seeking to be paid

in cash in full), provide the Debtors at the outset of these Cases with a clear and reliable path to

emerge from chapter 11 in an expeditious manner with a stronger balance sheet.

           5.   In addition to being a critical component of the RSA, the Plan and the related

interdependent agreements, the use of Cash Collateral, is both necessary to provide working capital

during the pendency of these Cases and is vital to the Debtors’ emergence from bankruptcy as a

reorganized business enterprise. Without access to Cash Collateral and, if necessary, the DIP

Facility, the Debtors may not have sufficient cash on hand to maintain uninterrupted business

operations, provide ongoing service to their customers, or pay their employees while they

restructure their businesses. Such a disruption in operations would likely have a grave and

immediate impact on the Debtors’ businesses and negatively impact their restructuring efforts.



                                                 4
19-22915-rdd        Doc 5      Filed 05/01/19      Entered 05/01/19 22:27:32                Main Document
                                                  Pg 5 of 171


        6.       As described in greater detail herein and in the Greene Declaration, 3 the DIP

Financing is the result of a robust marketing process and negotiation process led by the Debtors’

investment banker, Centerview Partners LLC (“Centerview”). In this case, obtaining access to

postpetition financing was difficult because all, or substantially all, of the Debtors’ U.S. assets,

and a part of the Debtors’ foreign assets are encumbered by valid and perfected first-priority liens.

In order to avoid a protracted and expensive priming fight, the Debtors would need either to (a)

obtain the consent of the Prepetition Secured Parties to the priming of their liens or (b) locate a

third-party lender willing to provide postpetition financing on an unsecured basis. Because neither

option was available, and in the exercise of sound business judgment, the Debtors negotiated

extensively with the Secured Lender Group and Crossover Group, at arms’-length and in good

faith, for access to critical and necessary postpetition financing, including the use of Cash

Collateral, in the form of the DIP Financing. The Secured Lender Group and Crossover Group

have reviewed and commented on, and consent to the entry of, the Interim Order and the DIP Loan

Documents pursuant to the terms of the RSA and Plan. Thus, as set forth in the Koza Declaration, 4

the DIP Financing pending before the Court is the Debtors’ best and only available option and one

supported by all of the Debtors’ major constituencies.

        7.       For the reasons set forth herein, the Debtors believe that the authority to obtain

DIP Financing, including the use of Cash Collateral, is in the best interests of the Debtors, their




3   The “Greene Declaration” refers to the Declaration of Samuel Greene in Support of the Debtors’ Motion for Entry
    of Interim and Final Orders (I) Authorizing the Debtors (A) To Obtain Postpetition Financing and (B) To Utilize
    Cash Collateral, (II) Granting Adequate Protection to Prepetition Secured Parties, (III) Modifying the Automatic
    Stay, (IV) Scheduling a Final Hearing, and (V) Granting Related Relief, filed contemporaneously herewith.
4   The “Koza Declaration” refers to the Declaration of Eric Koza in Support of the Debtors’ Motion for Entry of
    Interim and Final Orders (I) Authorizing the Debtors (A) To Obtain Postpetition Financing and (B) To Utilize
    Cash Collateral, (II) Granting Adequate Protection to Prepetition Secured Parties, (III) Modifying the Automatic
    Stay, (IV) Scheduling a Final Hearing, and (V) Granting Related Relief, filed contemporaneously herewith.



                                                         5
19-22915-rdd      Doc 5     Filed 05/01/19    Entered 05/01/19 22:27:32         Main Document
                                             Pg 6 of 171


estates, and their creditors.    Accordingly, the Debtors respectfully request approval of the

DIP Motion and authority to enter into the DIP Financing and to use Cash Collateral, as more fully

detailed herein and in the Greene Declaration and the Koza Declaration, subject to the terms and

conditions set forth in the orders granting such relief.

                                      Jurisdiction and Venue

       8.      The United States Bankruptcy Court for the Southern District of New York

(the “Court”) has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the

Amended Standing Order of Reference from the United States District Court for the Southern

District of New York, dated January 31, 2012. The Debtors confirm their consent, pursuant to Rule

7008 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), to the entry of a

final order by the Court in connection with this DIP Motion to the extent that it is later determined

that the Court, absent consent of the parties, cannot enter final orders or judgments in connection

herewith consistent with Article III of the United States Constitution.

       9.      Venue is proper in this Court pursuant to 28 U.S.C. §§ 1408 and 1409.

       10.     The statutory bases for the relief requested herein are sections 105, 361, 362, 363,

364(c)(1), 364(c)(2), 364(c)(3), 364(d)(1), 364(e) and 507 of title 11 of the United States Code

(the “Bankruptcy Code”), Bankruptcy Rules 2002-1, 4001-2, 9006-1, 9013-1, and 9014-1, and

Rule 9014-2 of the Local Bankruptcy Rules for the Southern District of New York (the “Local

Bankruptcy Rules”).




                                                  6
19-22915-rdd          Doc 5    Filed 05/01/19    Entered 05/01/19 22:27:32          Main Document
                                                Pg 7 of 171


                                             Relief Requested

          11.      By this DIP Motion, the Debtors request entry of an interim order, substantially in

the form attached hereto as Exhibit 1 (the “Interim Order”), 5 and a final order (the “Final Order,”

and together with the Interim Order, the “DIP Orders”) granting, among other things, the following

relief:

          •     DIP Facility: authority to obtain a senior secured, superpriority, multiple-draw term
                credit facility in a principal amount of $50 million on an interim basis and an aggregate
                amount of $100 million pursuant to the terms and conditions of that certain DIP Term
                Sheet attached as Exhibit A to the Interim Order (the “DIP Term Sheet”), and as may
                be further memorialized by a Superpriority Senior Secured Debtor-In-Possession
                Credit Agreement (as amended, restated or otherwise modified from time to time in
                accordance with the terms thereof, the “DIP Loan Agreement”), between Sungard AS
                (the “Borrower”), and each of the Debtors as guarantors (the “Guarantors”), the
                relevant lenders (collectively, the “DIP Lenders”), Cortland Capital Market
                Services LLC, as administrative agent and collateral agent (in such capacities, the “DIP
                Agent” and, together with the DIP Lenders, collectively, the “DIP Parties”), and other
                agents and entities from time to time party thereto, substantially in the form of the DIP
                Term Sheet (the “DIP Facility”) (Interim Order ¶ 7);

          •     DIP Loan Documents: authority to execute and deliver all agreements, documents,
                and instruments contemplated by the DIP Orders, the DIP Term Sheet, and the DIP
                Loan Agreement (collectively, the “DIP Loan Documents”), and to take all actions
                necessary, appropriate, or required to comply with the Debtors’ obligations under the
                DIP Loan Documents and under the DIP Orders (Interim Order ¶ 7);

          •     DIP Liens and Claims: authority to grant the DIP Agent, for its own benefit and the
                benefit of the DIP Lenders, super-priority priming liens in the DIP Collateral (as
                defined below) securing the DIP Facility, and super-priority claims in respect of the
                obligations under the DIP Facility, each subject to the Carve-Out (as defined below)
                (Interim Order ¶¶ 9-10);

          •     Cash Collateral: authority to use the Cash Collateral of the Prepetition Secured Parties
                (as defined below) (Interim Order ¶ 15);

          •     Adequate Protection: approval of the Adequate Protection Obligations (as defined
                below) to be provided to the Prepetition Secured Parties, to protect the Prepetition
                Secured Parties’ interests in the Cash Collateral, as well as to compensate for any



5   A redline of the changes to the Interim DIP Order to the version shared with the Bankruptcy Court on
    April 26, 2019 is attached hereto as Exhibit 2.



                                                      7
19-22915-rdd            Doc 5     Filed 05/01/19       Entered 05/01/19 22:27:32                 Main Document
                                                      Pg 8 of 171


                 decline in, or diminution of, the value of the Prepetition Secured Parties’ interest in the
                 Prepetition Collateral (as defined below) (Interim Order ¶ 16);

           •     Automatic Stay: modification of the automatic stay imposed by section 362 of the
                 Bankruptcy Code to the extent necessary to implement and effectuate the terms and
                 provisions of the DIP Loan Documents and the DIP Orders (Interim Order ¶ 7);

           •     Final Hearing: scheduling by the Court of a final hearing (the “Final Hearing”), if
                 necessary, to consider entry of the Final Order granting the relief requested in this
                 DIP Motion on a final basis (Interim Order ¶ 37); and

           •     Immediate Effectiveness: waiver of any applicable stay, including under Bankruptcy
                 Rule 6004, to provide for immediate effectiveness of the Interim Order (including a
                 waiver pursuant to Bankruptcy Rule 6004(h) (Interim Order ¶ 36).

                     Concise Statement Pursuant to Local Bankruptcy Rule 4001-2

           12.      Pursuant to Bankruptcy Rules 4001(b), (c) and (d), and Local Bankruptcy

Rule 4001-2, the following is a concise statement and summary of the proposed material terms of

the DIP Financing as provided in the DIP Term Sheet and DIP Orders: 6

                    MATERIAL TERMS OF THE PROPOSED POSTPETITION FINANCING

    DIP Parties                 Debtor Parties:
    Fed. R. Bankr. P.           Borrower: Sungard AS.
    4001(c)(1)(B)
                                Guarantors: The DIP Guarantors (collectively with the Borrower, the “Loan Parties”).
                                Lending Parties:
                                DIP Agent: Cortland Capital Market Services LLC.
                                DIP Lenders: Includes lenders from time to time party to the DIP Loan Agreement
                                that are (i) lenders under the Prepetition Credit Agreement under one tranche of the
                                DIP Facility (the “Tranche A DIP Facility”); and (ii) certain holders of Prepetition
                                Notes under a separate tranche of the DIP Facility (the “Tranche B DIP Facility”).
                                DIP Backstop Parties: Certain entities, as set forth on Schedule A to the DIP Term
                                Sheet providing the Backstop Commitments (as defined in the DIP Term Sheet).

    Maturity                    Maturity Date: Unless converted to the Exit Term Loan, all obligations under the DIP
                                Loan Documents will be due and payable in full in cash on the earliest of: (i) the date
    Local Bankruptcy Rule
                                that is six months after the Closing Date (as defined below); (ii) if the Final Order has
    4001-2(a)(10);
                                not been entered by the Court on or before the applicable Milestone (as defined below),


6     This summary is intended only to assist the Court by reference to the DIP Term Sheet and the DIP Orders, and is
      qualified in its entirety by the terms of the DIP Loan Documents, each as may be modified by the DIP Orders.
      Capitalized terms used in this statement but not otherwise defined herein shall have the meanings ascribed to such
      terms in the DIP Loan Documents or DIP Orders, as applicable.



                                                             8
19-22915-rdd            Doc 5     Filed 05/01/19       Entered 05/01/19 22:27:32                 Main Document
                                                      Pg 9 of 171



                     MATERIAL TERMS OF THE PROPOSED POSTPETITION FINANCING

    Fed. R. Bankr. P.           the date of the applicable Milestone; (iii) the date of acceleration of the DIP Loans (as
    4001(c)(1)(B)               defined below) and the termination of the DIP Lenders’ commitments under the DIP
                                Facility pursuant to the terms of the DIP Loan Agreement; (iv) the date the Court orders
                                a conversion of the Cases to a chapter 7 liquidation or the dismissal of the chapter 11
                                case of any Debtor; or (v) the substantial consummation (as defined in 11 U.S.C. §
                                1101(2) of the Bankruptcy Code) of the Plan), which has been confirmed by an order
                                entered by the Court (the “Confirmation Order”) (such earliest date, the
                                “Maturity Date”).

    Use of Proceeds             DIP Facility. In accordance with and subject to the DIP Budget (as defined below)
                                and the DIP Orders (as defined below), the proceeds of the DIP Facility may be used
    Fed. R. Bankr. P.
                                only for the following purposes: (A) to pay reasonable and documented transaction
    4001(c)(1)(B)
                                costs, fees and expenses that are incurred in connection with the restructuring or Cases,
                                for working capital and general corporate purposes of the Loan Parties, (B) to make
                                adequate protection payments as set forth in the DIP Orders and (C) up to $20 million
                                of proceeds shall be applied to fund a segregated domestic account (the “Specified
                                Account”) which funds shall be available to the Debtors for disbursement to certain
                                non-Debtor subsidiaries of the Borrower through secured intercompany borrowings
                                evidenced by promissory notes (the “Specified Intercompany Notes”) on an as-needed
                                basis in accordance with the DIP Budget. (Interim Order ¶ 7(c))

    Interest Rates              Interest Rate. Interest is payable at (a) LIBOR plus 7.50%; or (b) the Base Rate 7 plus
    Fed. R. Bankr. P.           6.50%; at the option of the Borrower, in each case payable in cash.
    4001(c)(1)(B)               Default Rate. Non-default interest rate plus an additional 2.00% on the DIP Loans
                                and all overdue amounts (interest, fees). Default interest shall be payable in cash on
                                demand.

    DIP Commitments             DIP Commitments. Total aggregate commitment of $100 million comprised of (i)
                                the $87 million Tranche A DIP Facility and (ii) the $13 million Tranche B DIP Facility
    Local Bankruptcy Rule
                                to be disbursed ratably between the Tranche A DIP Facility and Tranche B DIP Facility
    4001-2(a)(1);
                                as Initial DIP Loans in the amount of $50 million (or lesser amount approved by the
                                Court and set forth in the Interim Order, the loans advanced on such date, the “Initial
    Fed. R. Bankr. P.
                                DIP Loans”) (and, upon entry of the Final Order, additional draws of up to an aggregate
    4001(c)(1)(B)
                                amount $100 million less the amount of the Initial DIP Loans actually borrowed (the
                                “Delayed Draw DIP Facility” and the loans advanced under the Delayed Draw DIP
                                Facility, the “Delayed Draw DIP Loans” and, together with the Initial DIP Loans, the
                                “DIP Loans”). Any amount not so allocated to the Tranche A DIP Facility or
                                Tranche B DIP Facility shall be allocated to the DIP Backstop Parties in accordance
                                with the terms of the DIP Loan Documents. (Interim Order (a))

    Conditions                  Closing Conditions. Usual and customary conditions to effectiveness of the DIP
                                Facility reasonably satisfactory to the DIP Backstop Parties consistent with the consent
    Local Bankruptcy Rule
                                rights set forth in the RSA, including, without limitation, the DIP Backstop Parties’
    4001-2(a)(2);
                                reasonable satisfaction with the Debtors’ cash management arrangements, monthly
                                financial forecasts, all documentation related to the DIP Facility, and the Debtors’
    Local Bankruptcy Rule
    4001-2(h);



7     “Base Rate” equals the higher of (a) the Federal Reserve Bank of New York’s federal funds rate plus 0.5% and
      (b) the Prepetition Agent’s prime rate in effect at that time.



                                                             9
19-22915-rdd            Doc 5     Filed 05/01/19 Entered 05/01/19 22:27:32                         Main Document
                                                Pg 10 of 171



                   MATERIAL TERMS OF THE PROPOSED POSTPETITION FINANCING

    Fed. R. Bankr. P.           postpetition financing budget, 8 effectiveness of the RSA, no events reasonably
    4001(c)(1)(B)               expected to cause a material adverse change, entry of an Interim Order, stipulation to
                                the validity of Prepetition Liens and security interests, no appointment of trustee or
                                examiner, payment of costs and fees, and accuracy of representations and warranties.
                                Funding Conditions. Each withdrawal by the Borrower from the DIP Loan
                                Disbursement Account is subject to usual and customary funding conditions, including
                                delivery of a Committed Loan Notice, accuracy of representations, and no defaults
                                under the DIP loan documents.

    Fees & Payments             Commitment Payment. Cash payment equal to 2.50% of the average daily unused
                                portion of the Delayed Draw DIP Facility payable quarterly in arrears.
    Local Bankruptcy Rule
    4001-2(a)(3);               Administrative Fee. 9

    Fed. R. Bankr. P.           Put Option Premium. A put option premium equal to 3.00% of the principal amount
    4001(c)(1)(B)               of the backstopped commitments.
                                Upfront Fee. 3.00% of the committed amount of the DIP Loans in the form of an
                                original issue discount.
                                Professionals’ Fees and Expenses. Payment of reimbursable fees, costs, and
                                expenses as set forth in the section below entitled “Adequate Protection.”
                                (Interim Order ¶¶ 16(c), 25)

    Liens and Priorities        DIP Liens. As security for the DIP Obligations, effective and perfected upon the date
                                of this Interim Order, and without the necessity of the execution, recordation of filings
    Local Bankruptcy Rule       by the Debtors of mortgages, security agreements, control agreements, pledge
    4001-2(a)(4);               agreements, financing statements or other similar documents, or the possession or
                                control by the DIP Agent or any DIP Lender of, or over, any DIP Collateral (as defined
    Fed. R. Bankr. P.           below), the following security interests and liens are hereby granted by the Debtors to
    4001(c)(1)(B)               the DIP Agent, for the benefit of the DIP Agent and the DIP Lenders (all property
                                identified in clauses (a), (b) and (c) below being collectively referred to as the
                                “DIP Collateral”), subject to payment of the Carve-Out (all such liens and security
                                interests granted to the DIP Agent, for the benefit of the DIP Lenders, pursuant to this
                                Interim Order and the DIP Loan Documents, the “DIP Liens”):
                                   (a) First Lien on Unencumbered Property. Pursuant to Bankruptcy Code
                                section 364(c)(2), a valid, binding, continuing, enforceable, fully-perfected, non-
                                avoidable, automatically and properly perfected first priority senior security interest in
                                and lien upon all property of the Debtors, whether existing on the Petition Date or
                                thereafter acquired, that, on or as of the Petition Date is not subject to valid, perfected
                                and non-avoidable liens (or perfected after the Petition Date to the extent permitted by
                                Bankruptcy Code section 546(b)), including, without limitation, any unencumbered
                                cash of the Debtors (whether maintained with the DIP Agent or otherwise) and any
                                investment of such cash, accounts, inventory, goods, contract rights, instruments,
                                documents, chattel paper, patents, trademarks, copyrights, and licenses therefor,
                                accounts receivable, receivables and receivables records, general intangibles, payment


8     A copy of the Initial DIP Budget is attached to the Interim Order as Exhibit B.
9     Due to the sensitive commercial nature of the Fee Letter (as defined in the DIP Loan Documents) and the
      confidentiality provisions contained therein, the Debtors have not attached a copy of the Fee Letter to this Motion.
      Upon request, the Debtors will make copies of the Fee Letter available to the Court and the U.S. Trustee on a
      confidential basis.



                                                            10
19-22915-rdd   Doc 5     Filed 05/01/19 Entered 05/01/19 22:27:32                         Main Document
                                       Pg 11 of 171



           MATERIAL TERMS OF THE PROPOSED POSTPETITION FINANCING

                       intangibles, tax or other refunds, insurance proceeds, letters of credit, contracts, owned
                       real estate, real property leaseholds, fixtures, deposit accounts, commercial tort claims,
                       securities accounts, instruments, investment property, letter-of-credit rights,
                       supporting obligations, machinery and equipment, real property, leases (and proceeds
                       from the disposition thereof), all of the issued and outstanding capital stock of each
                       Debtor, other equity or ownership interests (including equity interests in subsidiaries
                       of each Debtor), money, investment property, the Specified Account, the Specified
                       Intercompany Notes, intercompany claims, claims arising on account of transfers of
                       value from a Debtor to (x) another Debtor and (y) a non-Debtor affiliate incurred on
                       or following the Petition Date, causes of action, including causes of action arising
                       under Bankruptcy Code section 549 (but excluding all other Avoidance Actions), all
                       products and proceeds of the foregoing and, subject to the Final DIP Order, all
                       proceeds and property recovered in respect of Avoidance Actions.
                          (b) Liens Priming the Prepetition Liens. Pursuant to Bankruptcy Code section
                       364(d)(1), a valid, binding, continuing, enforceable, fully-perfected first priority senior
                       priming security interest in and lien upon all property of the Debtors including, without
                       limitation, the Prepetition Collateral, Cash Collateral, and any investment of such cash
                       and cash equivalents, accounts, deposit accounts, inventory, goods, contract rights,
                       instruments, documents, chattel paper, patents, trademarks, copyrights, and licenses
                       therefor, accounts receivable, receivables and receivables records, general intangibles,
                       payment intangibles, tax or other refunds, insurance proceeds, letters of credit,
                       contracts, owned real estate, real property leaseholds, fixtures, deposit accounts,
                       commercial tort claims, securities accounts, instruments, investment property, letter-
                       of-credit rights, supporting obligations, machinery and equipment, real property, leases
                       (and proceeds from the disposition thereof), all of the issued and outstanding capital
                       stock of each Debtor, other equity or ownership interests (including equity interests in
                       subsidiaries of each Debtor), money, investment property, causes of action, and all
                       products and proceeds of the foregoing, whether in existence on the Petition Date or
                       thereafter created, acquired, or arising and wherever located, that is subject to any liens
                       securing the Prepetition Loan Obligations; provided that such liens shall be
                       immediately junior to any liens that were senior to the liens securing the Prepetition
                       Loan Obligations as of the Petition Date.
                          (c) Liens Junior to Certain Other Liens. Pursuant to Bankruptcy Code
                       section 364(c)(3), a valid, binding, continuing, enforceable, fully-perfected security
                       interest in and lien upon all prepetition and postpetition property of the Debtors,
                       whether now existing or hereafter acquired, that is subject to valid, perfected and
                       unavoidable liens in existence immediately prior to the Petition Date that are senior to
                       the liens securing the Prepetition Loan Obligations or to valid and unavoidable liens
                       in existence immediately prior to the Petition Date that are perfected subsequent to the
                       Petition Date as permitted by Bankruptcy Code section 546(b) that are senior to the
                       liens securing the Prepetition Loan Obligations, which security interests and liens in
                       favor of the DIP Agent and the DIP Lenders are junior only to such valid, perfected
                       and unavoidable liens.
                       DIP Facility Priorities. The DIP Obligations shall also constitute claims entitled to
                       the benefits of Bankruptcy Code section 364(c)(1), having a super-priority over any
                       and all administrative expenses and claims, of any kind or nature whatsoever,
                       including, without limitation, the superpriority claims granted to the DIP Agent and
                       DIP Lenders under the Interim Order and the Final Order, and the administrative
                       expenses of the kinds specified in or ordered pursuant to Bankruptcy Code sections
                       105, 326, 327, 328, 330, 331, 361, 362, 363, 364, 365, 503, 506 (subject to the entry
                       of the Final Order), 507(a), 507(b), 546, 552 (subject to the entry of the Final Order),




                                                   11
19-22915-rdd   Doc 5     Filed 05/01/19 Entered 05/01/19 22:27:32                          Main Document
                                       Pg 12 of 171



           MATERIAL TERMS OF THE PROPOSED POSTPETITION FINANCING

                       726, 1113 and 1114, and any other provision of the Bankruptcy Code
                       (“DIP Superpriority Claims”), subject only to the Carve-Out. (Interim Order ¶ 9)
                       Adequate Protection. Subject only to the Carve-Out and the terms of this Interim
                       Order, pursuant to Bankruptcy Code sections 361, 363(e) and 364, and in consideration
                       of the stipulations and consents set forth herein, as adequate protection of their interests
                       in the Prepetition Collateral (including Cash Collateral), for and equal in amount to the
                       aggregate postpetition diminution in value of such interests (each such diminution, a
                       “Diminution in Value”), resulting from, among other things, the imposition of the
                       priming DIP Liens on the Prepetition Collateral, the Carve-Out, the Debtors’ use of
                       the Prepetition Collateral (including Cash Collateral), and the imposition of the
                       automatic stay, the Prepetition Agent, for the benefit of itself and the other Prepetition
                       Secured Parties, is hereby granted the following (collectively, the “Adequate
                       Protection Obligations”):
                           (a) Adequate Protection Liens. As security for and solely to the extent of any
                       Diminution in Value, additional and replacement valid, binding, enforceable non-
                       avoidable, and effective and automatically perfected postpetition security interests in
                       and liens as of the date of this Interim Order (the “Adequate Protection Liens”),
                       without the necessity of the execution by the Debtors (or recordation or other filing)
                       of security agreements, control agreements, pledge agreements, financing statements,
                       mortgages, or other similar documents, on all DIP Collateral and if authorized in the
                       Final Order, all proceeds or property recovered from Avoidance Actions.
                           (b) Adequate Protection Superpriority Claims.                  As further adequate
                       protection, and to the extent provided by Bankruptcy Code sections 503(b) and 507(b),
                       allowed administrative expense claims in each of the Cases ahead of and senior to any
                       and all other administrative expense claims in such Cases to the extent of any
                       postpetition Diminution in Value (the “Adequate Protection Superpriority Claims”),
                       except the Carve-Out and the DIP Superpriority Claims. Subject to the Carve-Out and
                       the DIP Superpriority Claims in all respects, the Adequate Protection Superpriority
                       Claims will not be junior to any claims and shall have priority over all administrative
                       expense claims against each of the Debtors, now existing or hereafter arising, of any
                       kind or nature whatsoever, including, without limitation, administrative expense
                       claims of the kinds specified in or ordered pursuant to Bankruptcy Code sections 105,
                       326, 328, 330, 331, 365, 503(a), 503(b), 506(c) (if authorized in the Final Order),
                       507(a), 507(b), 546(d), 726, 1113 and 1114. The Prepetition Secured Parties shall not
                       receive or retain any payments, property or other amounts in respect of the Adequate
                       Protection Superpriority Claims under Bankruptcy Code section 507(b) granted
                       hereunder unless and until the DIP Obligations have been indefeasibly paid in full, in
                       cash, or satisfied in a manner otherwise agreed to by the Requisite Lenders, in each
                       case as provided in the DIP Loan Documents.
                           (c)      Fees and Expenses. As further adequate protection, the Debtors are
                       authorized and directed to pay all reasonable and documented fees and expenses (the
                       “Adequate Protection Fees”), whether incurred before or after the Petition Date, of
                       (a) one counsel (Cravath, Swaine & Moore LLP) for the Prepetition Agent; (b) one
                       counsel (Akin Gump) and the financial advisors (PJT Partners LP and
                       DH Capital, LLC) for the Crossover Group; and (c) one counsel (Jones Day) and one
                       financial advisor (Houlihan Lokey) for the Secured Lender Group in accordance with
                       Paragraph 25 of the Interim Order. None of the Adequate Protection Fees shall be
                       subject to separate approval by this Court or the U.S. Trustee Guidelines and no
                       recipient of any such payment shall be required to file any interim or final fee
                       application with respect thereto or otherwise see the Court’s approval of any such
                       payments. (Interim Order ¶ 16)



                                                    12
19-22915-rdd      Doc 5     Filed 05/01/19 Entered 05/01/19 22:27:32                         Main Document
                                          Pg 13 of 171



               MATERIAL TERMS OF THE PROPOSED POSTPETITION FINANCING

 Carve-Out                As set forth in the Interim Order, customary for postpetition financings of this size,
                          providing for a carve-out (the “Carve-Out”) from pre- and postpetition claims, liens
 Local Bankruptcy Rule
                          and interests for:
 4001-2(a)(5)
                              •    fees to the Clerk of the Court and to the U.S. Trustee;
 Local Bankruptcy Rule
 4001-2(d)                    •    any chapter 7 trustee fees incurred by a trustee under section 726(b) of the
                                   Bankruptcy Code, subject to a $50,000 cap;
                              •    all unpaid fees, costs, disbursements and expenses (the “Debtors’
                                   Professional Fees”) of professionals retained by the Debtors in these Cases
                                   pursuant to section 327, 328, or 363 of the Bankruptcy Code (collectively,
                                   the “Debtors’ Professionals”) or retained by any Creditors’ Committee
                                   pursuant to section 328 or 1103 of the Bankruptcy Code (the “Committee
                                   Professionals” and, together with the Debtors’ Professionals, the
                                   “Professionals” and the fees and expenses of such Professionals, the
                                   “Professional Fees”) that are incurred at any time before or on the first
                                   business day after the delivery of a Carve-Out Trigger Notice by the DIP
                                   Agent on behalf of the DIP Lenders and are allowed by the Court (whether
                                   allowed by the Court prior to or after delivery of a Carve-Out Trigger Notice)
                                   and remain unpaid after application of any available funds remaining in the
                                   Debtors’ estates for such Professionals, subject to the Investigation Budget
                                   Cap (the “Pre-Carve-Out Amounts”); and
                              •    after the first business day following the delivery by the DIP Agent of the
                                   Carve-Out Trigger Notice (the “Trigger Date”), to the extent allowed at any
                                   time, whether by interim order, procedural order or otherwise, the payment
                                   of all Professional Fees of Professionals not to exceed $2,000,000 incurred
                                   on and after the Trigger Date (this amount being the “Post Carve-Out Trigger
                                   Notice Cap”) (plus all unpaid fees, costs, disbursements, and expenses of the
                                   Professionals allowed by the Court at any time that were incurred on or prior
                                   to the first business day following the delivery of the Carve-Out Trigger
                                   Notice).
                          For purposes of the foregoing, “Carve Out Trigger Notice” shall mean a written notice
                          delivered by email (or other electronic means) by the DIP Agent to the Debtors, their
                          lead restructuring counsel, the U.S. Trustee, and counsel to the Creditors’ Committee,
                          which notice may be delivered following the occurrence and during the continuation
                          of an Event of Default under the DIP Facility and acceleration of the DIP Obligations
                          (including events of default resulting from defaults under the Interim Order or Final
                          Order, as applicable), stating that the Post-Carve Out Trigger Notice Cap has been
                          invoked.
                          The Debtors shall fund a segregated account (the “Carve-Out Reserves”) in an
                          aggregate amount equal to the Pre-Carve-Out Amounts and the Post-Carve-Out
                          Amounts in trust for the Professionals not subject to control, foreclosure, or sweeping
                          by the DIP Agent or DIP Lenders (it being understood that the DIP Agent on behalf of
                          the DIP Lenders shall have a lien and security interest in any residual amount of such
                          segregated account) immediately on the day in which a Carve-Out Trigger Notice is
                          given to the Debtors. (Interim Order ¶ 11)

 Covenants                DIP Facility Affirmative Covenants. Usual and customary for financings of this
                          type, including delivery of financial statements, delivery of cash flow forecasts,
 Local Bankruptcy Rule
                          delivery of certain weekly performance reports, a rolling seven-week budget (together
 4001-2(a)(8);
                          with the Initial DIP Budget, the “DIP Budget”) and weekly variance reports setting



                                                     13
19-22915-rdd         Doc 5     Filed 05/01/19 Entered 05/01/19 22:27:32                       Main Document
                                             Pg 14 of 171



                MATERIAL TERMS OF THE PROPOSED POSTPETITION FINANCING

 Fed. R. Bankr. P.           forth cash receipts and expenditures and variances from the Initial DIP Budget or
 4001(c)(1)(B)               subsequent budget updates.
                             DIP Facility Negative Covenants. Usual and customary for financings of this type,
                             including not to permit the existence of any claims, other than those arising under the
                             DIP Facility and the replacement liens and super-priority claims as described herein
                             entitled to a super-priority under section 364(c)(1) of the Bankruptcy Code and a
                             prohibition against the DIP Parties refinancing the DIP Loans absent the written
                             consent of the DIP Backstop Parties consistent with the consent rights as set forth in
                             the RSA.
                             DIP Facility Financial Covenants. Beginning with the end of every two week period
                             commencing on April 29, 2019 (i) the sum of the Debtors’ actual cash receipts during
                             the applicable Test Period (as defined below) shall not be less than 85% of the
                             projected “cash receipts” for such Test Period as set forth in the DIP Budget and (ii)
                             the sum of the Debtors’ actual operating cash disbursements during such Test Period
                             shall not exceed 115% of the projected “operating cash disbursements” (which shall in
                             each case include capital expenditures) for such Test Period as set forth in the DIP
                             Budget. Additionally, the Borrower shall not permit (i) consolidated unrestricted cash
                             and cash equivalents of the Borrower and its subsidiaries (ii) unused commitments
                             under the Delayed Draw DIP Facility to be less than $50 million at any time.
                             “Test Period” shall mean, with respect to actual cash receipts and operating cash
                             disbursements, (x) initially, the two-week period commencing on April 29, 2019 and
                             ending on May 10, 2019 and (y) thereafter, each rolling four-week period.

 Limitations on Use of       No portion of the Carve-Out, any Cash Collateral or proceeds of the DIP Facility may
 DIP Facility and Cash       be used for the payment of the fees and expenses of any person incurred challenging,
 Collateral                  or in relation to the challenge of, (i) any of the DIP Lenders’ liens or claims, or the
                             initiation or prosecution of any claim or action against any DIP Lender, including any
 Fed. R. Bankr. P.
                             claim under chapter 5 of the Bankruptcy Code, in respect of the Prepetition Credit
 4001-2(a)(9)
                             Documents (as defined below) and (ii) any claims or causes of actions against the
                             Prepetition Secured Parties, their respective advisors, agents and sub-agents, including
                             formal discovery proceedings in anticipation thereof, and/or challenging any lien of
                             the Prepetition Secured Parties under the Prepetition Credit Documents; provided that,
                             in each case, such limitations shall not apply to any investigation of the Prepetition
                             Obligations and Prepetition Liens by a Committee in an aggregate amount for
                             all Committees not to exceed $50,000 (the “Investigation Budget Cap”).
                             (Interim Order ¶ 26)

 Events of Default           DIP Facility. The DIP Loan Documents will contain events of default customarily
                             found in loan agreements for similar debtor in possession financings and other events
 Local Bankruptcy Rule       of default agreed upon by the Borrower and the DIP Backstop Parties consistent with
 4001-2(a)(10);              the consent rights set forth in the RSA, including, without limitation, any termination
 Fed. R. Bankr. P.           of the use of prepetition cash collateral pursuant to the DIP Orders, as applicable,
 4001(c)(1)(B)               dismissal or conversion of the Cases, adverse motions or Court orders, termination of
                             the Interim Order or the Final Order, as applicable (except in the case of the Interim
                             Order, as a result of the entry of the Final Order), allowance of any claims under
                             Section 506(c) of the Bankruptcy Code, filing of an unacceptable Plan or disclosure
                             statement, termination of the Restructuring Support Agreement in accordance with its
                             terms, and an unapproved sale of the Debtors’ assets.
                             Prior to the execution of the DIP Loan Documents, the events of default under the DIP
                             Facility shall be consistent with the events of default under Section 8.01 of the
                             Prepetition Credit Agreement (other than Sections 8.01(f) or (g) of the Prepetition



                                                        14
19-22915-rdd      Doc 5     Filed 05/01/19 Entered 05/01/19 22:27:32                       Main Document
                                          Pg 15 of 171



               MATERIAL TERMS OF THE PROPOSED POSTPETITION FINANCING

                          Credit Agreement with respect to the Debtors) and the events of default set forth in
                          Annex II to the DIP Term Sheet (collectively, the “Events of Default”).

 Milestones               The DIP Loan Documents will contain the following deadlines with respect to the
                          Cases:
 Local Bankruptcy Rule
 4001-2(a)(12);               •    Entry of the Interim Order that is acceptable to the Requisite Lenders:
 Fed. R. Bankr. P.                 May 8, 2019.
 4001(c)(1)(B)(v-vi)          •    Entry of the Final Order that is acceptable to the Requisite Lenders
                                   May 31, 2019.
                              •    Filing of a plan of reorganization that is acceptable to the Requisite Lenders
                                   (an “Acceptable Plan”) and disclosure statement with respect to the
                                   Acceptable Plan (the “Disclosure Statement”) with the Court: May 2, 2019.
                              •    Entry by Court of an order approving the Disclosure Statement that is
                                   acceptable to the Requisite Lenders: May 31, 2019.
                              •    Consummation of the Acceptable Plan: July 31, 2019.
                          (DIP Term Sheet Annex I)
                          “Requisite Lenders” means DIP Lenders holding at least 50.1% of the outstanding
                          unused commitments and term loans under the Tranche A DIP Facility; provided that
                          to the extent that at least one member of the Crossover Group and one member of the
                          Secured Lender Group holds at least 6% of the outstanding unused commitments and
                          term loans under the Tranche A DIP Facility, the Requisite Lenders must include at
                          least one member of the Crossover Group and one member of the Secured Lender
                          Group, in each case, who holds at least 6% of the outstanding unused commitments
                          and term loans under the Tranche A DIP Facility.

 Repayment                Optional Prepayment. The Debtors may prepay in full or in part the DIP Loans,
 Local Bankruptcy Rule    without premium or penalty, subject to customary notice periods and payment of
 4001-2(a)(13)            breakage costs.
                          Mandatory Repayment. 100% of net cash proceeds from (a) the sale or other
                          disposition of assets, subject to exceptions to be agreed (which shall not be subject to
                          a reinvestment right); (b) casualty events, subject to exceptions to be agreed; (c) any
                          sale or issuance of debt (other than permitted debt to be agreed) and (d) any sale or
                          issuance of equity securities (other than certain customary permitted equity issuances
                          to be agreed).

 Joint Liability          All obligations of the Borrower will be unconditionally guaranteed, on a joint and
 Local Bankruptcy Rule    several basis, by the other Loan Parties.
 4001-2(a)(14);
 Local Bankruptcy Rule
 4001-2(e)

 Automatic Stay           The Interim Order provides for the lifting of the automatic stay to allow the DIP Agent
                          and DIP Lenders to exercise (i) upon the occurrence of an Event of Default all rights
 Local Bankruptcy Rule
                          and remedies under the DIP Loan Documents (other than rights and remedies against
 4001-2(c);
                          the DIP Collateral) and (ii) upon the occurrence and during the continuance of an Event
 Fed. R. Bankr. P.
                          of Default, and three (3) business days’ prior written notice, all rights and
 4001(c)(1)(B)(iv)
                          remedies against the DIP Collateral provided for in the DIP Loan Documents.
                          (Interim Order ¶ 21)




                                                     15
19-22915-rdd          Doc 5     Filed 05/01/19 Entered 05/01/19 22:27:32                        Main Document
                                              Pg 16 of 171



                 MATERIAL TERMS OF THE PROPOSED POSTPETITION FINANCING

 Acknowledgements             The Debtors make certain customary admissions and stipulations with respect to the
                              aggregate amount of prepetition indebtedness owing to the Prepetition Secured Parties
 Local Bankruptcy Rule
                              and the validity, enforceability and priority of the liens and security interests granted
 4001-2(f);
                              to the Prepetition Agent to secure such indebtedness. (Interim Order ¶ 5)
 Fed. R. Bankr. P.
 4001(c)(1)(B)(iii)

 Waivers and Consents         Upon execution and delivery of the DIP Loan Documents, the Debtors’ obligations
                              under the DIP Loan Documents shall constitute valid and binding obligations of the
 Fed. R. Bankr. P.
                              Debtors, enforceable against each Debtor party thereto in accordance with their terms.
 4001(c)(1)(B)(v);
                              No obligation, payment, transfer, or grant of security under the DIP Loan Documents
 Fed. R. Bankr. P.
                              or the Interim Order shall be stayed, restrained, voidable, or recoverable under the
 4001(c)(1)(B)(vii-x)
                              Bankruptcy Code or under any applicable law (including, without limitation, under
                              section 502(d), 548, and 549 of the Bankruptcy Code or under any applicable state
                              Uniform Fraudulent Transfer Act, Uniform Fraudulent Conveyance Act, or similar
                              statute or common law), or subject to any defense, reduction, setoff, recoupment, or
                              counterclaim. (Interim Order ¶ 7(e))
                              Indemnification. Usual and customary for financings of this type, including
                              reasonable fees, charges and disbursements of the DIP Parties.
                              506(c) Waiver. Subject to entry of the Final Order (if necessary), no costs or expenses
                              of administration shall be surcharged against or recovered from or against any or all of
                              the DIP Agent, DIP Lenders, the Prepetition Secured Parties, the DIP Collateral and
                              the Prepetition Collateral (including Cash Collateral) pursuant to section 506(c) of the
                              Bankruptcy Code or otherwise. (Interim Order ¶ 12)
                              Marshaling Waiver. The equitable doctrine of “marshaling” shall be waived with
                              respect to the DIP Collateral and Prepetition Collateral pursuant to the terms of the
                              Final Order (if necessary). (Interim Order ¶ 13)
                              552 Waiver: Each of the DIP Agent, DIP Lenders, and the Prepetition Secured Parties
                              are entitled to all the rights and benefits of section 552(b) of the Bankruptcy Code, and,
                              upon entry of the Final Order, the “equities of the case” exception will not apply.
                              (Interim Order ¶ 14)


                                                  Key Provisions

        13.      As a condition to obtaining the proposed financing, the DIP Parties have required,

and the Debtors have agreed to, certain provisions that may be considered key provisions to be

highlighted to the Court. These provisions include the following:

        •     Proceeds of Avoidance Actions. The super-priority claims shall be chargeable against
              each of the Debtors and, subject to entry of the Final Order, the DIP Liens shall include
              liens on the proceeds of the Debtors’ claims and causes of action (but not on the actual
              claims and causes of action themselves) arising under chapter 5 of the Bankruptcy Code
              and any other avoidance or similar action under the Bankruptcy Code or similar state
              law. (Interim Order ¶ 9).



                                                          16
19-22915-rdd    Doc 5    Filed 05/01/19 Entered 05/01/19 22:27:32             Main Document
                                       Pg 17 of 171


      •   Automatic Stay Relief. The Interim Order provides for the lifting of the automatic stay
          to allow the DIP Agent and DIP Lenders to exercise (i) upon the occurrence of an Event
          of Default all rights and remedies under the DIP Loan Documents (other than rights
          and remedies against the DIP Collateral) and (ii) upon the occurrence and during the
          continuance of an Event of Default, and three (3) days’ prior written notice, all rights
          and remedies against the DIP Collateral provided for in the DIP Loan Documents.
          (Interim Order ¶ 21).

      •   Carve-Out. The DIP Financing provides for a Carve-Out for the Clerk of the Court,
          any trustee appointed under Bankruptcy Code section 726(b), and Professional Fees.
          The Carve-Out is subject to a $50,000 cap in the case of a trustee and a cap of
          $2,000,000 with respect to Professional Fees incurred by Professional Persons retained
          by the Debtors and Professional Persons retained by the Creditor’s Committee at any
          time after the first business day after the occurrence and during the continuance of an
          Event of Default and delivery of a Carve-Out Trigger Notice by the DIP Agent.
          (Interim Order ¶ 11). The Carve-Out does not provide for disparate treatment of the
          Debtors’ and the Creditors’ Committee’s professionals and therefore is in compliance
          with Local Bankruptcy Rule 4001-2(d).

      •   506(c) Waiver. Subject to the entry of the Final Order, no costs or expenses of
          administration shall be surcharged or otherwise imposed against the DIP Collateral
          under section 506(c) of the Bankruptcy Code or otherwise. (Interim Order ¶ 12).

      •   Fees and Payments. As detailed above, the Debtors have agreed, subject to the Court’s
          approval, to pay certain fees, payments and expenses of the DIP Parties in connection
          with the DIP Financing. (Interim Order ¶¶ 7(d), 25).

      •   Creditor’s Committee Investigation. The Debtors have agreed that the limitations on
          the use of Cash Collateral or proceeds of the DIP Facility or Carve-Out to fund
          challenges to the Prepetition Secured Parties’ liens or claims shall not apply to the
          Creditor Committee’s investigations, if any, in an aggregate amount not to exceed
          $50,000. The Interim Order also provides that each of the Debtors’ Stipulations (as
          defined in the Interim Order) shall be binding upon all parties, including any Creditor’s
          Committee, unless a party in interest has filed an adversary proceeding or contested
          matter with respect to any such Debtors’ Stipulation (as defined in the Interim Order)
          by the earlier of 60 days from the date of entry of the Final Order in accordance with
          Local Bankruptcy Rule 4001-2(f) and entry of a final order confirming the Plan.
          (Interim Order ¶ 27(a)).

      •   Adequacy of the DIP Budget. The Borrower is required to deliver to the DIP Lenders
          a budget commencing with the week that includes the Petition Date and a forecast for
          the seven (7) weeks following the Petition Date. To the extent necessary, such budget
          will be updated and extended every four weeks until the Maturity Date. The Debtors
          believe that the DIP Budget will be adequate, considering all available assets, to pay
          all administrative expenses due or accruing during the period covered by the financing
          or the budget. (Interim Order ¶ 7(c)).



                                               17
19-22915-rdd         Doc 5      Filed 05/01/19 Entered 05/01/19 22:27:32                    Main Document
                                              Pg 18 of 171


                                                 Background 10

         14.      The Company is a leading provider of information technology production and

recovery services for companies in the financial services, manufacturing, retail, healthcare,

business services, transportation, telecommunications, utilities, and government sectors across

North America, Europe, and India. The Debtors’ core business segments involve providing

managed information technology, information availability consulting, business continuity

management software, and disaster recovery services. The Debtors and their non-Debtor affiliates

own and/or operate over 80 data centers and recovery locations worldwide, and provide services

to approximately 3,250 customers in nine countries with approximately 2,500 employees. The

Debtors are headquartered in Wayne, Pennsylvania, and have corporate offices in the United

Kingdom, Canada, Ireland, France, India, Belgium, Luxembourg, and Poland. The Debtors’

business segments generated approximately $977 million in net revenue in fiscal year 2018. As

of the Petition Date, the Debtors’ funded debt obligations totaled approximately $1.3 billion

consisting of a revolver facility, one term loan with two tranches, and one issuance of unsecured

notes.

         15.      On the Petition Date, each of the Debtors filed a voluntary petition for relief under

chapter 11 of the Bankruptcy Code. The Debtors are operating their businesses and managing

their properties as debtors in possession pursuant to sections 1107(a) and 1108 of the Bankruptcy

Code.     Concurrently with the filing of this Motion, the Debtors filed a motion requesting

procedural consolidation and joint administration of these chapter 11 cases pursuant to Bankruptcy




10   A detailed description of the Debtors and their business, and the facts and circumstances supporting this
     DIP Motion are set forth in the Declaration of Eric Koza, Chief Restructuring Officer at Sungard Availability
     Services Capital, Inc.(I) in Support of Chapter 11 Petitions and First Day Pleadings and (II) Pursuant to Local
     Bankruptcy Rule 1007-2 (the “First Day Declaration”), filed contemporaneously with this DIP Motion and
     incorporated by reference herein.


                                                        18
 19-22915-rdd          Doc 5    Filed 05/01/19 Entered 05/01/19 22:27:32              Main Document
                                              Pg 19 of 171


  Rule 1015(b). No request for the appointment of a trustee or examiner has been made in these

     chapter 11 cases, and no committees have been appointed or designated. Additional information

     regarding the Debtors and their prepetition operations and capital structure is set forth in the First

     Day Declaration, filed contemporaneously herewith.

                                       Prepetition Capital Structure

            16.     As of the Petition Date, the Debtors’ capital structure consisted of outstanding

  funded-debt obligations in the aggregate principal amount of approximately $1.3 billion,

  consisting of the Revolver Loans, the 2021 Term Loan, the 2022 Term Loan, (each as defined

  herein, and collectively, the “Prepetition Secured Indebtedness”), and the Unsecured Notes. The

  following table summarizes the Debtors’ outstanding funded-debt obligations:

                                                                             Approximate Principal
                    Funded Debt                        Maturity
                                                                            Amount Outstanding (m)
         Revolver                                    Sep. 30, 2020                     $     35.0
         2021 Tranche B Loan                         Sep. 30, 2021                     $    421.0
         2022 Tranche B Loan                         Oct. 01, 2022                     $    380.0
         Unsecured Notes                             Apr. 01, 2022                     $    425.0
                                                                  Total:               $ 1,261.0

I.          Secured Debt

            17.     All of the Debtors’ secured debt was borrowed pursuant to that certain

  Credit Agreement dated as of March 31, 2014 (as amended, restated, amended and restated,

  supplemented, or otherwise modified from time to time prior to the date hereof, the

  “Prepetition Credit Agreement,” and together with the other Loan Documents (as defined in the

  Credit Agreement), the “Prepetition Credit Documents”) by and between Sungard AS, as

  borrower, each lender from time to time party thereto, and JPMorgan Chase Bank, N.A., as

  administrative agent (the “Prepetition Agent,” and together with the lenders under the Credit

  Agreement (the “Prepetition Lenders”), the “Prepetition Secured Parties”). The secured debt

  obligations issued under the Credit Agreement consist of: (a) the Revolver Loans; (b) the 2021

                                                      19
19-22915-rdd       Doc 5    Filed 05/01/19 Entered 05/01/19 22:27:32              Main Document
                                          Pg 20 of 171


Term Loan; and (c) the 2022 Term Loan (collectively with all accrued and unpaid interest, the

Acceleration Makewhole Premium (defined herein), and certain fees, costs, expenses,

indemnification obligations, charges and all other obligations of whatever nature owing, whether

or not contingent, whenever arising, accrued, accruing, due, owing or chargeable under the

Prepetition Credit Documents, the “Prepetition Loan Obligations”). Pursuant to the Prepetition

Credit Documents, the Prepetition Loan Obligations are secured by valid, binding, perfected and

enforceable first priority liens on and security interests in (the “Prepetition Liens”) the “Collateral”

under    and      as   defined     in    the    Prepetition    Credit     Documents       (collectively,

the “Prepetition Collateral”)

              A. Revolver Loans.

        18.      On July 19, 2017, Sungard AS entered into that certain Loan Modification

Agreement and Refinancing Amendment (the “First Loan Modification Agreement”), which

provided for, among other things, the extension of the maturity, from March 8, 2018 to September

30, 2020, of approximately $46 million of the Company’s $250 million of revolving credit

commitments, with the ability to increase such revolving credit commitments to up to $125 million

(the borrowings thereunder, the “Revolver Loans”). As of the date hereof, there are approximately

$35 million of outstanding borrowings under the Revolver Loans, as well as an additional

$10.5 million in outstanding letters of credit. Interest under the Revolver Loans accrues at Sungard

AS’s option, at either (i) LIBOR plus the applicable rate (ranging from 5.25% to 6.00%) plus

certain costs related to compliance with European banking institutions, if applicable, or (ii) the

greater of (a) the Federal Reserve Bank of New York’s federal funds rate plus 0.5% and (b) the

Prepetition Agent’s prime rate plus, in each case, the applicable rate (ranging from 4.25% to

5.00%). In addition, the Revolver Loans have a commitment fee ranging from 0.850% to 1.000%




                                                  20
19-22915-rdd      Doc 5    Filed 05/01/19 Entered 05/01/19 22:27:32            Main Document
                                         Pg 21 of 171


on the undrawn portion of the Revolver Loans. Obligations under the Revolver Loans are pari

passu with obligations of the 2021 Term Loan and 2022 Term Loan.

             B. 2021 Term Loan.

       19.      The First Loan Modification Agreement also extended the maturity of

approximately $471 million in principal face value of approximately $896 million of the Debtors’

Tranche B Term Loans (as defined in the Credit Agreement) maturing in March 31, 2019 to

September 30, 2021 (the “2021 Term Loan”). As of the date hereof, approximately $421 million

in aggregate principal amount of the 2021 Term Loan remains outstanding, accruing interest.

Interest on the 2021 Tranche B Loan accrues at Sungard AS’s option, at either (i) LIBOR plus

7.00% per annum with a 1.00% LIBOR floor plus certain costs related to compliance with

European banking institutions, if applicable, or (ii) the greater of (a) the Federal Reserve Bank of

New York’s federal funds rate plus 0.5% and (b) the Prepetition Agent’s prime rate, plus, in each

case, 6.00% per annum.

             C. 2022 Term Loan.

       20.      On January 4, 2018, Sungard AS entered into that certain Loan Modification

Agreement and Refinancing Amendment by and among Sungard AS, the subsidiary guarantors

party thereto, the Prepetition Agent, and the lenders party from time to time thereto (the “Second

Loan Modification Agreement”), to, among other things: (a) extend the maturity of the remaining

approximately $425 million term loan due March 31, 2019 to October 1, 2022; and (b) modify and

amend certain other provisions of the Credit Agreement (the “2022 Term Loan”). The 2022 Term

Loan bears interest, at Sungard AS’s option, at either (i) LIBOR plus 10.00% per annum with a

1.00% LIBOR floor plus certain costs related to compliance with European banking institutions,




                                                21
  19-22915-rdd         Doc 5    Filed 05/01/19 Entered 05/01/19 22:27:32         Main Document
                                              Pg 22 of 171


   if applicable, or (ii) the greater of (a) the Federal Reserve Bank of New York’s federal funds rate

   plus 0.5% and (b) the Prepetition Agent’s prime rate, plus, in each case, 9.00% per annum.

            21.      Pursuant to the terms of the Second Loan Modification Agreement, the Credit

   Agreement includes several key provisions regarding the Debtors’ obligation to pay a make-whole

      premium (the “Makewhole Premium”). The Makewhole Premium becomes due and owing upon

   default (as specified in the Credit Agreement) on the 2022 Term Loan by Sungard AS, including

   the filing of a chapter 11 petition. As of the Petition Date, the amount of the Makewhole Premium,

   calculated pursuant to the Second Loan Modification Agreement, is approximately

   $155 million dollars.

II.         Unsecured Obligations.

                  A. The Unsecured Notes.

            22.      Sungard AS issued approximately $425 million in aggregate principal amount of

   8.750% senior unsecured notes (the Prepetition Notes”) under that certain indenture, dated

   March 31, 2014 (as amended, supplemented, or otherwise modified from time to time, the

   “Prepetition Indenture”), with the Bank of New York Mellon, as indenture trustee

   (the “Prepetition Trustee”). The Prepetition Notes mature in April 2022 and, prior to the Petition

   Date, required semiannual coupon payments on April 1 and October 1 of $18.6 million. As of the

   Petition Date, approximately $425 million in aggregate principal amount of Unsecured Notes

   remains outstanding.

                                    Proposed Postpetition Financing

            A.       The Debtors’ Need for DIP Financing and Development of the DIP Budget.

            23.      To continue operating in the ordinary course and to effectuate an efficient and

   expeditious restructuring, the Debtors need immediate access to liquidity. As described in greater

   detail below and in the Greene Declaration and Koza Declaration, the Debtors, with the assistance


                                                    22
19-22915-rdd        Doc 5      Filed 05/01/19 Entered 05/01/19 22:27:32                    Main Document
                                             Pg 23 of 171


of their advisors, analyzed their cash needs in order to determine the liquidity levels necessary to

maintain the Debtors’ operations during the pendency of these Cases. In undertaking this analysis,

the Debtors and their advisors considered the Debtors’ near-term projected financial performance,

including demand for the Debtors’ services and the cost of supplying such services. The Debtors’

management also conferred with key operational divisions to understand essential business metrics

in both the near- and long-term.

         24.      As part of the Debtors’ financial review and analysis, the Debtors, with the

assistance of their financial advisor, AlixPartners, LLP (“Alix,” and together with its affiliate AP

Services, LLC, collectively “Alix Partners”) developed an initial seven-week budget, a copy

of which is attached as Exhibit B to the Interim Order (the “Initial DIP Budget”).

The Initial DIP Budget incorporates a number of factors and reasonable assumptions, including

the effect of the chapter 11 filing on the Debtors’ operations, material cash disbursements, required

vendor/supplier payments, cash flows from the Debtors’ ongoing operations, and the cost of

necessary goods and materials.             Furthermore, the Initial DIP Budget includes all of the

expenditures for which the Debtors seek authority to pay pursuant to various “first day” pleadings,

if approved by the Court. 11

         25.      With the consent of the Prepetition Secured Parties, the Debtors will use Cash

Collateral to fund working capital, capital expenditures, and other general corporate purposes.

Cash Collateral, however, may be insufficient to fund the costs associated with the Debtors’

restructuring, particularly if it extends beyond an abbreviated timeframe. Therefore, the Debtors,

with the assistance of their advisors, have determined that the additional postpetition financing



11   For the avoidance of doubt, the Debtors shall be subject to the DIP Budget only to the extent these chapter 11
     cases extend beyond two weeks from the Petition Date.



                                                        23
19-22915-rdd      Doc 5      Filed 05/01/19 Entered 05/01/19 22:27:32           Main Document
                                           Pg 24 of 171


provided by the DIP Financing is necessary to backstop the liquidity provided by Cash Collateral

and cover any shortfall in working capital for the Debtors’ businesses, fund adequate protection

payments, and satisfy the costs associated with consummating the Plan and completing the

Debtors’ restructuring. As such, the DIP Financing is fundamental to the preservation and

maintenance of the Debtors’ going-concern value during these Cases and critical for the Debtors’

successful reorganization.

       26.     Absent an ability to demonstrate that the Debtors have the means available to

operate in the ordinary course and procure goods and services that are vital to ongoing business

operations, customers may seek alternatives and vendors and suppliers may refuse to do business

with the Debtors. Moreover, absent access to the funds available under the DIP Financing, the

Debtors will almost certainly lack sufficient liquidity to continue their business operations in the

ordinary course beyond a short time period in chapter 11 through emergence to the material

detriment of customers, creditors, employees, and other parties in interest, jeopardizing the success

of the Debtors’ reorganization. Therefore, the Debtors have an immediate need to be able to access

the DIP Financing on an interim basis and throughout the pendency of these Cases.

       B.      The Debtors’ Efforts to Obtain Postpetition Financing.

       27.     In December, 2018, the Debtors engaged Centerview as their investment banker to

assist the Debtors with evaluating their financing needs and strategic alternatives. As described

more fully in the Greene Declaration, prior to the Petition Date, the Debtors and their advisors

surveyed various sources of potential debtor-in-possession financing to fund the Debtors’ ongoing

business operations and the chapter 11 process. In consultation with the Debtors and their other

advisors, Centerview developed a list of the most likely parties who would be willing to provide

debtor-in-possession financing in order to create a competitive environment and establish a process

to most efficiently raise the necessary capital on the best term available in the market. Because

                                                 24
19-22915-rdd      Doc 5     Filed 05/01/19 Entered 05/01/19 22:27:32             Main Document
                                          Pg 25 of 171


substantially all of the Debtors’ assets are encumbered and subject to validly perfected first priority

liens, Centerview’s strategy to obtain the best source of financing from the market was reflective

of the practical realities of the Debtors’ existing capital structure. In other words, Centerview

evaluated (a) engaging in a priming fight with the Prepetition Secured Parties’ whose liens would

be primed, (b) obtaining the consent of the party holding the secured interests to have their liens

primed, or (c) locating a third-party postpetition lender willing to provide debtor-in-possession

financing on an unsecured basis.

       28.     As a result of these practicalities, Centerview’s debtor-in-possession financing

marketing process involved contacting two unrelated third parties, as well as approaching certain

Prepetition Secured Parties. Ultimately, Centerview was unable to garner interest from any

unrelated third party. Nevertheless, as part of their overall restructuring negotiations with the

Debtors, the Secured Lender Group and Crossover Group indicated a willingness to provide

debtor-in-possession and exit financing. The Debtors and their advisors engaged with the Secured

Lender Group and Crossover Group and their respective advisors in good faith, arm’s-length

negotiations regarding the terms of the DIP Financing.

       29.     In developing the terms of the DIP Financing, the Debtors were able to rely on

the Secured Lender Group’s and Crossover Group’s familiarity with the Debtors’ businesses and

capital structure, thereby avoiding significant legal fees associated with negotiating,

memorializing, and reviewing new financing documents from any alternative third-party lender.

Additionally, the proposed DIP Financing allows the Debtors to avoid the need to engage in a

costly and time-consuming priming fight at the outset of these Cases. Finally, the DIP Financing

serves as an important component of the Debtors’ overall restructuring efforts because it provides

the Debtors with a clear source of financing, both during the pendency of these Cases and



                                                  25
19-22915-rdd     Doc 5     Filed 05/01/19 Entered 05/01/19 22:27:32            Main Document
                                         Pg 26 of 171


following the effective date of the Plan, and the stability and certainty that they can emerge from

these Cases in a timely and expeditious manner.

       30.     Accordingly, the Debtors believe that the DIP Financing pending approval before

the Court is the Debtors’ best — and only — available option.

       C.      The DIP Facilities.

       31.     As described above and in the Greene Declaration, the Debtors and the DIP Lenders

engaged in extensive, good faith, and arm’s-length negotiations with respect to the terms and

conditions of the proposed DIP Financing as memorialized in the DIP Term Sheet. The DIP

Facility allows the Debtors to draw up to $50 million upon entry of the Interim Order and, upon

entry of the Final Order, make additional draws in the aggregate not to exceed $100 million

(inclusive of the initial draw), subject to the conditions set forth in the DIP Loan Documents.

       32.     The proceeds of the DIP Facility provide the Debtors with the ability to fund their

operations and meet their administrative obligations during these Cases, and emerge on a timely

basis as a reorganized business enterprise.

       D.      Use of Cash Collateral.

       33.     The DIP Financing also provides the Debtors with immediate access to the use of

Cash Collateral on a consensual basis, subject to the terms and conditions of the DIP Loan

Documents and the DIP Orders. Coupled with the liquidity provided under the DIP Facility,

immediate access to the Cash Collateral will (a) ensure that the Debtors have sufficient working

capital to, among other things, pay their employees, vendors, landlords, and service providers,

(b) enable the Debtors to honor their prepetition obligations under and in accordance with the

proposed “first-day” relief if approved by the Court, and (c) satisfy the administrative expenses of

these Cases. By providing the Debtors with the immediate ability to use Cash Collateral in

whichever of the Debtors’ accounts it is currently held, the DIP Financing also ensures that the

                                                26
19-22915-rdd       Doc 5    Filed 05/01/19 Entered 05/01/19 22:27:32            Main Document
                                          Pg 27 of 171


Debtors avoid unnecessary business disruptions that would otherwise be costly and potentially

damaging to the business.

       E.      Forms of Adequate Protection.

       34.     After extensive arms’ length, and good faith negotiations, the Prepetition Secured

Parties have agreed to consent to the use of their Prepetition Collateral, including Cash Collateral,

subject to the provision by the Debtors of adequate protection. Among other things, the adequate

protection contemplated by the DIP Financing is designed to protect the Prepetition Secured

Parties’ interests in the Debtors’ property from any diminution in value caused by the Debtors’ use

of the Prepetition Collateral, including Cash Collateral, during the pendency of these Cases.

Specifically, the Debtors have agreed to provide the following forms of adequate protection:

               •       Adequate Protection Liens: The Debtors will grant the Prepetition Agent,
                       for the benefit of the Prepetition Secured Parties, a security interest in and
                       lien on all of the Prepetition Collateral, subordinate only to the Carve-Out,
                       any existing valid and perfected liens senior to the liens of the Prepetition
                       Secured Parties, and the DIP Liens.

               •       Adequate Protection Claims: Subject to the Carve-Out and the claims of
                       the DIP Lenders, the Prepetition Agent, on behalf of the Prepetition Secured
                       Parties, will be granted an adequate protection super-priority claim against
                       the Debtors as provided in sections 503(b) and 507(b) of the Bankruptcy
                       Code with priority in payment over any and all administrative expenses and
                       all other claims asserted against the Debtors.

               •       Adequate Protection Payments: The Debtors will pay certain reasonable
                       fees and expenses of the Prepetition Secured Parties.

       35.     The Adequate Protection Obligations are conferred separately to each of the

(a) lenders under the Credit Agreement and (b) Prepetition Agent.           Notably, the Adequate

Protection Obligations do not include a requirement that the Debtors make current interest

payments on the Prepetition Secured Indebtedness during the pendency of the Cases.




                                                 27
 19-22915-rdd         Doc 5   Filed 05/01/19 Entered 05/01/19 22:27:32            Main Document
                                            Pg 28 of 171


                                            Basis for Relief

I.       The DIP Financing Should be Approved Pursuant to Section 364(c) of the
         Bankruptcy Code.

         36.     The Debtors propose to obtain financing under the proposed DIP Financing by

  providing security interests and liens as set forth above pursuant to section 364(c) of the

  Bankruptcy Code. The statutory requirement for obtaining postpetition credit under section 364(c)

  is a finding, made after notice and hearing, that a debtor is “unable to obtain unsecured credit

  allowable under Section 503(b)(1) of the [the Bankruptcy Code].” 11 U.S.C. § 364(c). See In re

  Crouse Grp. Inc., 71 B.R. 544, 549 (Bankr. E.D. Pa. 1987) (holding that secured credit under

  section 364(c)(2) of the Bankruptcy Code is authorized, after notice and hearing, upon showing

  that unsecured credit cannot be obtained).

         37.     Courts generally have set forth a three-part test to determine whether a debtor may

 obtain financing under section 364(c) of the Bankruptcy Code. Specifically, courts consider

 whether:

                 a.      the debtor is unable to obtain unsecured credit under section 364(b) (i.e., by
                         allowing a lender only an administrative claim);

                 b.      the credit transaction is necessary to preserve estate assets; and

                 c.      the terms of the transaction are fair, reasonable, and adequate under the
                         circumstances of the debtor-borrower and the proposed lender.

 See, e.g., In re Ames Dep’t Stores, Inc., 115 B.R. 34, 37–39 (Bankr. S.D.N.Y. 1990); Norris Square

 Civic Ass’n v. St. Mary Hosp. (In re St. Mary Hosp.), 86 B.R. 393, 401–02 (Bankr. E.D. Pa. 1988);

 Crouse, 71 B.R. at 549.

         38.     As described in greater detail below and in the Greene Declaration, the Debtors,

 together with their advisors, sought and marketed alternative sources of postpetition financing to

 determine whether the Debtors could obtain debtor-in-possession financing as an administrative



                                                   28
  19-22915-rdd         Doc 5     Filed 05/01/19 Entered 05/01/19 22:27:32             Main Document
                                               Pg 29 of 171


   expense. No parties were willing to provide postpetition financing solely on an unsecured,

   administrative priority basis. Furthermore, and as described in the Greene Declaration, the Debtors

   do not believe they can adequately protect, preserve, and maximize the value of their estates

   without access to postpetition financing. Given the Debtors’ circumstances, the Debtors believe

   that the terms of the DIP Financing are fair, reasonable, and adequate.

             39.     Where, as here, a debtor is unable to obtain unsecured credit, section 364(c)(1) of

   the Bankruptcy Code provides that the debtor may obtain credit secured by an administrative

   expense claim having priority “over any or all administrative expenses of the kind specified in

   section 503(b) or 507(b) of [the Bankruptcy Code].” 11 U.S.C. § 364(c)(1). As described above

   and in the Greene Declaration, the Debtors are unable to obtain unsecured credit. Therefore,

   approving the DIP Superpriority Claim in favor of the DIP Lenders is appropriate under the

   circumstances.

II.          The DIP Financing Should be Approved Pursuant to Section 364(d)(1) of the
             Bankruptcy Code.

             A.      Cause Exists to Authorize Financing under Section 364 of the Bankruptcy
                     Code.

             40.     In addition to authorizing financing under section 364(c) of the Bankruptcy Code,

      a debtor may be authorized to obtain postpetition credit secured by a lien that is senior or equal in

      priority to existing liens on encumbered property without the consent of the existing lienholders if

   the debtor cannot otherwise obtain such credit and the interests of existing lienholders are

   adequately protected. See 11 U.S.C. § 364(d)(1). Consent by the secured creditors subject to

   priming, however, obviates the need to show adequate protection. See, e.g., Anchor Savs.

   Bank FSB v. Sky Vallev, Inc., 99 B.R. 117, 122 (N.D. Ga. 1989) (“[B]y tacitly consenting to the

   super-priority lien, those creditors relieved the debtor of having to demonstrate that they were

   adequately protected”). Accordingly, the Debtors may incur “priming” liens under the DIP

                                                       29
19-22915-rdd     Doc 5     Filed 05/01/19 Entered 05/01/19 22:27:32           Main Document
                                         Pg 30 of 171


Financing if the Debtors are unable to obtain unsecured or junior secured credit and either (a) the

“primed” party has consented, or (b) such “primed” party’s interests in collateral are adequately

protected.

       41.     Here, the “primed” parties have provided the requisite consent because the

Prepetition Secured Parties have consented to the proposed DIP Facility and the priming liens

granted thereunder as part of the Adequate Protection Obligations.

       B.      The Debtors are Unable to Obtain Unsecured or Junior Secured Credit.

       42.     To show that credit is not obtainable on an unsecured basis, the Debtors need only

demonstrate “by a good faith effort that credit was not available” without the protections afforded

to potential lenders by subsections 364(c) or (d) of the Bankruptcy Code. Bray v. Shenandoah

Fed. Savs. & Loan Ass’n (In re Snowshoe Co., Inc.), 789 F.2d 1085, 1088 (4th Cir. 1986); see also

Anchor Savings, 99 B.R. at 120 n.4 (noting that the debtor satisfied the requirement of section

364(d) by “approach[ing] all lenders reasonably likely to be willing to make a junior or unsecured

loan”); Ames, 115 B.R. at 37–40 (holding that the debtor must show that it made a reasonable

effort to seek other sources of financing under subsections 364(a) and (b) of the Bankruptcy Code).

Moreover, the Bankruptcy Code and courts do not require debtors to “seek credit from every

possible lender before concluding that such credit is unavailable.” Snowshoe, 789 F.2d at 1088;

see also In re Sky Valley, Inc., 100 B.R. 107, 113 (Bankr. N.D. Ga. 1988) (finding that “it would

be unrealistic and unnecessary to require [the debtor] to conduct such an exhaustive search for

financing” where the debtor “suffers some financial stress and has little or no unencumbered

property”), aff’d sub nom. Anchor Savings, 99 B.R. at 117; In Reading Tube Indus., 72 B.R. 329,

332 (Bankr. E.D. Pa. 1987) (“Given the ‘time is of the essence’ nature of this type of financing,

we would not require this or any debtor to contact a seemingly infinite number of possible

lenders.”); but see Crouse Group, 71 B.R. at 550 (noting the “relative ease” of establishing the

                                                30
   19-22915-rdd         Doc 5     Filed 05/01/19 Entered 05/01/19 22:27:32           Main Document
                                                Pg 31 of 171


   unavailability of unsecured credit, but denying the motion where the debtor only approached one

   potential lender, and did not contact two large prepetition lenders).

              43.     As noted above, after a thorough and competitive marketing process, the Debtors

   believe that there are no alternative sources of financing reasonably available and no alternative

   sources of financing available on better terms than those being provided by the DIP Financing.

   No party that Centerview communicated with as part of the marketing process, and no other party

   that Centerview was aware of, was interested in providing, or willing to provide, postpetition

   financing to the Debtors on an unsecured basis.            Indeed, no party was willing to provide

   postpetition financing on anything other than a “priming” basis with respect to substantially all of

   the Debtors’ assets, which “priming” liens likely would not have been consented to by the

   Prepetition Secured Parties and would have subjected to the Debtors’ to a protracted and expensive

   priming dispute. Thus, providing the DIP Lenders with a super-priority administrative claim and

       priming liens is reasonable and appropriate here as it will allow the Debtors to obtain on a

       consensual basis the critical financing they need to fund their operations and appropriately

       administer their Cases. Therefore, the Debtors submit that they satisfy the requirements of section

    364 of the Bankruptcy Code that alternative credit on more favorable terms be unavailable to the

    Debtors.

III.          The Proposed Forms of Adequate Protection With Respect to Cash Collateral Are
              Fair and Appropriate.

              44.     Section 363(e) of the Bankruptcy Code provides for adequate protection of interests

   in property when a debtor uses cash collateral. Further, section 362(d)(1) of the Bankruptcy Code

   provides for adequate protection of interests in property due to the imposition of the automatic

   stay. See In re Cont’l Airlines, 91 F.3d 553, 556 (3d Cir. 1996) (en banc). While section 361 of

   the Bankruptcy Code provides examples of forms of adequate protection, such as granting


                                                       31
  19-22915-rdd         Doc 5     Filed 05/01/19 Entered 05/01/19 22:27:32               Main Document
                                               Pg 32 of 171


   replacement liens and administrative claims, courts decide what constitutes sufficient adequate

   protection on a case-by-case basis. See, e.g., In re Mosello, 195 B.R. 277, 289 (Bankr. S.D.N.Y.

  1996) (“The determination of adequate protection is a fact-specific inquiry . . . left to the vagaries

   of each case”); In re Realty Sw. Assocs., 140 B.R. 360 (Bankr. S.D.N.Y. 1992); In re Beker Indus.

   Corp., 58 B.R. 725, 736 (Bankr. S.D.N.Y. 1986) (the application of adequate protection “is left to

   the vagaries of each case, but its focus is protection of the secured creditor from diminution in the

   value of its collateral during the reorganization process”) (citation omitted); In re Satcon Tech.

   Corp., No. 12-12869 (KG), 2012 WL 6091160, at *6 (Bankr. D. Del. Dec. 7, 2012); see also In re

   Dynaco Corp., 162 B.R. 389, 394 (Bankr. D.N.H. 1993) (citing 2 Collier on Bankruptcy

   ¶ 361.01[1] at 361–66 (15th ed. 1993) (explaining that adequate protection can take many forms

   and “must be determined based upon equitable considerations arising from the particular facts of

      each proceeding” (citations omitted)).

             45.     As described above, the proposed Adequate Protection Obligations set forth in the

   Interim Order have been consented to and, the Debtors believe, are sufficient to protect the

   Prepetition Secured Parties from any diminution in value to the Prepetition Collateral, including

   Cash Collateral. In light of the foregoing, the Debtors submit that the proposed Adequate

   Protection Obligations being provided for the benefit of the Prepetition Secured Parties

   is appropriate.

IV.          The Use of Cash Collateral Is Warranted and Should Be Approved.

             46.     The Debtors’ use of property of their estates, including the Cash Collateral, is

  governed by section 363 of the Bankruptcy Code, which provides in relevant part that:

             If the business of the debtor is authorized to be operated under section . . . 1108 . . . of this
             title and unless the court orders otherwise, the [debtor] may enter into transactions,
             including the sale or lease of property of the estate, in the ordinary course of business,
             without notice or a hearing, and may use property of the estate in the ordinary course of
             business without notice or a hearing.

                                                        32
 19-22915-rdd      Doc 5    Filed 05/01/19 Entered 05/01/19 22:27:32             Main Document
                                          Pg 33 of 171



 11 U.S.C. § 363(c)(1). Pursuant to section 363(c)(2) of the Bankruptcy Code, a debtor may not

 use cash collateral unless “(A) each entity that has an interest in such cash collateral consents; or

 (B) the court, after notice and a hearing, authorizes such use, sale, or lease in accordance with the

 provisions of this section.” 11 U.S.C. § 363(c)(2).

        47.     It is essential to the Debtors’ successful reorganization and the going concern value

 of their businesses that they have sufficient funds to operate in the ordinary course. Absent the

 use of Cash Collateral, the Debtors will not have sufficient working capital to (a) make payments

 to employees, vendors, or suppliers, (b) satisfy ordinary operating costs, and (c) fund the

 administrative costs of these Cases. Furthermore, as discussed above, and in accordance with

 section 363(c)(2) of the Bankruptcy Code, the Prepetition Secured Parties have consented to the

 Debtors’ use of Cash Collateral, subject to the provisions of the Forms of Adequate Protection on

 the terms and conditions set forth in the Interim Order. Accordingly, the Debtors submit that the

 use of Cash Collateral is in the best interests of the Debtors’ estates and should be approved.

V.      The Scope of the Carve-Out Is Appropriate.

        48.     The Adequate Protection Obligations are subject to the Carve-Out. Without the

 Carve-Out, the Debtors and other parties in interest may be deprived of certain rights and powers

 because the services for which professionals may be paid in these Cases would be restricted. See

 In re Ames Dep’t Stores, Inc., 115 B.R. 34, 40 (Bankr. S.D.N.Y. 1990) (observing that courts insist

 on carve-outs for professionals representing parties in interest because “[a]bsent such protection,

 the collective rights and expectations of all parties-in-interest are sorely prejudiced”). The Carve-

 Out does not directly or indirectly deprive the Debtors’ estates or other parties in interest of

 possible rights and powers. Additionally, the Carve-Out protects against administrative insolvency

 during the course of these Cases by ensuring that assets remain for the payment of the Clerk of the


                                                  33
  19-22915-rdd      Doc 5      Filed 05/01/19 Entered 05/01/19 22:27:32           Main Document
                                             Pg 34 of 171


  Court, U.S. Trustee fees, and professional fees of the Debtors and any official committee appointed

  under section 1102 of the Bankruptcy Code in these Cases.

VI.       The Debtors Should be Authorized to Make the DIP Payments.

          49.     In connection with negotiating the DIP Financing, the Debtors agreed, subject to

  Court approval, to pay certain fees, expenses and other payments arising under the DIP Loan

  Documents or the DIP Orders (the “DIP Payments”). Specifically, the Debtors will pay certain

  upfront and commitment payments to the DIP Lenders, an administrative arranger and agency fee

  in favor of the DIP Agent, and certain put option premiums to the DIP Backstop Parties in

  connection with the Backstop Commitment, and the fees and expenses of counsel and other

  professionals retained as provided for in the DIP Loan Documents.

          50.     The amounts the Debtors have agreed to pay and other obligations under the DIP

  Loan Documents, and proposed DIP Orders are reasonable and represent the most favorable terms

  to the Debtors on which the DIP Lenders would agree to make available the DIP Financing. The

  Debtors considered the amounts described above when determining in their sound business

  judgment that the DIP Financing constituted the best terms on which the Debtors could obtain the

  postpetition financing necessary to continue their operations and prosecute their Cases, and paying

  these fees and payments in order to obtain the DIP Financing is in the best interests of the Debtors’

  estates, creditors, and other parties in interest.

          51.     Courts routinely authorize debtors to pay amounts similar to those the Debtors

  propose to pay, where the associated financing is, in the debtor’s business judgment, beneficial to

  the debtors’ estates. See, e.g., In re InSight Health Servs. Holdings Corp., Case No. 10-16564

  (AJG) (Bankr. S.D.N.Y. Jan. 4, 2011) (approving 2.0% DIP closing fee); In re NR Liquidation III

  Co. (f/k/a Neff Corp.), Case No. 10-12610 (SCC) (Bankr. S.D.N.Y. June 30, 2010) (approving

  3.1% DIP and exit facility fee); In re Lear Corp., Case No. 09-14326 (ALG) (Bankr. S.D.N.Y.

                                                       34
   19-22915-rdd      Doc 5     Filed 05/01/19 Entered 05/01/19 22:27:32               Main Document
                                             Pg 35 of 171


   Aug. 4, 2009) (approving 5.0% up front fee and a 1.0% exit/conversion fee); In re Gen. Growth

   Props., Inc., Case No. 09-11977 (ALG) (Bankr. S.D.N.Y. May 14, 2009) (approving 3.75% exit

   fee); In re Aleris Int’l Inc., Case No. 09-10478 (BLS) (Bankr. D. Del. Mar. 18, 2009) (approving

   3.5% exit fee and 3.5% front-end net adjustment against each lender’s initial commitment); In re

   Tronox Inc., Case No. 09-10156 (ALG) (Bankr. S.D.N.Y. Jan. 13, 2009) (approving an up-front

   3% facility fee); In re Lyondell Chem. Co., Case No. 09-10023 (REG) (Bankr. S.D.N.Y. Jan. 8,

   2009) (approving exit fee of 3%); In re Dura Auto. Sys., Inc., Case No. 06-11202 (KJC) (Bankr.

   D. Del. Jan. 28, 2008) (approving a 2.5% fees related to refinancing and extending a postpetition

   financing facility); In re DJK Residential, Inc., Case No. 08-10375 (JMP) (Bankr. S.D.N.Y. Feb.

   29, 2008) (approving 3% fee in connection with postpetition financing). Accordingly, the Court

   should authorize the Debtors to make the DIP Payments provided under the DIP Loan Documents

   and proposed DIP Orders in connection with entering into those agreements.

VII.       Good Faith under Section 364(e) of the Bankruptcy Code.

           52.     Section 364(e) of the Bankruptcy Code protects a good faith lender’s right to collect

    on loans extended to a debtor, and its right in any lien securing those loans, even if the authority

    of the debtor to obtain such loans or grant such liens is later reversed or modified on appeal.

    Section 364(e) provides that:

           The reversal or modification on appeal of an authorization under this section [364
           of the Bankruptcy Code] to obtain credit or incur debt, or of a grant under this
           section of a priority or a lien, does not affect the validity of any debt so incurred, or
           any priority or lien so granted, to an entity that extended such credit in good faith,
           whether or not such entity knew of the pendency of the appeal, unless such
           authorization and the incurring of such debt, or the granting of such priority or lien,
           were stayed pending appeal.

    11 U.S.C. § 364(e).

           53.     As explained above, in the Greene Declaration, and in the First Day Declaration,

    the DIP Financing is the result of the Debtors’ reasonable and informed determination that the DIP

                                                      35
    19-22915-rdd      Doc 5     Filed 05/01/19 Entered 05/01/19 22:27:32               Main Document
                                              Pg 36 of 171


    Lenders offered the most favorable (and only) terms on which postpetition financing was available

    for these Cases. Further, the DIP Financing is the result of extended arm’s-length, good faith

    negotiations between the Debtors, on one hand, and the DIP Lenders on the other. The terms and

    conditions of the DIP Financing are fair and reasonable, and the proceeds of the DIP Financing

    will be used only for purposes that are permissible under the Bankruptcy Code. Further, no

    consideration is being provided to any party to the DIP Loan Documents other than as described

    herein. Accordingly, the Court should find that the DIP Lenders are “good faith” lenders within

    the meaning of section 364(e) of the Bankruptcy Code, and are entitled to all of the protections

    afforded by section 364(e) of the Bankruptcy Code.

VIII.       Failure to Obtain Immediate Interim Access to the DIP Financing, Including the Use
            of Cash Collateral, Would Cause Immediate and Irreparable Harm.

            54.     Bankruptcy Rules 4001(b) and 4001(c) provide that a final hearing on a motion to

    obtain credit pursuant to section 364 of the Bankruptcy Code or to use cash collateral pursuant to

    section 363 may not be commenced earlier than 14 days after the service of such motion. Upon

    request, however, the Court is empowered to conduct a preliminary expedited hearing on the

    motion and authorize the obtaining of credit and use of cash collateral to the extent necessary to

    avoid immediate and irreparable harm to a debtor’s estate. See Bankruptcy Rules 4001(b)(2) and

    4001(c)(2) & Local Bankruptcy Rule 4001-2(g). Furthermore, section 363(c)(3) of the Bankruptcy

    Code authorizes the Court to conduct a preliminary hearing and to authorize the use of cash

    collateral “if there is a reasonable likelihood that the [debtor] will prevail at the final hearing under

    [section 363(e) of the Bankruptcy Code].” 11 U.S.C. § 363(c)(3).

            55.     Failure to obtain access to the DIP Facility and access to Cash Collateral would

    result in immediate and irreparable harm to the Debtors and their stakeholders, and cause a

    diminution in value to the Debtors’ estates. Without the approval of the DIP Financing and the


                                                       36
  19-22915-rdd         Doc 5     Filed 05/01/19 Entered 05/01/19 22:27:32           Main Document
                                               Pg 37 of 171


      use of Cash Collateral, the Debtors likely would be unable to provide a clear, strong message to

      the Debtors’ customers, vendors, employees, and contract counterparties that operations are

      appropriately funded and that the bankruptcy filing will not impact the Debtors’ businesses

      operationally. Furthermore, the Debtors require access to additional liquidity provided under the

      DIP Financing to fund their operations, preserve and maximize the value of their estates, and

      administer these Cases. Finally, a condition precedent to the effectiveness of the Plan and of the

      consensual restructuring contemplated thereby requires entry and approval of the DIP Financing

      and access to Cash Collateral.

             56.     Accordingly, pursuant to section 363(c)(3) of the Bankruptcy Code, Bankruptcy

      Rule 4001(b), and Local Bankruptcy Rule 4001-2(g), the Debtors request that the Court conduct

      an expedited hearing on this DIP Motion, and enter the Interim Order authorizing the Debtors to

      obtain credit under the DIP Financing, including the use Cash Collateral, all on an interim basis,

      pending approval on a final basis after the Final Hearing (if necessary).

IX.          The Automatic Stay Should Be Modified on a Limited Basis.

             57.     The relief requested herein contemplates a modification of the automatic stay to

      permit the Debtors to grant the security interests and liens described above to the DIP Parties and

      the Prepetition Secured Parties, and to perform such acts as may be requested to assure the

      perfection and priority of such security interests and liens. Paragraph 7(d) of the Interim Order

      further provides that the automatic stay shall be vacated and modified to the extent necessary to

      permit the DIP Agent and the DIP Lenders to exercise all rights and remedies provided for in the

      DIP Loan Documents and the Interim Order. Stay modifications of this kind are ordinary and

      standard features for the use of cash collateral, and in the Debtors’ business judgment, are

      reasonable and fair under the present circumstances. Accordingly, the Debtors request that the

  Court grant the requested relief from that automatic stay as provided in the DIP Orders.

                                                      37
19-22915-rdd      Doc 5    Filed 05/01/19 Entered 05/01/19 22:27:32              Main Document
                                         Pg 38 of 171


                  The Requirements of Bankruptcy Rule 6003 Are Satisfied

       58.     Bankruptcy Rule 6003 empowers a court to grant relief within the first 21 days after

the Petition Date “to the extent that relief is necessary to avoid immediate and irreparable harm.”

For the reasons discussed above, granting the relief requested herein is integral to the Debtors’

ability to transition their operations into these Cases. Failure to receive such authorization and

other relief during the first 21 days of these Cases would severely disrupt the Debtors’ operations

at this critical juncture. Furthermore, the relief requested is necessary in order for the Debtors to

operate their business in the ordinary course and preserve the ongoing value of the Debtors’

operations and maximize the value of their estates for the benefit of all stakeholders. Accordingly,

the Debtors submit that they have satisfied the “immediate and irreparable harm” standard of

Bankruptcy Rule 6003 to support granting the relief requested herein.

                                      Reservation of Rights

       59.     Nothing contained herein is intended, or should be construed, as an admission

regarding the validity of any claim against the Debtors, a waiver of the Debtors’ rights to dispute

any claim, or an approval or assumption of any agreement, contract, or policy under section 365

of the Bankruptcy Code. The Debtors expressly reserve their right to contest any claim related to

the relief sought herein. Likewise, if the Court grants the relief sought herein, any payment made

pursuant to an order of the Court is not intended to be nor should it be construed as an admission

as to the validity of any claim or a waiver of the Debtors’ rights to subsequently dispute such claim.

                                   Request for a Final Hearing

       60.     Pursuant to Bankruptcy Rules 4001(b)(2) and 4001(c)(2), the Debtors request that

the Court set a date, which is no sooner than 15 days after the date of this DIP Motion and no later

than 25 days after the entry of the Interim Order, to hold a hearing (if necessary) to consider entry




                                                 38
19-22915-rdd        Doc 5      Filed 05/01/19 Entered 05/01/19 22:27:32                    Main Document
                                             Pg 39 of 171


of the Final Order and the permanent approval of the relief requested in this DIP Motion. 12 The

Debtors also request authority to serve a copy of the signed Interim Order, which fixes the time

and date for the filing of objections, if any, to entry of the Final Order, by first class mail upon the

notice parties listed below, and further request that the Court deem service thereof sufficient notice

of the hearing on the Final Order under Bankruptcy Rule 4001(c)(2).

                           Waiver of Bankruptcy Rule 6004(a) and 6004(h)

         61.      To implement the foregoing successfully, the Debtors request that the Court enter

an order providing that notice of the relief requested herein satisfies Bankruptcy Rule 6004(a) and

that the Debtors have established cause to exclude such relief from the 14-day stay period under

Bankruptcy Rule 6004(h).

                                                     Notice

         62.      The Debtors will provide notice of this Motion to: (a) the Office of the

United States Trustee for the Southern District of New York, Attn.: Greg M. Zipes, Esq.;

(b) the Holders of the 30 largest unsecured claims against the Debtors (on a consolidated basis);

(c) counsel to the Crossover Group, Akin Gump Strauss Hauer & Feld LLP, One Bryant Park,

Bank of America Tower, New York, NY 10036 Attn: Philip Dublin and Naomi Moss; (d) the

Crossover Group; (e) counsel to the Secured Lender Group, Jones Day, 250 Vesey Street, New

York, NY 10281 Attn: Scott J. Greenberg, Esq., Michael J. Cohen, Esq., and Steven A.

Domanowski, Esq.; (f) the Secured Lender Group; (g) counsel to the Sponsors, Paul, Weiss,

Rifkind, Wharton & Garrison LLP, 1285 Avenue of the Americas, New York, NY 10019

Attn: Brian S. Hermann and Jacob A. Adlerstein; (h) counsel to the Credit Facility Agent, Cravath,




12   The DIP Term Sheet requires that the Final Order be entered no later than 30 days after the Petition Date. See
     DIP Term Sheet Annex I.



                                                        39
19-22915-rdd       Doc 5    Filed 05/01/19 Entered 05/01/19 22:27:32            Main Document
                                          Pg 40 of 171


Swaine & Moore LLP, 825 Eighth Avenue, New York, New York 10019, Attn: Paul H. Zumbro

and Stephen M. Kessing, (i) the United States Attorney’s Office for the Southern District of New

York; (j) the Internal Revenue Service; (k) the United States Securities and Exchange

Commission; (l) the Environmental Protection Agency and all similar state environmental

agencies; (m) the attorneys general in the states where the Debtors conduct their business

operations; and (n) any party that has requested notice pursuant to Bankruptcy Rule 2002. In light

of the nature of the relief requested, the Debtors respectfully submit that no further notice is

necessary.

                                         No Prior Request

63.      No prior request for the relief sought in this DIP Motion has been made to this or any other

court.



                            [Remainder of page left intentionally blank]




                                                 40
19-22915-rdd      Doc 5     Filed 05/01/19 Entered 05/01/19 22:27:32             Main Document
                                          Pg 41 of 171


       WHEREFORE, for the reasons set forth herein, the First Day Declaration, the Koza

Declaration, and the Greene Declaration, the Debtors respectfully request that this Court enter the

Interim Order and the Final Order (if necessary) granting the relief requested herein on an interim

and final basis, respectively, and granting such other and further relief as is just and proper.

Dated: May 1, 2019                     /s/ Jonathan S. Henes, P.C.
New York, New York                     Jonathan S. Henes, P.C.
                                       Emily E. Geier (pro hac vice pending)
                                       KIRKLAND & ELLIS LLP
                                       KIRKLAND & ELLIS INTERNATIONAL LLP
                                       601 Lexington Avenue
                                       New York, New York 10022
                                       Telephone:     (212) 446-4800
                                       Facsimile:     (212) 446-4900
                                       - and -
                                       Ryan Blaine Bennett, P.C. (pro hac vice pending)
                                       KIRKLAND & ELLIS LLP
                                       KIRKLAND & ELLIS INTERNATIONAL LLP
                                       300 North LaSalle Street
                                       Chicago, Illinois 60654
                                       Telephone:     (312) 862-2000
                                       Facsimile:     (312) 862-2200


                                       Proposed Counsel to the Debtors and Debtors in Possession
19-22915-rdd   Doc 5   Filed 05/01/19 Entered 05/01/19 22:27:32   Main Document
                                     Pg 42 of 171


                                     Exhibit 1

                                  Interim Order
19-22915-rdd          Doc 5      Filed 05/01/19 Entered 05/01/19 22:27:32                      Main Document
                                               Pg 43 of 171



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

                                                               )
    In re:                                                     )        Chapter 11
                                                               )
    SUNGARD AVAILABILITY SERVICES                              )        Case No. 19-22915 (RDD)
    CAPITAL, INC. et al., 1                                    )
                            Debtors.                           )        (Joint Administration Requested)
                                                               )

                   INTERIM ORDER (I) AUTHORIZING THE DEBTORS
            (A) TO OBTAIN POSTPETITION FINANCING AND (B) TO UTILIZE
           CASH COLLATERAL, (II) GRANTING ADEQUATE PROTECTION TO
     PREPETITION SECURED PARTIES, (III) MODIFYING THE AUTOMATIC STAY,
     (IV) SCHEDULING A FINAL HEARING, AND (V) GRANTING RELATED RELIEF


             Upon the motion (the “DIP Motion”) of Sungard Availability Services Capital, Inc.

(“Sungard AS”) and its affiliated debtors, each as a debtor and debtor in possession (collectively

with Sungard AS, the “Debtors”) in the above-captioned cases (the “Cases”) before the United

States Bankruptcy Court for the Southern District of New York (the “Court”), pursuant to sections

105, 361, 362, 363, 364(c)(1), 364(c)(2), 364(c)(3), 364(d)(1) and 364(e) and 507 of title 11 of the

United States Code (the “Bankruptcy Code”), Rules 2002, 4001, 6004 and 9014 of the Federal

Rules of Bankruptcy Procedure (the “Bankruptcy Rules”) and Rules 2002-1, 4001-2, 9006-1,

9013-1, 9014-1 and 9014-2 of the local bankruptcy rules for the Southern District of New York

(the “Local Bankruptcy Rules”) seeking, among other things:

             (a)   authorization for Sungard AS, in its capacity as borrower (the “Borrower”), to

obtain postpetition financing (the “DIP Facility”), and for each of the other Debtors to guarantee


1
       The last four digits of the Debtors tax identification number are: Sungard Availability Services Capital, Inc.
       (7677); Sungard Availability Services Holdings, LLC (6403); Sungard Availability Services Technology, LLC
       (9118); Inflow LLC (9489); Sungard Availability Services, LP (6195); Sungard Availability Services
       VeriCenter, Inc. (4039); Sungard Availability Network Solutions Inc. (1034). The location of the Debtors service
       address for purposes of these chapter 11 cases is: 50 Main Street, Suite 1014, White Plains, NY 10606.
19-22915-rdd       Doc 5      Filed 05/01/19 Entered 05/01/19 22:27:32                      Main Document
                                            Pg 44 of 171


unconditionally (the “Guarantors”), on a joint and several basis, the Borrower’s obligations in

connection with the DIP Facility, consisting of a superpriority senior secured multiple-draw term

loan credit facility in the aggregate principal amount of up to $100,000,000 comprised of (a) the

$87,000,000 Tranche A DIP Facility (as defined below) and (b) the $13,000,000 Tranche B DIP

Facility (as defined below) to be drawn ratably between the Tranche A DIP Facility and Tranche B

DIP Facility, including, (i) term loans in the aggregate principal amount of up to $50,000,000

(the “Initial DIP Loans”), which term loans will be available to the Debtors in a single draw in

accordance with the terms substantially set forth in the DIP Facility Term Sheet attached hereto as

Exhibit A (the “DIP Term Sheet”) upon entry of this order (the “Interim Order”) and (ii) term

loans in an aggregate principal amount of up to an additional $50,000,000 (the “Delayed Draw

DIP Loans” and, together with the Initial DIP Loans, the “DIP Loans”), which term loans will be

available to the Debtors in one or more draws in increments of at least $10,000,000 per draw, upon

entry of, and subject to the terms of, the Final Order (as defined below) and subject to satisfaction

of the conditions set forth in the DIP Term Sheet and all other terms and conditions of the DIP

Loan Documents (as defined below).

       (b)      authorization for the Debtors to enter into a Superpriority Senior Secured Debtor-

In-Possession Credit Agreement among the Borrower, the Guarantors, the relevant lenders

(collectively, the “DIP Lenders”), 2 and Cortland Capital Market Services LLC, as administrative

agent (in such capacity, the “DIP Agent” and, together with the DIP Lenders, the “DIP Parties”)

(as amended, restated or otherwise modified from time to time in accordance with the terms

thereof, the “DIP Loan Agreement”; together with this Interim Order, the Final Order, and all


2
    The DIP Lenders include the lenders under the Prepetition Credit Agreement (as defined below) lending under
    one tranche of the DIP Facility (the “Tranche A DIP Facility”) and certain holders of Prepetition Notes (as
    defined below) lending under a separate tranche of the DIP Facility (the “Tranche B DIP Facility”) that are each
    parties to the Restructuring Support Agreement, dated April 1, 2019 (the “RSA”).


                                                        2
19-22915-rdd     Doc 5     Filed 05/01/19 Entered 05/01/19 22:27:32           Main Document
                                         Pg 45 of 171


agreements, documents, and instruments delivered or executed in connection therewith, including

the DIP Term Sheet and other guarantee and security documentation, collectively, the “DIP Loan

Documents”), and to perform such other and further acts as may be required in connection with

the DIP Loan Documents;

       (c)     authorization for the Debtors to use the DIP Loans, the proceeds thereof, and the

Prepetition Collateral (as defined below), including Cash Collateral (as defined below), to provide

working capital for, and for other general corporate purposes of, the Debtors, including for

payment of any Adequate Protection Obligations (as defined below), for payment of reasonable

and documented transaction costs, fees and expenses incurred in connection with the restructuring

or the Cases, and for funding the Specified Account (as defined in the DIP Term Sheet), which

funds shall be available to the Debtors for disbursement to certain non-Debtor subsidiaries of

Sungard AS through secured intercompany borrowings (the “Specified Intercompany Notes”) on

an as needed basis;

       (d)     the granting of adequate protection to the Prepetition Secured Parties (as defined

below), under the Credit Agreement, dated as of March 31, 2014 (as amended, restated,

amended and restated, waived, supplemented, or otherwise modified from time to time, the

“Prepetition Credit Agreement” and, together with all related collateral and security documents,

the “Prepetition Credit Documents”), by and among Sungard AS, as the borrower, the guarantors

party thereto, the lenders party thereto (the “Prepetition Lenders”), JPMorgan Chase Bank, N.A.,

as Administrative Agent (in such capacity, the “Prepetition Agent” and, together with the

Prepetition Lenders, the “Prepetition Secured Parties”);

       (e)     the granting of valid, enforceable, binding, non-avoidable and fully perfected first

priority priming liens on and senior security interests in all of the property, assets and other




                                                3
19-22915-rdd      Doc 5    Filed 05/01/19 Entered 05/01/19 22:27:32             Main Document
                                         Pg 46 of 171


interests in property and assets of the Debtors, whether such property is presently owned or after-

acquired, and each Debtor’s “estate” as created by Bankruptcy Code section 541, of any kind or

nature whatsoever, real or personal, tangible, intangible or mixed, now existing or hereafter

acquired or created, whether existing prior to or arising after the Petition Date (as defined below),

subject only to the (x) Carve-Out (as defined below) and (y) other valid and unavoidable liens

perfected prior to the Petition Date (or perfected after the Petition Date to the extent permitted by

Bankruptcy Code section 546(b)) on the terms and conditions set forth herein and in the DIP Loan

Documents;

       (f)     the granting of superpriority administrative expense claims against each of the

Debtors’ estates to the DIP Agent and the DIP Lenders with respect to the DIP Obligations (as

defined below) over any and all administrative expenses of any kind or nature subject and

subordinate only to the payment of the Carve-Out on the terms and conditions set forth herein and

in the DIP Loan Documents;

       (g)     if authorized in the Final Order, the waiver of the Debtors’ and the estates’ right to

surcharge against the Prepetition Collateral pursuant to Bankruptcy Code section 506(c);

       (h)     if authorized in the Final Order, authorization for the DIP Agent, the DIP Lenders

and the Prepetition Secured Parties to be entitled to all of the rights and benefits of Bankruptcy

Code section 552(b), and for the “equities of the case” exception under Bankruptcy Code section

552(b) to not apply to such parties with respect to the proceeds, products, offspring or profits of

any of the Prepetition Collateral or the DIP Collateral, as applicable;

       (i)     pursuant to Bankruptcy Rule 4001, that an interim hearing (the “Interim Hearing”)

on the DIP Motion be held before this Court to consider entry of this Interim Order, among other

things, (1) authorizing Sungard AS, on an interim basis, to borrow from the DIP Lenders a




                                                 4
19-22915-rdd     Doc 5     Filed 05/01/19 Entered 05/01/19 22:27:32             Main Document
                                         Pg 47 of 171


principal amount of up to $50,000,000 in Initial DIP Loans (subject to any limitations of borrowing

set forth in the DIP Term Sheet); (2) authorizing the Guarantors to guaranty the DIP Obligations,

(3) authorizing the Debtors’ use of Prepetition Collateral (including Cash Collateral), (4) granting

the adequate protection described in this Interim Order, and (5) authorizing the Debtors to execute

and deliver the DIP Documents to which they are a party and to perform their respective

obligations thereunder and such other and further acts as may be necessary or appropriate in

connection therewith;

       (j)     that this Court schedule a final hearing (the “Final Hearing”) to consider

(if necessary) entry of a final order (the “Final Order”) authorizing, among other things, Sungard

AS, on a final basis, to borrow from the DIP Lenders under the DIP Loan Documents up to an

aggregate principal amount not to exceed $100,000,000 in DIP Loans, and the continued use of

Cash Collateral, as set forth in the DIP Motion and the DIP Loan Documents.

       Due and appropriate notice of the DIP Motion, the relief requested therein and the Interim

Hearing having been served by the Debtors on, among others, (a) the United States Trustee for the

Southern District of New York (the “U.S. Trustee”); (b) Cravath, Swaine & Moore LLP, counsel

to the Prepetition Agent; (c) Carter Ledyard & Millburn LLP, counsel to the Prepetition Trustee

(as defined below); (d) Akin Gump Strauss Hauer & Feld LLP (“Akin Gump”), counsel to certain

of the DIP Lenders and the Crossover Group (as defined in the RSA); (e) Jones Day, counsel to

certain of the DIP Lenders and the Secured Lender Group (as defined in the RSA); (f) creditors

holding the thirty (30) largest unsecured claims as set forth in the consolidated list filed with the

Debtors’ petitions; (g) those parties requesting notice pursuant to Bankruptcy Rule 2002; (h) the

Office of the United States Attorney General for the states in which the Debtors operate; and (i)




                                                 5
19-22915-rdd     Doc 5     Filed 05/01/19 Entered 05/01/19 22:27:32            Main Document
                                         Pg 48 of 171


the Internal Revenue Service, in compliance with Bankruptcy Rules 4001(b) and (c) and the Local

Bankruptcy Rules.

       The Interim Hearing having been held by this Court on May 2, 2019.

       Upon the record at the Interim Hearing and upon the Court’s consideration of the DIP

Motion, the exhibits thereto; the Declaration of Eric Koza, Chief Restructuring Officer at Sungard

Availability Services Capital, Inc.(I) In Support of Debtors’ Chapter 11 Petitions and First Day

Motions and (II) Pursuant to Local Bankruptcy Rule 1007-2 (the “First Day Declaration”), the

Declaration of Eric Koza in Support of the the Debtors’ Motion for Entry of Interim and Final

Orders (I) Authorizing the Debtors (A) To Obtain Postpetition Financing and (B) To Utilize Cash

Collateral, (II) Granting Adequate Protection to Prepetition Secured Parties, (III) Modifying the

Automatic Stay, (IV) Scheduling a Final Hearing, and (V) Granting Related Relief (the “Koza

Declaration”), and the Declaration of Samuel Greene in Support of the Debtors’ Motion for Entry

of Interim and Final Orders (I) Authorizing the Debtors (A) To Obtain Postpetition Financing and

(B) To Utilize Cash Collateral, (II) Granting Adequate Protection to Prepetition Secured Parties,

(III) Modifying the Automatic Stay, (IV) Scheduling a Final Hearing, and (V) Granting Related

Relief (the “Greene Declaration”); and after due deliberation and consideration and sufficient cause

appearing therefor;

IT IS FOUND, DETERMINED, ORDERED AND ADJUDGED, that:

               Disposition. The DIP Motion is GRANTED on an interim basis in accordance with

the terms of this Interim Order. Any objections to the DIP Motion with respect to the entry of this

Interim Order that have not been withdrawn, waived or settled, and all reservation of rights

included therein, are hereby denied and overruled.

               Jurisdiction. This Court has core jurisdiction over the Cases commenced on

May 1, 2019 (the “Petition Date”), the DIP Motion, and the parties and property affected hereby


                                                 6
19-22915-rdd     Doc 5     Filed 05/01/19 Entered 05/01/19 22:27:32             Main Document
                                         Pg 49 of 171


pursuant to 28 U.S.C. §§ 157(b) and 1334. Venue is proper before this Court pursuant to 28 U.S.C.

§§ 1408 and 1409. The Debtors are continuing to operate their businesses and manage their

respective properties as debtors in possession pursuant to sections 1107 and 1108 of the

Bankruptcy Code. No trustee or examiner has been appointed for any Debtor.

               No Committee. As of the date hereof, the U.S. Trustee has not appointed any

statutory committee in the Cases.

               Notice. Under the circumstances, the notice given by the Debtors of the DIP

Motion, the relief requested therein, and the Interim Hearing constitutes due and sufficient notice

thereof and complies with Bankruptcy Rules 4001(b) and (c) and the Local Bankruptcy Rules, and

no further notice of the relief sought at the Interim Hearing and the relief granted herein is

necessary or required.

               Debtors’ Stipulations. Without prejudice to the rights of any other non-Debtor

party-in-interest with standing, but subject to the limitations thereon contained in Paragraphs 26

and 27 of this Interim Order, the Debtors represent, admit, stipulate, and agree as follows:

       (a)     Prepetition Loan Obligations.      As of the Petition Date, the Debtors, without

defense, counterclaim, or offset of any kind were jointly and severally indebted and liable to the

Prepetition Secured Parties under the Prepetition Credit Documents in the aggregate amount of

$1,006 million, which consists of (a) Term Loans (as defined in the Prepetition Credit Agreement)

in an aggregate principal amount equal to $801 million, plus (b) Revolving Credit Loans (as

defined in the Prepetition Credit Agreement) in an aggregate principal amount equal to

$35 million, plus (c) $15 million on account of accrued and unpaid interest as of the Petition Date,

plus (d) $155 million on account of the Acceleration Makewhole Premium (as defined in the

Prepetition Credit Agreement) ((a), (b), (c) and (d), collectively, the “Prepetition Loan Obligations




                                                 7
19-22915-rdd     Doc 5     Filed 05/01/19 Entered 05/01/19 22:27:32             Main Document
                                         Pg 50 of 171


Amount”), plus any additional accrued and unpaid interest, premium, if any, and certain fees, costs,

expenses, indemnification obligations, charges and all other obligations of whatever nature owing,

whether or not contingent, whenever arising, accrued, accruing, due, owing or chargeable under

the Prepetition Credit Documents (collectively, including the Prepetition Loan Obligations

Amount, the “Prepetition Loan Obligations”).

       (b)     Prepetition Liens. Pursuant to the Prepetition Credit Documents, the Prepetition

Loan Obligations are secured by valid, binding, perfected and enforceable first priority liens on

and security interests in (the “Prepetition Liens”) the “Collateral” under and as defined in the

Prepetition Credit Documents (collectively, the “Prepetition Collateral”). The Prepetition Liens

(i) are valid, binding, perfected, and enforceable first priority liens and security interests in the

Prepetition Collateral, (ii) are not subject, pursuant to the Bankruptcy Code or other applicable

law, to avoidance, recharacterization, recovery, subordination, attack, offset, counterclaim,

defense, or “claim” (as defined in the Bankruptcy Code) of any kind, (iii) as of the Petition Date,

are subject and/or subordinate only to valid, perfected, and unavoidable liens and security interests

existing as of the Petition Date that are senior in priority to the Prepetition Liens as permitted by

the terms of the Prepetition Credit Documents, and (iv) constitute the legal, valid, and binding

obligation of the Debtors, enforceable in accordance with the terms of the applicable Prepetition

Credit Documents.

       (c)     Prepetition Collateral. Subject to certain exclusions and conditions set forth in the

Prepetition Credit Documents, the Prepetition Collateral consists of, among other things, (i) the

equity interests held by the Debtors, (ii) the debt securities held by the Debtors and any notes or

instruments evidencing such debt securities, (iii) the Debtors’ accounts, deposit accounts, chattel

paper, documents, equipment, general intangibles, instruments, inventory, investment property,




                                                 8
19-22915-rdd      Doc 5    Filed 05/01/19 Entered 05/01/19 22:27:32             Main Document
                                         Pg 51 of 171


the books and records pertaining to the foregoing and all collateral securities and guarantees given

with respect to any of the foregoing, (iv) the Debtor’s copyrights, patents, trademarks, licenses and

other intellectual property, (v) certain of the Debtors’ land and the premises thereon, and certain

improvements, personal property and rents related thereto, and, to the extent not otherwise

included in (i) through (v), all proceeds and products of any and all of the foregoing.

       (d)     Cash Collateral. Any and all of the Debtors’ cash, including cash and other

amounts on deposit or maintained in any account or accounts by the Debtors, and any amounts

generated by the collection of accounts receivable or other disposition of the Prepetition Collateral

existing as of the Petition Date, and the proceeds of any of the foregoing is the Prepetition

Secured Parties’ cash collateral within the meaning of Bankruptcy Code section 363(a)

(the “Cash Collateral”).

       (e)     Prepetition Notes. Pursuant to an Indenture dated as of March 31, 2014 (as

amended, restated, amended and restated, waived, supplemented, or otherwise modified from time

to time, the “Prepetition Indenture”), by and among Sungard AS, the subsidiary guarantors named

therein (the “Notes Guarantors”), and The Bank of New York Mellon, as trustee (the “Prepetition

Trustee”), Sungard AS issued 8.750% senior notes due April 1, 2022 (the “Prepetition Notes”) in

aggregate principal amount equal to $425,000,000. The Notes Guarantors jointly and severally

guaranteed payment of the Prepetition Notes. As of the Petition Date, the Debtors, without

defense, counterclaim, or offset of any kind were jointly and severally liable to the Prepetition

Trustee and the holders of the Prepetition Notes (the “Prepetition Noteholders”) under the

Prepetition Indenture in the aggregate principal amount of not less than $425,000,000, plus accrued

and unpaid interest, premium if any, and certain fees, costs, expenses, indemnification obligations,

charges and all other obligations of whatever nature owing, whether or not contingent, whenever




                                                 9
19-22915-rdd     Doc 5     Filed 05/01/19 Entered 05/01/19 22:27:32             Main Document
                                         Pg 52 of 171


arising, accrued, accruing, due, owing or chargeable under the Prepetition Indenture (the

“Prepetition Notes Obligations”).

               Findings Regarding the DIP Facility and Use of Cash Collateral.

       (a)     Good cause has been shown for the entry of this Interim Order.

       (b)     The Debtors have an immediate need to obtain the DIP Facility and to use the Cash

Collateral to (solely to the extent consistent with the DIP Budget (plus permitted variances as set

forth in this Interim Order and the DIP Loan Documents)), among other things, (i) permit the

orderly continuation of their businesses; (ii) pay certain Adequate Protection Obligations; and (iii)

pay the costs of administration of their estates and satisfy other working capital and general

corporate purposes of the Debtors. The ability of the Debtors to obtain sufficient working capital

and liquidity through the incurrence of the new indebtedness for borrowed money and other

financial accommodations is vital to the preservation and maintenance of the going concern values

of the Debtors and to the Debtors’ successful reorganization. The Debtors will not have sufficient

sources of working capital and financing to operate their businesses or maintain their properties in

the ordinary course of business throughout the Cases without access to the DIP Facility and

authorized use of Cash Collateral.

       (c)     The Debtors are unable to obtain financing on more favorable terms from sources

other than the DIP Lenders under the DIP Loan Documents and are unable to obtain adequate

unsecured credit allowable under Bankruptcy Code section 503(b)(1) as an administrative expense.

The Debtors also are unable to obtain secured credit allowable under Bankruptcy Code sections

364(c)(1), 364(c)(2), and 364(c)(3) for the purposes set forth in the DIP Loan Documents without

the Debtors granting to the DIP Agent and the DIP Lenders, subject to the Carve-Out as provided




                                                 10
19-22915-rdd      Doc 5    Filed 05/01/19 Entered 05/01/19 22:27:32              Main Document
                                         Pg 53 of 171


for herein, the DIP Liens (as defined below) and the DIP Superpriority Claims (as defined below)

under the terms and conditions set forth in this Interim Order and the DIP Loan Documents.

       (d)     The DIP Facility has been negotiated in good faith and at arm’s-length among the

Debtors, the DIP Agent and certain Prepetition Lenders and Prepetition Noteholders that have

committed to backstop the DIP Loans (collectively, the “DIP Backstop Parties”), and all of the

Debtors’ obligations and indebtedness arising under, in respect of, or in connection with the DIP

Facility and the DIP Loan Documents including, without limitation, all loans made to and

guarantees issued by the Debtors pursuant to the DIP Loan Documents and all other obligations

under the DIP Loan Documents (collectively, the “DIP Obligations”) shall be deemed to have been

extended by the DIP Agent and the DIP Lenders in good faith as that term is used in Bankruptcy

Code section 364(e) and in express reliance upon the protections offered by Bankruptcy Code

section 364(e). The DIP Obligations, the DIP Liens and the DIP Superpriority Claims shall be

entitled to the full protection of Bankruptcy Code section 364(e) in the event that this Interim Order

or any provision hereof is vacated, reversed, or modified on appeal or otherwise and any liens or

claims granted to the DIP Agent or the DIP Lenders hereunder arising prior to the effective date

of any such vacatur, reversal or modification of this Interim Order shall be governed in all respects

by the original provisions of this Interim Order, including entitlement to all rights, remedies,

privileges and benefits granted herein.

       (e)     This Interim Order shall take effect and be fully enforceable immediately upon

execution hereof. Absent granting the relief sought by this Interim Order, the Debtors’ estates will

be immediately and irreparably harmed.




                                                 11
19-22915-rdd     Doc 5     Filed 05/01/19 Entered 05/01/19 22:27:32           Main Document
                                         Pg 54 of 171


               Authorization of the DIP Facility and the DIP Loan Documents.

       (a)     The Debtors are hereby expressly authorized and empowered to enter into, and

execute and deliver, the DIP Loan Documents, and such additional documents, instruments,

certificates and agreements as may be required or requested by the DIP Parties to implement the

terms or effectuate the purposes of this Interim Order and the DIP Loan Documents. To the extent

not entered into as of the date hereof, the Debtors shall negotiate the DIP Loan Documents in good

faith and in all respects such DIP Loan Documents shall be consistent with the terms of the DIP

Term Sheet and otherwise acceptable to the DIP Agent and the DIP Backstop Parties consistent

with the consent rights under the RSA. Upon entry of this Interim Order and until execution and

delivery of the DIP Loan Agreement and other DIP Loan Documents required or requested by the

DIP Parties, the Debtors shall be bound by (x) the terms and conditions and other provisions set

forth in the DIP Term Sheet, with the same force and effect as if duly executed and delivered to

the DIP Agent by the Debtors, and (y) this Interim Order, and this Interim Order and the DIP Term

Sheet shall govern and control the DIP Facility. Upon execution and delivery of the DIP Loan

Agreement and other DIP Loan Documents, (a) the DIP Term Sheet shall be superseded by the

DIP Loan Agreement and other DIP Loan Documents, and (b) this Interim Order, the DIP Loan

Agreement, and other DIP Loan Documents shall govern and control the DIP Facility. Upon

execution and delivery thereof, the DIP Loan Documents shall constitute valid and binding

obligations of the Debtors enforceable in accordance with their terms. To the extent there exists

any conflict among the terms and conditions of the DIP Motion, the DIP Loan Documents, and

this Interim Order, the terms and conditions of this Interim Order shall govern and control. To the




                                                12
19-22915-rdd     Doc 5     Filed 05/01/19 Entered 05/01/19 22:27:32             Main Document
                                         Pg 55 of 171


extent there is a conflict between the terms and conditions of the DIP Motion and the DIP Loan

Documents, the terms and conditions of the DIP Loan Documents shall govern.

       (b)     Upon entry of this Interim Order, the Borrower is hereby authorized to borrow, and

the Guarantors are hereby authorized to guaranty, borrowings up to an aggregate principal amount

of $50,000,000 in Initial DIP Loans, subject to and in accordance with this Interim Order.

       (c)     In accordance with the terms of this Interim Order and the DIP Loan Documents,

proceeds of the DIP Loans shall be used solely for the purposes permitted under the DIP Loan

Documents, this Interim Order and in accordance with the DIP Budget (as defined in the DIP Term

Sheet; provided that the term of the DIP Budget shall be seven (7) weeks, commencing on April

29, 2019), plus permitted variances as set forth in this Interim Order and the DIP Loan Documents;

provided, further, that the Debtors shall only be subject to the DIP Budget to the extent the Debtors

have not emerged from these Cases within two weeks of the Petition Date. A copy of the

Initial DIP Budget (as defined in the DIP Term Sheet) is attached hereto as Exhibit B.

       (d)     In furtherance of the foregoing and without further approval of this Court, each

Debtor is authorized, and the automatic stay imposed by Bankruptcy Code section 362 is hereby

lifted to the extent necessary, to perform all acts and to make, execute and deliver all instruments

and documents (including, without limitation, the DIP Loan Agreement, any security and pledge

agreement, and any mortgage to the extent contemplated thereby or the DIP Term Sheet), and to

pay all fees, that may be reasonably required or necessary for the Debtors’ performance of their

obligations under the DIP Facility including, without limitation:

       (i)     the execution, delivery and performance of the DIP Loan Documents, including,

               without limitation, the DIP Loan Agreement, any security and pledge agreement,

               and any mortgage to the extent contemplated thereby;




                                                 13
19-22915-rdd     Doc 5     Filed 05/01/19 Entered 05/01/19 22:27:32          Main Document
                                         Pg 56 of 171


      (ii)     the execution, delivery and performance of one or more amendments, waivers,

               consents or other modifications to and under the DIP Loan Documents (in each case

               in accordance with the terms of the applicable DIP Loan Documents and in such

               form as the Debtors, the DIP Agent and the Requisite Lenders (as defined in the

               DIP Term Sheet) may agree), it being understood that no further approval of the

               Court shall be required for amendments, waivers, consents or other modifications

               to and under the DIP Loan Documents or the DIP Obligations that do not shorten

               the maturity of the extensions of credit thereunder or modify the commitments or

               the rate of interest payable thereunder;

      (iii)    the non-refundable payment to each of the DIP Lenders, the DIP Agent, and the

               DIP Backstop Parties, as applicable, of the fees referred to in the DIP Loan

               Documents, including all reasonable costs and expenses as may be due from time

               to time, including, without limitation, the put option premium payable to the

               Backstop Parties, and the fees and expenses of counsel and other professionals

               retained as provided for in the DIP Loan Documents and this Interim Order

               (including, for the avoidance of doubt, (a) Jones Day (as counsel) and Houlihan

               Lokey Capital, Inc. (as financial advisor) to certain of the DIP Lenders and the

               Secured Lender Group (as defined in the RSA) and (b) Akin Gump (as counsel)

               and PJT Partners LP and DH Capital, LLC (as financial advisors) to certain of the

               DIP Lenders and the Crossover Group (as defined in the RSA)), which such fees

               and expenses shall not be subject to the approval of the Court, nor shall any

               recipient of any such payment be required to file with respect thereto any interim

               or final fee application with the Court; and




                                                14
19-22915-rdd      Doc 5     Filed 05/01/19 Entered 05/01/19 22:27:32              Main Document
                                          Pg 57 of 171


       (iv)     the performance of all other acts required under or in connection with the DIP

                Loan Documents.

       (e)     Upon execution and delivery of the DIP Loan Documents, such DIP Loan

Documents shall constitute valid, binding and non-avoidable obligations of the Debtors

enforceable against each Debtor party thereto in accordance with their respective terms and the

terms of this Interim Order for all purposes during the Cases, any subsequently converted Case of

any Debtor to a case under chapter 7 of the Bankruptcy Code or after the dismissal of any Case.

No obligation, payment, transfer or grant of security under the DIP Loan Agreement, the other

DIP Loan Documents or this Interim Order shall be stayed, restrained, voidable, avoidable or

recoverable under the Bankruptcy Code or under any applicable law (including without limitation,

under Bankruptcy Code sections 502(d), 548 or 549 or under any applicable state Uniform

Fraudulent Transfer Act, Uniform Fraudulent Conveyance Act or similar statute or common law),

or subject to any defense, reduction, setoff, recoupment or counterclaim. All payments or proceeds

remitted (a) to the DIP Agent on behalf of any DIP Lender or (b) to or on behalf of the Prepetition

Secured Parties, in each case pursuant to the DIP Loan Documents, the provisions of this Interim

Order or any subsequent order of this Court, shall be received free and clear of any claim, charge,

assessment or other liability, including, without limitation, any such claim or charge arising out of

or based on, directly or indirectly, section 506(c) (if authorized in the Final Order) or the “equities

of the case” exception of section 552(b) of the Bankruptcy Code (if authorized in the Final Order).

       (f)     The Guarantors hereby are authorized and directed to jointly, severally and

unconditionally guarantee, and upon entry of this Interim Order shall be deemed to have

guaranteed, in full all of the DIP Obligations of the Borrower.




                                                  15
19-22915-rdd      Doc 5   Filed 05/01/19 Entered 05/01/19 22:27:32           Main Document
                                        Pg 58 of 171


               Reporting Requirements/Access to Records. The Debtors shall provide the advisors

to the Crossover Group and Secured Lender Group with all reporting and other information

required to be provided to the DIP Agent under the DIP Loan Documents. In addition to, and

without limiting, whatever rights to access the DIP Agent and the DIP Lenders have under the DIP

Loan Documents, upon reasonable notice, at reasonable times during normal business hours, the

Debtors shall permit representatives, agents, and employees of the DIP Agent and DIP Lenders to:

(i) have access to and inspect the Debtors’ assets; (ii) examine the Debtors’ books and records;

and (iii) discuss the Debtors’ affairs, finances, and condition with the Debtors’ officers and

financial advisors.

               DIP Superpriority Claims. Pursuant to Bankruptcy Code section 364(c)(1), all of

the DIP Obligations shall constitute allowed superpriority administrative expense claims against

each of the Debtors’ estates (the “DIP Superpriority Claims”) (without the need to file any proof

of claim) with priority over any and all administrative expenses, adequate protection claims,

diminution claims and all other claims against the Debtors, now existing or hereafter arising, of

any kind whatsoever, including, without limitation, all administrative expenses of the kind

specified in Bankruptcy Code sections 503(b) and 507(b), and over any and all administrative

expenses or other claims arising under Bankruptcy Code sections 105, 326, 327, 328, 330, 331,

361, 362, 363, 364, 365, 503(b), 506(c), 507(a), 507(b), 726, 1113, or 1114 or otherwise, whether

or not such expenses or claims may become secured by a judgment lien or other non-consensual

lien, levy or attachment, which allowed claims shall for the purposes of Bankruptcy Code

section 1129(a)(9)(A) be considered administrative expenses allowed under Bankruptcy Code

section 503(b) and which shall be payable from and have recourse to all prepetition and

postpetition property of the Debtors and all proceeds thereof, including, without limitation, if




                                               16
19-22915-rdd      Doc 5    Filed 05/01/19 Entered 05/01/19 22:27:32             Main Document
                                         Pg 59 of 171


authorized in the Final Order, any proceeds or property recovered in connection with the pursuit

of claims or causes of action arising under chapter 5 of the Bankruptcy Code, if any

(the “Avoidance Actions”), subject only to the payment of the Carve-Out to the extent specifically

provided for herein. Except as set forth in this Interim Order, no other superpriority claims shall

be granted or allowed in these Cases.

               DIP Liens. As security for the DIP Obligations, effective and perfected upon the

date of this Interim Order, and without the necessity of the execution, recordation of filings by the

Debtors of mortgages, security agreements, control agreements, pledge agreements, financing

statements or other similar documents, or the possession or control by the DIP Agent or any DIP

Lender of, or over, any DIP Collateral (as defined below), the following security interests and liens

are hereby granted by the Debtors to the DIP Agent, for the benefit of the DIP Agent and the DIP

Lenders (all property identified in clauses (a), (b) and (c) below being collectively referred to as

the “DIP Collateral”), subject to payment of the Carve-Out (all such liens and security interests

granted to the DIP Agent, for the benefit of the DIP Lenders, pursuant to this Interim Order and

the DIP Loan Documents, the “DIP Liens”):

                  (a) First Lien on Unencumbered Property.          Pursuant to Bankruptcy Code

          section 364(c)(2), a valid, binding, continuing, enforceable, fully-perfected, non-

          avoidable, automatically and properly perfected first priority senior security interest in

          and lien upon all property of the Debtors, whether existing on the Petition Date or

          thereafter acquired, that, on or as of the Petition Date is not subject to valid, perfected

          and non-avoidable liens (or perfected after the Petition Date to the extent permitted by

          Bankruptcy Code section 546(b)), including, without limitation, any unencumbered cash

          of the Debtors (whether maintained with the DIP Agent or otherwise) and any




                                                 17
19-22915-rdd   Doc 5     Filed 05/01/19 Entered 05/01/19 22:27:32             Main Document
                                       Pg 60 of 171


        investment of such cash, accounts, inventory, goods, contract rights, instruments,

        documents, chattel paper, patents, trademarks, copyrights, and licenses therefor,

        accounts receivable, receivables and receivables records, general intangibles, payment

        intangibles, tax or other refunds, insurance proceeds, letters of credit, contracts, owned

        real estate, real property leaseholds, fixtures, deposit accounts, commercial tort claims,

        securities accounts, instruments, investment property, letter-of-credit rights, supporting

        obligations, machinery and equipment, real property, leases (and proceeds from the

        disposition thereof), all of the issued and outstanding capital stock of each Debtor, other

        equity or ownership interests (including equity interests in subsidiaries of each Debtor),

        money, investment property, the Specified Account, the Specified Intercompany Notes,

        intercompany claims, claims arising on account of transfers of value from a Debtor to

        (x) another Debtor and (y) a non-Debtor affiliate incurred on or following the Petition

        Date, causes of action, including causes of action arising under Bankruptcy Code section

        549 (but excluding all other Avoidance Actions), all products and proceeds of the

        foregoing and, subject to the Final DIP Order, all proceeds and property recovered in

        respect of Avoidance Actions; provided, for the avoidance of doubt and notwithstanding

        anything to the contrary contained herein, with respect to non-residential leases of real

        property, unless the applicable lease expressly permits the granting of liens on such

        lease, the liens granted pursuant to this Interim Order shall attach solely to the proceeds

        of such lease and not to the subject lease itself.

                (b) Liens Priming the Prepetition Liens. Pursuant to Bankruptcy Code section

        364(d)(1), a valid, binding, continuing, enforceable, fully-perfected first priority senior

        priming security interest in and lien upon all property of the Debtors including, without




                                               18
19-22915-rdd   Doc 5     Filed 05/01/19 Entered 05/01/19 22:27:32              Main Document
                                       Pg 61 of 171


        limitation, the Prepetition Collateral, Cash Collateral, and any investment of such cash

        and cash equivalents, accounts, deposit accounts, inventory, goods, contract rights,

        instruments, documents, chattel paper, patents, trademarks, copyrights, and licenses

        therefor, accounts receivable, receivables and receivables records, general intangibles,

        payment intangibles, tax or other refunds, insurance proceeds, letters of credit, contracts,

        owned real estate, real property leaseholds, fixtures, deposit accounts, commercial tort

        claims, securities accounts, instruments, investment property, letter-of-credit rights,

        supporting obligations, machinery and equipment, real property, leases (and proceeds

        from the disposition thereof), all of the issued and outstanding capital stock of each

        Debtor, other equity or ownership interests (including equity interests in subsidiaries of

        each Debtor), money, investment property, causes of action, and all products and

        proceeds of the foregoing, whether in existence on the Petition Date or thereafter

        created, acquired, or arising and wherever located, that is subject to any liens securing

        the Prepetition Loan Obligations; provided that such liens shall be immediately junior

        to any liens that were senior to the liens securing the Prepetition Loan Obligations as of

        the Petition Date (including, for the avoidance of doubt, any prepetition tax liens held

        by the Maricopa County Treasurer); provided, further, for the avoidance of doubt and

        notwithstanding anything to the contrary contained herein, with respect to non-

        residential leases of real property, unless the applicable lease expressly permits the

        granting of liens on such lease, the liens granted pursuant to this Interim Order shall

        attach solely to the proceeds of such lease and not to the subject lease itself.

               (c) Liens Junior to Certain Other Liens.           Pursuant to Bankruptcy Code

        section 364(c)(3), a valid, binding, continuing, enforceable, fully-perfected security




                                               19
19-22915-rdd     Doc 5      Filed 05/01/19 Entered 05/01/19 22:27:32           Main Document
                                          Pg 62 of 171


        interest in and lien upon all prepetition and postpetition property of the Debtors, whether

        now existing or hereafter acquired, that is subject to valid, perfected and unavoidable

        liens in existence immediately prior to the Petition Date that are senior to the liens

        securing the Prepetition Loan Obligations or to valid and unavoidable liens in existence

        immediately prior to the Petition Date that are perfected subsequent to the Petition Date

        as permitted by Bankruptcy Code section 546(b) that are senior to the liens securing the

        Prepetition Loan Obligations, which security interests and liens in favor of the DIP

        Agent and the DIP Lenders are junior only to such valid, perfected and unavoidable

        liens.

               Carve-Out.

                 (a) Priority of Carve-Out. For purposes hereof, the “Carve-Out” shall mean the

        sum of: (i) all fees required to be paid to the Clerk of the Court and to the Office of

        the U.S. Trustee under 28 U.S.C. § 1930(a) plus interest at the statutory rate pursuant to

        31 U.S.C. § 3717 without regard to the notice set forth in (iii) (below); (ii) all reasonable

        fees and expenses up to $50,000 incurred by a trustee under Bankruptcy Code

        section 726(b) without regard to the notice set forth in (iii) (below); (iii) to the extent

        allowed at any time, whether by interim order, procedural order, or otherwise, all unpaid

        reasonable fees and expenses (the “Allowed Professional Fees”) incurred by persons or

        firms retained by the Debtors pursuant to section 327, 328, or 363 of the Bankruptcy

        Code     (the “Debtor    Professionals”)    and    any   official   creditors’   committee

        (the “Creditors’ Committee”) pursuant to section 328 or 1103 of the Bankruptcy Code

        (the “Committee Professionals” and, together with the Debtor Professionals,

        the “Professional Persons”) at any time before or on the first business day following




                                               20
19-22915-rdd   Doc 5    Filed 05/01/19 Entered 05/01/19 22:27:32             Main Document
                                      Pg 63 of 171


        delivery by the DIP Agent of a Carve-Out Trigger Notice (as defined below), whether

        allowed by the Bankruptcy Court prior to or after delivery of a Carve-Out Trigger Notice

        (such amounts in this provision (iii), the “Pre-Trigger Notice Professional Fees”); and

        (iv) after the date of delivery of the Carve-Out Trigger Notice (the “Trigger Date”),

        Allowed Professional Fees of Professional Persons in an aggregate amount not to exceed

        $2,000,000 incurred after the first business day following delivery by the DIP Agent of

        the Carve-Out Trigger Notice, to the extent allowed at any time, whether by interim

        order, procedural order, or otherwise (the amounts set forth in this clause (iv) being the

        “Post-Carve Out Trigger Notice Cap”). Any transaction or success fee shall not be

        included in the Carve-Out, unless otherwise earned by such Professional Person prior to

        the Trigger Date or earned pursuant to the applicable Professional Person’s engagement

        letter notwithstanding the Trigger Date. For purposes of the foregoing, “Carve-Out

        Trigger Notice” shall mean a written notice delivered by the DIP Agent by email (or

        other electronic means) to the Debtors and their lead counsel, counsel to the Crossover

        Group, counsel to the Secured Lender Group, the U.S. Trustee, and lead counsel to the

        Creditors’ Committee (if any), which notice may be delivered following the occurrence

        and during the continuation of an Event of Default under the DIP Facility and

        acceleration of the DIP Obligations (including events of default resulting from defaults

        under the Interim Order or Final Order, as applicable), stating that the Post-Carve Out

        Trigger Notice Cap is invoked.

               (b) Carve-Out Reserves. On the day on which a Carve-Out Trigger Notice is

        given by the DIP Agent to the Debtors with a copy to counsel to the

        Creditors’ Committee, counsel to the Crossover Group and counsel to the Secured




                                              21
19-22915-rdd   Doc 5     Filed 05/01/19 Entered 05/01/19 22:27:32              Main Document
                                       Pg 64 of 171


        Lender Group (the “Termination Declaration Date”), the Carve-Out Trigger Notice shall

        (i) be deemed a draw request and notice of borrowing by the Debtors for DIP Loans

        under the unused commitments under the DIP Facility (on a pro rata basis based on the

        then outstanding unused commitments under the DIP Facility), in an amount equal to

        the then unpaid amounts of the Allowed Professional Fees (any such amounts actually

        advanced shall constitute DIP Loans) and (ii) also constitute a demand to the Debtors to

        utilize all cash on hand as of such date and any available cash thereafter held by any

        Debtor to fund a reserve in an amount equal to the then unpaid amounts of the Allowed

        Professional Fees. The Debtors shall deposit and hold such amounts in a segregated

        account at the DIP Agent in trust to pay such then unpaid Allowed Professional Fees

        (the “Pre-Carve Out Trigger Notice Reserve”) prior to any and all other claims. On the

        Termination Declaration Date, the Carve-Out Trigger Notice shall also (i) be deemed a

        request by the Debtors for DIP Loans under the unused commitments under the DIP

        Facility (on a pro rata basis based on the then outstanding unused commitments under

        the DIP Facility), in an amount equal to the Post-Carve Out Trigger Notice Cap (any

        such amounts actually advanced shall constitute DIP Loans) and (ii) constitute a demand

        to the Debtors to utilize all cash on hand as of such date and any available cash thereafter

        held by any Debtor, after funding the Pre-Carve Out Trigger Notice Reserve, to fund a

        reserve in an amount equal to the Post-Carve Out Trigger Notice Cap. The Debtors shall

        deposit and hold such amounts in a segregated account at the DIP Agent in trust to pay

        such Allowed Professional Fees benefiting from the Post-Carve Out Trigger Notice Cap

        (the “Post Carve Out Trigger Notice Reserve” and, together with the Pre-Carve Out

        Trigger Notice Reserve, the “Carve Out Reserves”) prior to any and all other claims.




                                               22
19-22915-rdd   Doc 5     Filed 05/01/19 Entered 05/01/19 22:27:32              Main Document
                                       Pg 65 of 171


        On the first business day after the DIP Agent gives such notice to such DIP Lenders,

        notwithstanding anything in the DIP Loan Documents to the contrary, including with

        respect to the existence of a Default (as defined in the DIP Loan Documents) or Event

        of Default (as defined hereunder, in the DIP Term Sheet or the DIP Loan Documents),

        the failure of the Debtors to satisfy any or all of the conditions precedent for DIP Loans

        under the DIP Facility, any termination of the commitments under the DIP Facility

        following an Event of Default, or the occurrence of the Maturity Date (as defined in the

        DIP Term Sheet), each DIP Lender with an outstanding unused commitment under the

        DIP Facility (on a pro rata basis based on the then outstanding commitments under the

        DIP Facility) shall make available to the DIP Agent such DIP Lender’s pro rata share

        with respect to such borrowing in accordance with the DIP Facility. All funds in the

        Pre-Carve Out Trigger Notice Reserve shall be used first to pay the obligations set forth

        in clauses (i) through (iii) of the definition of Carve-Out set forth above (the “Pre-Carve

        Out Amounts”), but not, for the avoidance of doubt, the Post-Carve Out Trigger Notice

        Cap, until paid in full, and then, to the extent the Pre-Carve Out Trigger Notice Reserve

        has not been reduced to zero, to pay the DIP Agent for the benefit of the DIP Lenders,

        unless the DIP Obligations have been indefeasibly paid in full, in cash, and all

        Commitments have been terminated, in which case any such excess shall be paid to the

        Prepetition Agent for the benefit of the Prepetition Secured Parties in accordance with

        their rights and priorities as of the Petition Date. All funds in the Post Carve Out Trigger

        Notice Reserve shall be used first to pay the obligations set forth in clause (iv) of the

        definition of Carve-Out set forth above (the “Post-Carve Out Amounts”), and then, to

        the extent the Post Carve Out Trigger Notice Reserve has not been reduced to zero, to




                                               23
19-22915-rdd   Doc 5     Filed 05/01/19 Entered 05/01/19 22:27:32             Main Document
                                       Pg 66 of 171


        pay the DIP Agent for the benefit of the DIP Lenders, unless the DIP Obligations have

        been indefeasibly paid in full, in cash, and all commitments under the DIP Facility have

        been terminated, in which case any such excess shall be paid to the Prepetition Agent

        for the benefit of the Prepetition Secured Parties in accordance with their rights and

        priorities as of the Petition Date. Notwithstanding anything to the contrary in the DIP

        Loan Documents, or the DIP Orders, if either of the Carve Out Reserves is not funded

        in full in the amounts set forth in this paragraph, then, any excess funds in one of the

        Carve Out Reserves following the payment of the Pre-Carve Out Amounts and Post-

        Carve Out Amounts, respectively, shall be used to fund the other Carve Out Reserve, up

        to the applicable amount set forth in this paragraph, prior to making any payments to the

        DIP Agent or the Prepetition Agent or other Prepetition Secured Parties, as applicable.

        Notwithstanding anything to the contrary in the DIP Loan Documents or DIP Orders,

        following delivery of a Carve-Out Trigger Notice, the DIP Agent and the Prepetition

        Agent shall not sweep or foreclose on cash (including cash received as a result of the

        sale or other disposition of any assets) of the Debtors until the Carve Out Reserves have

        been fully funded, but shall have a security interest in any residual interest in the Carve

        Out Reserves, with any excess paid to the DIP Agent for application in accordance with

        the DIP Loan Documents. Further, notwithstanding anything to the contrary in the DIP

        Orders, (i) disbursements by the Debtors from the Carve Out Reserves shall not

        constitute DIP Loans or increase or reduce the DIP Obligations, (ii) the failure of the

        Carve Out Reserves to satisfy in full the Allowed Professional Fees shall not affect the

        priority of the Carve-Out, and (iii) in no way shall the Initial DIP Budget, DIP Budget,

        Carve-Out, Post-Carve Out Trigger Notice Cap, Carve Out Reserves, or any of the




                                              24
19-22915-rdd   Doc 5    Filed 05/01/19 Entered 05/01/19 22:27:32           Main Document
                                      Pg 67 of 171


        foregoing be construed as a cap or limitation on the amount of the Allowed Professional

        Fees due and payable by the Debtors. For the avoidance of doubt and notwithstanding

        anything to the contrary in DIP Orders, the DIP Facility, or in the Prepetition Credit

        Agreement, the Carve-Out shall be senior to all liens and claims securing the DIP

        Facility, and any and all other forms of adequate protection, liens, or claims securing

        the DIP Obligations or the obligations under the Prepetition Credit Agreement.

               (c) Payment of Allowed Professional Fees Prior to the Termination Declaration

        Date. Any payment or reimbursement made prior to the occurrence of the Termination

        Declaration Date in respect of any Allowed Professional Fees shall not reduce the

        Carve-Out.

               (d) No Direct Obligation to Pay Allowed Professional Fees. None of the

        DIP Agent, DIP Lenders, or the Prepetition Agent or Prepetition Secured Parties shall

        be responsible for the payment or reimbursement of any fees or disbursements of any

        Professional Person incurred in connection with the Cases or any successor cases under

        any chapter of the Bankruptcy Code. Nothing in the DIP Orders or otherwise shall be

        construed to obligate the DIP Agent, the DIP Lenders, or the Prepetition Agent or

        Prepetition Secured Parties, in any way, to pay compensation to, or to reimburse

        expenses of, any Professional Person or to guarantee that the Debtors have sufficient

        funds to pay such compensation or reimbursement.

               (e) Payment of Carve-Out On or After the Termination Declaration Date. Any

        payment or reimbursement made on or after the occurrence of the Termination

        Declaration Date in respect of any Allowed Professional Fees shall permanently reduce

        the Carve-Out on a dollar-for-dollar basis. Any funding of the Carve-Out shall be added




                                             25
19-22915-rdd      Doc 5    Filed 05/01/19 Entered 05/01/19 22:27:32           Main Document
                                         Pg 68 of 171


          to, and made a part of, the DIP Obligations secured by the DIP Collateral and shall be

          otherwise entitled to the protections granted under the DIP Orders, the DIP Loan

          Documents, the Bankruptcy Code, and applicable law.

               Limitation on Charging Expenses Against Collateral. If authorized in the Final

Order, no expenses of administration of the Cases or any future proceeding that may result

therefrom, including liquidation in bankruptcy or other proceedings under the Bankruptcy Code,

shall be charged against or recovered from the Prepetition Collateral or the DIP Collateral (except

to the extent of the Carve-Out), the DIP Agent, the DIP Lenders, the Prepetition Agent or the

Prepetition Lenders pursuant to Bankruptcy Code sections 105(a) or 506(c) or any similar principle

of law or equity, without the prior written consent of the DIP Agent, the DIP Lenders, the

Prepetition Agent and the Prepetition Lenders, as applicable, and no such consent shall be implied

from any other action, inaction, or acquiescence by the DIP Agent, the DIP Lenders, the Prepetition

Agent or the Prepetition Lenders.

               No Marshaling/Application of Proceeds. If authorized in the Final Order, the DIP

Agent and the Prepetition Agent shall be entitled to apply the payments or proceeds of the DIP

Collateral and the Prepetition Collateral in accordance with the provisions of the DIP Loan

Documents and the Prepetition Credit Documents, as applicable, and in no event shall the DIP

Agent, the DIP Lenders or any of the Prepetition Secured Parties be subject to the equitable

doctrine of “marshaling” or any other similar doctrine with respect to any of the DIP Collateral or

Prepetition Collateral.

               Equities of the Case. If authorized in the Final Order, the DIP Agent, the DIP

Lenders and the Prepetition Secured Parties shall be entitled to all of the rights and benefits of

Bankruptcy Code section 552(b), and the “equities of the case” exception under Bankruptcy Code




                                                26
19-22915-rdd      Doc 5      Filed 05/01/19 Entered 05/01/19 22:27:32            Main Document
                                           Pg 69 of 171


section 552(b) shall not apply to such parties with respect to the proceeds, products, offspring or

profits of any of the Prepetition Collateral or the DIP Collateral, as applicable.

               Use of Cash Collateral. The Debtors are hereby authorized to use all Cash

Collateral of the Prepetition Secured Parties, but solely for the purposes set forth in this Interim

Order and in accordance with the DIP Budget (plus permitted variances as set forth in this Interim

Order and the DIP Loan Documents) including, without limitation, to make payments on account

of the Adequate Protection Obligations provided for in this Interim Order, from the date of this

Interim Order through and including the date of the Final Hearing. Except on the terms and

conditions of this Interim Order, the Debtors shall be enjoined and prohibited from at any time

using the Cash Collateral.

               Adequate Protection for the Prepetition Secured Parties. Subject only to the Carve-

Out and the terms of this Interim Order, pursuant to Bankruptcy Code sections 361, 363(e) and

364, and in consideration of the stipulations and consents set forth herein, as adequate protection

of their interests in the Prepetition Collateral (including Cash Collateral), for and equal in amount

to the aggregate postpetition diminution in value of such interests (each such diminution, a

“Diminution in Value”), resulting from, among other things, the imposition of the priming DIP

Liens on the Prepetition Collateral, the Carve-Out, the Debtors’ use of the Prepetition Collateral

(including Cash Collateral), and the imposition of the automatic stay, the Prepetition Agent, for

the benefit of itself and the other Prepetition Secured Parties, is hereby granted the following

(collectively, the “Adequate Protection Obligations”):

               (a)     Adequate Protection Liens. As security for and solely to the extent of any

       Diminution in Value, additional and replacement valid, binding, enforceable non-

       avoidable, and effective and automatically perfected postpetition security interests in and




                                                 27
19-22915-rdd     Doc 5    Filed 05/01/19 Entered 05/01/19 22:27:32              Main Document
                                        Pg 70 of 171


      liens as of the date of this Interim Order (the “Adequate Protection Liens”), without the

      necessity of the execution by the Debtors (or recordation or other filing) of security

      agreements, control agreements, pledge agreements, financing statements, mortgages, or

      other similar documents, on all DIP Collateral and if authorized in the Final Order, all

      proceeds or property recovered from Avoidance Actions. Subject to the terms of this

      Interim Order, the Adequate Protection Liens shall be subordinate only to the

      (A) Carve-Out, (B) the DIP Liens and (C) other valid, perfected and unavoidable liens, if

      any, existing as of the Petition Date that are senior in priority to the Prepetition Liens of

      the Prepetition Secured Parties as permitted by the terms of the Prepetition Credit

      Documents. The Adequate Protection Liens shall otherwise be senior to all other security

      interests in, liens on, or claims against any of the DIP Collateral (including, for the

      avoidance of doubt, any lien or security interest that is avoided and preserved for the benefit

      of the Debtors and their estates under Bankruptcy Code section 551).

               (b)   Adequate Protection Superpriority Claims. As further adequate protection,

      and to the extent provided by Bankruptcy Code sections 503(b) and 507(b), allowed

      administrative expense claims in each of the Cases ahead of and senior to any and all other

      administrative expense claims in such Cases to the extent of any postpetition Diminution

      in Value (the “Adequate Protection Superpriority Claims”), except the Carve-Out and the

      DIP Superpriority Claims. Subject to the Carve-Out and the DIP Superpriority Claims in

      all respects, the Adequate Protection Superpriority Claims will not be junior to any claims

      and shall have priority over all administrative expense claims against each of the Debtors,

      now existing or hereafter arising, of any kind or nature whatsoever, including, without

      limitation, administrative expense claims of the kinds specified in or ordered pursuant to




                                                28
19-22915-rdd     Doc 5    Filed 05/01/19 Entered 05/01/19 22:27:32            Main Document
                                        Pg 71 of 171


       Bankruptcy Code sections 105, 326, 328, 330, 331, 365, 503(a), 503(b), 506(c) (if

       authorized in the Final Order), 507(a), 507(b), 546(d), 726, 1113 and 1114. The Prepetition

       Secured Parties shall not receive or retain any payments, property or other amounts in

       respect of the Adequate Protection Superpriority Claims under Bankruptcy Code section

       507(b) granted hereunder unless and until the DIP Obligations have been indefeasibly paid

       in full, in cash, or satisfied in a manner otherwise agreed to by the Requisite Lenders, in

       each case as provided in the DIP Loan Documents.

               (c)    Fees and Expenses.      As further adequate protection, the Debtors are

       authorized and directed to pay all reasonable and documented fees and expenses

       (the “Adequate Protection Fees”), whether incurred before or after the Petition Date, of

       (a) one counsel (Cravath, Swaine & Moore LLP) for the Prepetition Agent; (b) one counsel

       (Akin Gump) and the financial advisors (PJT Partners LP and DH Capital, LLC) for the

       Crossover Group; and (c) one counsel (Jones Day) and one financial advisor (Houlihan

       Lokey) for the Secured Lender Group in accordance with Paragraph 25 herein. None of

       the Adequate Protection Fees shall be subject to separate approval by this Court or the U.S.

       Trustee Guidelines and no recipient of any such payment shall be required to file any

       interim or final fee application with respect thereto or otherwise see the Court’s approval

       of any such payments.

               Section 507(b) Reservation. Subject to the Carve-Out, nothing herein shall impair

or modify the application of Bankruptcy Code section 507(b) in the event that the adequate

protection provided to the Prepetition Secured Parties is insufficient to compensate for any

Diminution in Value of their interests in the Prepetition Collateral during the Cases. Nothing

contained herein shall be deemed a finding by the Court, or an acknowledgment by any of the




                                               29
19-22915-rdd      Doc 5     Filed 05/01/19 Entered 05/01/19 22:27:32              Main Document
                                          Pg 72 of 171


Prepetition Secured Parties that the adequate protection granted herein does in fact adequately

protect any of the Prepetition Secured Parties against any diminution in value of their respective

interests in the Prepetition Collateral (including the Cash Collateral).

               Insurance. At all times the Debtors shall maintain casualty and loss insurance

coverage for the Prepetition Collateral and the DIP Collateral on substantially the same basis as

maintained prior to the Petition Date.

               Reservation of Rights of the DIP Agent, DIP Lenders and Prepetition Secured

Parties. Subject to the Carve-Out, notwithstanding any other provision in this Interim Order to

the contrary, the entry of this Interim Order is without prejudice to, and does not constitute a waiver

of, expressly or implicitly, or otherwise impair: (a) any of the rights of any of the Prepetition

Secured Parties to seek any other or supplemental relief in respect of the Debtors including the

right to seek additional adequate protection at and following the Final Hearing; provided, that, any

such further or different adequate protection shall at all times be subordinate and junior to the

claims and liens of the DIP Agent and the DIP Lenders granted under this Interim Order and the

DIP Loan Documents; (b) any of the rights of the DIP Agent, the DIP Lenders, or the Prepetition

Secured Parties under the Bankruptcy Code or under non-bankruptcy law, including, without

limitation, the right of any of the DIP Agent, the DIP Lenders or the Prepetition Secured Parties to

(i) request modification of the automatic stay of Bankruptcy Code section 362, (ii) request

dismissal of any of the Cases, conversion of any of the Cases to cases under chapter 7, or

appointment of a chapter 11 trustee or examiner with expanded powers in any of the Cases, (iii)

seek to propose, subject to the provisions of Bankruptcy Code section 1121, a chapter 11 plan or

plans; or (c) any other rights, claims, or privileges (whether legal, equitable, or otherwise) of any

of the DIP Agent, the DIP Lenders, or the Prepetition Secured Parties. The delay in or failure of




                                                  30
19-22915-rdd     Doc 5     Filed 05/01/19 Entered 05/01/19 22:27:32            Main Document
                                         Pg 73 of 171


the DIP Agent, the DIP Lenders and/or the Prepetition Secured Parties to seek relief or otherwise

exercise their rights and remedies shall not constitute a waiver of any of the DIP Agent’s, the DIP

Lenders’ or the Prepetition Secured Parties’ rights and remedies.

               Debtors’ Reservation of Rights. The entry of this Interim Order and the grant of

adequate protection to the Prepetition Secured Parties pursuant to the terms hereof shall be without

prejudice to the rights of the Debtors to, following the occurrence of an Event of Default (as

defined in the DIP Term Sheet), seek authority to use the Prepetition Collateral, including Cash

Collateral, without the consent of the Prepetition Secured Parties, and the Prepetition Secured

Parties reserve all of their respective rights with respect to contesting any such motion or request

by the Debtors or any other person; provided that the fees and expenses incurred by the

Debtors in connection with seeking such authority shall, only to the extent the

Carve-Out Trigger Notice has been delivered to the Debtors as set forth in Paragraph 11 herein,

reduce the amount of the Post-Carve Out Trigger Notice Cap.

               Remedies Upon the Termination Date. The Debtors shall immediately provide

notice to counsel to the DIP Agent and the DIP Lenders, counsel to the Crossover Group and

counsel to the Secured Lender Group and counsel to the Creditors’ Committee (if any), of the

occurrence of any Event of Default, at which time the Debtors’ ability to use Cash Collateral

hereunder shall terminate and the DIP Obligations shall become due and payable. Upon the

occurrence of an Event of Default following the giving of not less than three (3) business days’

advance written notice, which may be by email, (the “Enforcement Notice”) to counsel to the

Debtors, counsel to the Crossover Group, counsel to the Secured Lender Group and counsel to the

Creditors’ Committee (if any) (the “Notice Period”), subject to the Carve-Out, the DIP Agent (at

the direction of the Requisite Lenders) and the DIP Lenders may exercise any rights and remedies




                                                31
19-22915-rdd      Doc 5    Filed 05/01/19 Entered 05/01/19 22:27:32              Main Document
                                         Pg 74 of 171


against the DIP Collateral available to them under this Interim Order, the DIP Loan Documents

and applicable non-bankruptcy law, including but not limited to terminating all commitments to

extend credit under the DIP Facility. The only permissible basis for the Debtors, the Creditors’

Committee (if any), or any other party to contest, challenge or object to an Enforcement Notice

shall be solely with respect to the validity of the Event of Default giving rise to such Enforcement

Notice (i.e. whether such Event of Default validly occurred and has not been cured or waived in

accordance with this Interim Order). Notwithstanding anything to the contrary contained herein,

the DIP Agent or DIP Lenders may only enter onto any leased premises of any debtors following

an event of default in accordance with (i) a separate written agreement by and between the

DIP Agent and any applicable landlords, (ii) applicable non-bankruptcy law, or (iii) a further order

of this court after notice and a hearing, provided that such hearing shall be on an expedited basis

to the extent requested by the DIP Agent or DIP Lenders. The automatic stay pursuant to

Bankruptcy Code section 362 shall be automatically terminated with respect to the DIP Agent at

the end of the Notice Period, without further notice or order of the Court, unless the DIP Agent (at

the direction of the Requisite Lenders) elects otherwise in a written notice, which may be by email,

to the Debtors, counsel to the Crossover Group, counsel to the Secured Lender Group and counsel

to the Creditors’ Committee (if any), and the DIP Agent (at the direction of the Requisite Lenders)

shall, subject to the Carve-Out, be permitted to exercise all rights and remedies set forth herein

and in the DIP Loan Documents, as applicable, and as otherwise available at law against the DIP

Collateral, without any further order of or application or motion to the Court, and without

restriction or restraint by any stay under Bankruptcy Code sections 362 or 105, or otherwise,

against the enforcement of the liens and security interests in the DIP Collateral, or any other rights




                                                 32
19-22915-rdd     Doc 5     Filed 05/01/19 Entered 05/01/19 22:27:32            Main Document
                                         Pg 75 of 171


and remedies granted to the DIP Agent or the DIP Lenders with respect thereto pursuant to the

DIP Loan Documents or this Interim Order.

               No Waiver for Failure to Seek Relief. The failure or delay of the DIP Agent to

exercise rights and remedies under this Interim Order, the DIP Loan Documents, or applicable

law, as the case may be, shall not constitute a waiver of their respective rights hereunder,

thereunder or otherwise.

               Perfection of the DIP Liens and Adequate Protection Liens.

                 (a) Subject to the limitations in Paragraph 27(a) of this Interim Order, the DIP

          Agent and the Prepetition Agent are hereby authorized, but not required, to file or record

          financing statements, intellectual property filings, mortgages, depository account

          control agreements, notices of lien or similar instruments in any jurisdiction in order to

          validate and perfect the liens and security interests granted hereunder. Whether or not

          the DIP Agent or the Prepetition Agent shall (at the direction of the applicable

          required lenders) choose to file such financing statements, intellectual property filings,

          mortgages, notices of lien or similar instruments, such liens and security interests shall

          be deemed valid, perfected, allowed, enforceable, non-avoidable and not subject to

          challenge, dispute or subordination as of the date of entry of this Interim Order. If the

          DIP Agent or the Prepetition Agent (at the direction of the applicable required lenders)

          determines to file or execute any financing statements, agreements, notice of liens or

          similar instruments, the Debtors shall cooperate and assist in any such execution and/or

          filings as reasonably requested by the DIP Agent or the Prepetition Agent (at the

          direction of the applicable required lenders), and the automatic stay shall be modified to

          allow such filings.




                                                33
19-22915-rdd     Doc 5    Filed 05/01/19 Entered 05/01/19 22:27:32             Main Document
                                        Pg 76 of 171


                 (b) A certified copy of this Interim Order may, in the discretion of the DIP

        Agent or the Prepetition Agent (at the direction of the applicable required lenders), be

        filed with or recorded in filing or recording offices in addition to or in lieu of such

        financing statements, mortgages, notices of lien or similar instruments, and all filing

        offices are hereby authorized to accept such certified copy of this Interim Order for filing

        and recording; provided, however, that notwithstanding the date of any such filing, the

        date of such perfection shall be the date of this Interim Order.

                 (c) Any provision of any lease or other license, contract or other agreement that

        requires (i) the consent or approval of one or more landlords or other parties or (ii) the

        payment of any fees or obligations to any governmental entity, in order for any Debtor

        to pledge, grant, sell, assign, or otherwise transfer any such leasehold interest, or the

        proceeds thereof, or other collateral related thereto, is hereby deemed to be inconsistent

        with the applicable provisions of the Bankruptcy Code, subject to applicable law. Any

        such provision shall have no force and effect with respect to the granting of the DIP

        Liens and the Adequate Protection Liens on such leasehold interest or the proceeds of

        any assignment and/or sale thereof by any Debtor in accordance with the terms of the

        DIP Term Sheet or this Interim Order, subject to applicable law. Notwithstanding

        anything to the contrary contained herein, this paragraph 23(c) shall not apply to any

        provision of an executory contract or unexpired lease by and between the Debtors and

        401 North Broad Lessee, LLC.

               Preservation of Rights Granted Under this Interim Order.

                 (a) Unless and until all DIP Obligations are indefeasibly paid in full, in cash,

        and all commitments to extend credit under the DIP Facility are terminated, the




                                               34
19-22915-rdd   Doc 5     Filed 05/01/19 Entered 05/01/19 22:27:32              Main Document
                                       Pg 77 of 171


        Prepetition Secured Parties shall: (i) have no right to and shall take no action to foreclose

        upon, or recover in connection with, the liens granted thereto pursuant to the Prepetition

        Credit Documents or this Interim Order, or otherwise seek to exercise or enforce any

        rights or remedies against such DIP Collateral; and (ii) not file any further financing

        statements, trademark filings, copyright filings, mortgages, notices of lien or similar

        instruments, or otherwise take any action to perfect their security interests in the DIP

        Collateral, except as set forth in Paragraph 23.

                (b) Other than as set forth in this Interim Order, neither the DIP Liens nor the

        Adequate Protection Liens shall be made subject to or pari passu with any lien or

        security interest granted in any of the Cases or arising after the Petition Date, and neither

        the DIP Liens nor the Adequate Protection Liens shall be subject or junior to any lien or

        security interest that is avoided and preserved for the benefit of the Debtors’ estates

        under Bankruptcy Code section 551.

                (c) In the event this Interim Order or any provision hereof is vacated, reversed,

        or modified on appeal or otherwise, any liens or claims granted to the DIP Parties or the

        Prepetition Secured Parties hereunder arising prior to the effective date of any such

        vacatur, reversal or modification of this Interim Order shall be governed in all respects

        by the original provisions of this Interim Order, including entitlement to all rights,

        remedies, privileges and benefits granted herein and the Prepetition Secured Parties shall

        be entitled to all the rights, remedies, privileges and benefits afforded in Bankruptcy

        Code section 363(m).

                (d) Unless and until all DIP Obligations, Prepetition Loan Obligations and

        Adequate Protection Obligations are indefeasibly paid in full, in cash, and all




                                               35
19-22915-rdd     Doc 5   Filed 05/01/19 Entered 05/01/19 22:27:32             Main Document
                                       Pg 78 of 171


        commitments to extend credit under the DIP Facility are terminated, the Debtors

        irrevocably waive the right to seek and shall not seek or consent to, directly or indirectly

        (i) except as permitted under the DIP Loan Documents and with the prior written consent

        of the DIP Agent, the Requisite Lenders, the Prepetition Agent and the Prepetition

        Secured Parties (x) any modification, stay, vacatur, or amendment of this Interim Order,

        (y) a priority claim for any administrative expense or unsecured claim against any of the

        Debtors (now existing or hereafter arising of any kind or nature whatsoever, including,

        without limitation, any administrative expense of the kind specified in Bankruptcy Code

        sections 503(b), 507(a) or 507(b)) in any of the Cases, equal or superior to the DIP

        Superpriority Claims, the Adequate Protection Superpriority Claims, or the Prepetition

        Loan Obligations, or (z) any other order allowing use of the DIP Collateral; (ii) except

        as permitted under the DIP Loan Documents, any lien on any of the DIP Collateral or

        the Prepetition Collateral with priority equal or superior to the DIP Liens, the Adequate

        Protection Liens or the Prepetition Liens, as the case may be; (iii) the use of Cash

        Collateral for any purpose other than as permitted in the DIP Loan Documents and this

        Interim Order; (iv) except as set forth in the DIP Loan Documents, the return of goods

        pursuant to section 546(h) of the Bankruptcy Code (or other return of goods on account

        of any prepetition indebtedness) to any creditor of any Debtor; (v) an order converting

        or dismissing any of the Cases; or (vi) an order appointing a chapter 11 trustee in any of

        the Cases; or (vii) an order appointing an examiner with enlarged powers in any of the

        Cases.

                 (e) Notwithstanding any order dismissing any of the Cases entered at any time,

        (x) the DIP Liens, the DIP Superpriority Claims, the Adequate Protection Liens, the




                                               36
19-22915-rdd   Doc 5     Filed 05/01/19 Entered 05/01/19 22:27:32             Main Document
                                       Pg 79 of 171


        Adequate Protection Superpriority Claims and the other administrative claims granted

        pursuant to this Interim Order, shall continue in full force and effect and shall maintain

        their priorities as provided in this Interim Order until all DIP Obligations and Adequate

        Protection Obligations are indefeasibly paid in full, in cash (and such DIP Liens, DIP

        Superpriority Claims, Adequate Protection Liens, Adequate Protection Superpriority

        Claims and the other administrative claims granted pursuant to this Interim Order, shall,

        notwithstanding such dismissal, remain binding on all parties in interest); and (y) the

        Court shall retain jurisdiction, notwithstanding such dismissal, for the purposes of

        enforcing the claims, liens and security interests referred to in clause (x) above.

               (f) Except as expressly provided in this Interim Order or in the DIP Loan

        Documents, the DIP Liens, the DIP Superpriority Claims, the Adequate Protection

        Liens, the Adequate Protection Superpriority Claims and all other rights and remedies

        of the DIP Agent, the DIP Lenders, the Prepetition Agent and the Prepetition Secured

        Parties granted by the provisions of this Interim Order and the DIP Loan Documents

        shall survive, and shall not be modified, impaired or discharged by (i) the entry of an

        order converting any of the Cases to a case under chapter 7, dismissing any of the Cases,

        terminating the joint administration of these Cases or by any other act or omission, (ii)

        the entry of an order approving the sale of any Prepetition Collateral or DIP Collateral

        pursuant to Bankruptcy Code section 363(b) or (iii) the entry of an order confirming a

        plan of reorganization in any of the Cases and, pursuant to Bankruptcy Code section

        1141(d)(4), the Debtors have waived any discharge as to any remaining DIP Obligations

        or Adequate Protection Obligations. The terms and provisions of this Interim Order and

        the DIP Loan Documents shall continue in these Cases, in any successor cases if these




                                              37
19-22915-rdd     Doc 5   Filed 05/01/19 Entered 05/01/19 22:27:32          Main Document
                                       Pg 80 of 171


        Cases cease to be jointly administered, or in any superseding chapter 7 cases under the

        Bankruptcy Code.      The DIP Liens, the DIP Superpriority Claims, the Adequate

        Protection Liens and the Adequate Protection Superpriority Claims and all other rights

        and remedies of the DIP Parties and the Prepetition Secured Parties granted by the

        provisions of this Interim Order shall continue in full force and effect until the DIP

        Obligations and the Adequate Protection Obligations are indefeasibly paid in full, in

        cash (or, with respect to the DIP Obligations, otherwise satisfied in a manner agreed to

        by the Requisite Lenders).

               Expenses and Indemnification.

                 (a) The Debtors are authorized and directed to pay all (i) reasonable and

        documented out-of-pocket expenses (including, but not limited to, reasonable legal

        prepetition and postpetition fees and expenses of one outside counsel (Norton Rose

        Fulbright US LLP) for the DIP Agent and certain DIP Lenders, “DIP Counsel”))

        incurred in connection with the DIP Facility and the transactions contemplated thereby,

        as and to the extent provided in the DIP Loan Documents, whether or not the DIP

        Facility is successfully consummated, and (ii) reasonable and documented prepetition

        and postpetition out-of-pocket expenses (including, without limitation, fees,

        disbursements and other charges of DIP Counsel) of the DIP Agent, for enforcement

        costs and documentary taxes associated with the DIP Facility and the transactions

        contemplated thereby. The Debtors shall be jointly and severally obligated to pay all

        fees and expenses described above, which obligations shall form a part of the DIP

        Obligations and shall be paid without the necessity for filing any application with or

        obtaining further order of the Court. Any fee statement or invoice submitted by the DIP




                                               38
19-22915-rdd   Doc 5    Filed 05/01/19 Entered 05/01/19 22:27:32             Main Document
                                      Pg 81 of 171


        Agent to any Debtor, the Committee (if appointed), counsel to the Crossover Group,

        counsel to the Secured Lender Group or the U.S. Trustee with respect to the fees or

        expenses incurred by DIP Counsel may be redacted or summarized to preserve any

        applicable attorney/client privilege, work product doctrine, privilege or protection,

        common interest doctrine privilege or protection, or any other evidentiary privilege or

        protection recognized under applicable law. The Debtors shall pay the fees, expenses

        and disbursements set forth in this Paragraph 25 and those of (a) one counsel (Cravath,

        Swaine & Moore LLP) for the Prepetition Agent; (b) one counsel (Akin Gump) and the

        financial advisors (PJT Partners LP and DH Capital, LLC) for the Crossover Group; (c)

        one counsel (Jones Day) and one financial advisor (Houlihan Lokey) for the Secured

        Lender Group as set forth in Paragraph 16(c); and (d) the Prepetition Trustee in

        accordance with the Prepetition Indenture as set forth in the RSA no later than five (5)

        days (the “Review Period’) after the receipt by counsel for the Debtors, counsel for the

        Committee, if appointed, counsel for the Crossover Group, counsel for the Secured

        Lender Group and the U.S. Trustee of each of the invoices therefor (the “Invoiced Fees”)

        (which invoices may be redacted or summarized to preserve any applicable attorney-

        client or work product privilege or protection) and without the necessity of filing formal

        fee applications, including such amounts arising before the Petition Date; provided, that

        the foregoing parties may dispute the payment of any portion of the Invoiced Fees (the

        “Disputed Invoiced Fees”) if, within the Review Period, (i) the Debtors pay in full all

        Invoiced Fees other than the Disputed Invoiced Fees and (ii) a Debtor, the Committee,

        the Crossover Group, the Secured Lender Group or the U.S. Trustee notifies the

        submitting party in writing setting forth the specific objections to the Disputed Invoiced




                                              39
19-22915-rdd   Doc 5     Filed 05/01/19 Entered 05/01/19 22:27:32              Main Document
                                       Pg 82 of 171


        Fees (to be followed by the filing with the Court, if necessary, of a motion or other

        pleading, with at least ten (10) days prior written notice to the submitting party of any

        hearing on such motion or other pleading). The Debtors shall pay any Disputed Invoiced

        Fees promptly after approval (and to the extent approved) by the Court.

        Notwithstanding anything to the contrary in this paragraph, for the avoidance of doubt,

        the Debtors shall pay the reasonable and documented fees and expenses of (a) Jones Day

        (as counsel) and Houlihan Lokey Capital, Inc. (as financial advisor) to certain of the

        DIP Lenders and the Secured Lender Group (as defined in the RSA) and (b) Akin Gump

        (as counsel) and PJT Partners LP and DH Capital, LLC (as financial advisors) to certain

        of the DIP Lenders and the Crossover Group (as defined in the RSA) no later than the

        Effective Date (as defined in the Plan).

               (b) In addition, the Debtors will indemnify the DIP Lenders, the DIP Agent and

        their respective affiliates, successors and assigns and the officers, directors, employees,

        agents, advisors, controlling persons and members of each of the foregoing (each an

        “Indemnified Person”) and hold them harmless from and against all costs, expenses

        (including but not limited to reasonable and documented legal fees and expenses) and

        liabilities arising out of or relating to the transactions contemplated hereby and any

        actual or proposed use of the proceeds of any loans made under the DIP Facility;

        provided, that, no such person will be indemnified for costs, expenses or liabilities to

        the extent determined by a final, non-appealable judgment of a court of competent

        jurisdiction to have been incurred solely by reason of the gross negligence, fraud, or

        willful misconduct of such person (or their related persons). No Indemnified Person

        shall have any liability (whether direct or indirect, in contract, tort or otherwise) to the




                                               40
19-22915-rdd      Doc 5     Filed 05/01/19 Entered 05/01/19 22:27:32              Main Document
                                          Pg 83 of 171


          Debtors or any shareholders or creditors of the Debtors for or in connection with the

          transactions contemplated hereby, except to the extent such liability is found in an final

          non-appealable judgment by a court of competent jurisdiction to have resulted solely

          from such Indemnified Person’s gross negligence, fraud, or willful misconduct, and in

          no event shall any Indemnified Person be liable on any theory of liability for any special,

          indirect, consequential or punitive damages.

               Limitation on Use of DIP Facility Proceeds, DIP Collateral and Cash Collateral.

Notwithstanding anything to the contrary set forth in this Interim Order, none of the DIP Facility,

the DIP Collateral, the Prepetition Collateral, including Cash Collateral, or the Carve-Out or

proceeds thereof may be used: (a) to investigate (including by way of examinations or discovery

proceedings), initiate, assert, prosecute, join, commence support or finance the initiation or

prosecution of any claim, counterclaim, action, suit, arbitration, proceeding, application, motion,

objection, defense, adversary proceeding or other litigation of any type (i) against any of the DIP

Agent, the DIP Lenders, the Prepetition Secured Parties, the Prepetition Trustee or the Prepetition

Noteholders (each in their capacities as such), and each of their respective officers, directors,

employees, agents, representatives, attorneys, consultants, financial advisors, affiliates, assigns, or

successors, with respect to any transaction, occurrence, omission, action or other matter (including

formal discovery proceedings in anticipation thereof), including, without limitation, any so-called

“lender liability” claims and causes of action, or seeking relief that would impair the rights and

remedies of the DIP Agent, the DIP Lenders, the Prepetition Secured Parties, the Prepetition

Trustee or the Prepetition Noteholders (each in their capacities as such) under the DIP Loan

Documents, the Prepetition Credit Documents, the Prepetition Indenture or this Interim Order,

including, without limitation, for the payment of any services rendered by the professionals




                                                  41
19-22915-rdd      Doc 5     Filed 05/01/19 Entered 05/01/19 22:27:32               Main Document
                                          Pg 84 of 171


retained by the Debtors or any Creditors’ Committee (if any) in connection with the assertion of

or joinder in any claim, counterclaim, action, suit, arbitration, proceeding, application, motion,

objection, defense, adversary proceeding or other contested matter, the purpose of which is to seek,

or the result of which would be to obtain, any order, judgment, determination, declaration, or

similar relief that would impair the ability of any of the DIP Agent, the DIP Lenders, or the

Prepetition Secured Parties to recover on the DIP Collateral or the Prepetition Collateral or seeking

affirmative relief against any of the DIP Agent, the DIP Lenders, the Prepetition Secured Parties,

the Prepetition Trustee or the Prepetition Noteholders related to the DIP Obligations, the

Prepetition Loan Obligations, or the Prepetition Notes Obligations; (ii) invalidating, setting aside,

avoiding, or subordinating, in whole or in part, the DIP Obligations or the DIP Agent’s and the

DIP Lenders’ liens or security interests in the DIP Collateral, the Prepetition Loan Obligations or

the Prepetition Liens or the Prepetition Notes Obligations, as applicable; or (iii) for monetary,

injunctive, or other affirmative relief against the DIP Agent, the DIP Lenders, the Prepetition

Secured Parties, the Prepetition Trustee or Prepetition Noteholders, or the DIP Agent’s, the DIP

Lenders’, the Prepetition Secured Parties’ respective liens on or security interests in the DIP

Collateral or the Prepetition Collateral that would impair the ability of any of the DIP Agent, the

DIP Lenders, the Prepetition Secured Parties, Prepetition Trustee or Prepetition Noteholders, as

applicable, to assert or enforce any lien, claim, right, or security interest or to realize or recover on

the DIP Obligations or the Prepetition Loan Obligations, to the extent applicable; (b) for objecting

to or challenging in any way the legality, validity, priority, perfection, or enforceability of the

claims, liens, or interests (including the Prepetition Liens) held by or on behalf of each of the

Prepetition Secured Parties related to the Prepetition Loan Obligations, by or on behalf of the

Prepetition Trustee and the Prepetition Noteholders related to the Prepetition Notes Obligations,




                                                   42
19-22915-rdd      Doc 5     Filed 05/01/19 Entered 05/01/19 22:27:32             Main Document
                                          Pg 85 of 171


or by or on behalf of the DIP Agent and the DIP Lenders related to the DIP Obligations; (c) for

asserting, commencing, or prosecuting any claims or causes of action whatsoever, including,

without limitation, any Avoidance Actions (as defined herein) related to the DIP Obligations, the

DIP Liens, the Prepetition Loan Obligations, the Prepetition Liens, or the Prepetition Notes

Obligations; or (d) for prosecuting an objection to, contesting in any manner, or raising any

defenses to, the validity, extent, amount, perfection, priority, or enforceability of: (x) any of the

DIP Liens or any other rights or interests of the DIP Agent or the DIP Lenders related to the DIP

Obligations or the DIP Liens, (y) any of the Prepetition Liens or any other rights or interests of

any of the Prepetition Secured Parties related to the Prepetition Loan Obligations or the Prepetition

Liens, or (z) any rights or interests of the Prepetition Trustee or Prepetition Noteholders related to

the Prepetition Notes Obligations; provided, that, no more than $50,000 of the proceeds of the DIP

Facility, the DIP Collateral or the Prepetition Collateral, including the Cash Collateral, in the

aggregate, may be used by the Creditors’ Committee, if appointed, solely to investigate, within the

Challenge Period (as defined below), the claims, causes of action, adversary proceedings or other

litigation against (i) the Prepetition Agent or the other Prepetition Secured Parties solely

concerning the legality, validity, priority, perfection, enforceability or extent of the claims, liens,

or interests (including the Prepetition Liens) held by or on behalf of each of the Prepetition Secured

Parties related to the Prepetition Loan Obligations, or (ii) the Prepetition Trustee or Prepetition

Noteholders.

               Effect of Stipulations on Third Parties.

       (a)     The Debtors’ acknowledgments, stipulations, admissions, waivers and releases set

forth in this Interim Order shall be binding on the Debtors, their estates and their respective

representatives, successors, and assigns, and all parties in interest in these Cases, including the




                                                  43
19-22915-rdd      Doc 5     Filed 05/01/19 Entered 05/01/19 22:27:32               Main Document
                                          Pg 86 of 171


Creditors’ Committee (if any), or any chapter 7 or chapter 11 trustee appointed or elected for any

of the Debtors (a “Trustee”), unless (a) such party, in each case, obtains requisite standing, and has

duly filed an adversary proceeding or contested matter, as applicable (each, a “Challenge”),

challenging the validity, perfection, priority, extent or enforceability of the Prepetition Liens, the

Prepetition Loan Obligations, the Prepetition Notes Obligations or otherwise asserting or

prosecuting any Avoidance Actions or any other claims, counterclaims or causes of action,

objections, contests or defenses (collectively, the “Claims and Defenses”) against the Prepetition

Agent or the other Prepetition Secured Parties in connection with any matter related to the

Prepetition Collateral, the Prepetition Liens, or the Prepetition Loan Obligations, or the Prepetition

Trustee or the Prepetition Noteholders in connection with any matter related to the Prepetition

Notes Obligations by no later than the earlier of (i) the effective date of a chapter 11 plan for the

Debtors or (ii) (x) with respect to any Creditors’ Committee, the date that is sixty (60) days after

entry of the Final Order or (y) with respect to other parties in interest, no later than the date that is

seventy-five (75) days after the entry of the Final Order (the time period established by the later

of the foregoing clauses (i) and (ii), the “Challenge Period”); provided, that, in the event that, prior

to the expiration of the Challenge Period, (x) these Cases are converted to chapter 7 or (y) a chapter

11 trustee is appointed in these Cases, then, in each such case, the Challenge Period shall be

extended for a period of 60 days solely with respect to any Trustee, commencing on the occurrence

of either of the events described in the foregoing clauses (x) and (y); and (b) an order is entered by

a court of competent jurisdiction and becomes final and non-appealable in favor of the plaintiff

sustaining any Challenge. If no such Challenge is timely filed prior to the expiration of the

Challenge Period, without further order of this Court (x) the Prepetition Loan Obligations and

Prepetition Notes Obligations shall constitute allowed claims, not subject to any Claims and




                                                   44
19-22915-rdd     Doc 5     Filed 05/01/19 Entered 05/01/19 22:27:32             Main Document
                                         Pg 87 of 171


Defenses (whether characterized as a counterclaim, setoff, subordination, recharacterization,

defense, avoidance, contest, attack, objection, recoupment, reclassification, reduction,

disallowance, recovery, disgorgement, attachment, “claim” (as defined by Bankruptcy Code

section 101(5)), impairment, subordination (whether equitable, contractual or otherwise), or other

challenge of any kind pursuant to the Bankruptcy Code or applicable non-bankruptcy law), for all

purposes in these Cases and any subsequent chapter 7 cases, if any; (y) the Prepetition Liens shall

be deemed to have been, as of the Petition Date, legal, valid, binding, perfected and of the priority

specified in Paragraph 5(b), not subject to setoff, subordination, defense, avoidance, impairment,

disallowance, recharacterization, reduction, recoupment, or recovery; and (z) the Prepetition Loan

Obligations, the Prepetition Liens on the Prepetition Collateral, the Prepetition Secured Parties,

the Prepetition Notes Obligations, the Prepetition Trustee and the Prepetition Noteholders shall

not be subject to any other or further challenge and any party in interest shall be forever enjoined

and barred from seeking to exercise the rights of the Debtors’ estates or taking any such action,

including any successor thereto (including any estate representative or a Trustee, whether such

Trustee is appointed or elected prior to or following the expiration of the Challenge Period). If

any such Challenge is timely filed prior to the expiration of the Challenge Period, (a) the

stipulations and admissions contained in this Interim Order shall nonetheless remain binding and

preclusive on the Creditors’ Committee (if any) and any other party in these cases, including any

Trustee, except as to any stipulations or admissions that are (1) specifically and expressly

challenged in such Challenge and (2) invalidated or modified as set forth in a final,

non-appealable order of a court of competent jurisdiction and (b) any Claims and Defenses not

brought in such Challenge shall be forever barred; provided, that, if and to the extent any

Challenges to a particular stipulation or admission are withdrawn, denied or overruled by a final




                                                 45
19-22915-rdd      Doc 5     Filed 05/01/19 Entered 05/01/19 22:27:32              Main Document
                                          Pg 88 of 171


non-appealable order, such stipulation also shall be binding on the Debtors’ estates and all parties

in interest.

        (b)    Nothing in this Interim Order vests or confers on any person (as defined in the

Bankruptcy Code), including any Creditors’ Committee, standing or authority to pursue any cause

of action belonging to the Debtors or their estates, including, without limitation, any challenge

(including a Challenge) with respect to the Prepetition Credit Documents, the Prepetition Loan

Obligations, the Prepetition Indenture or the Prepetition Notes Obligations.

               Release. Subject to the rights and limitations set forth in Paragraphs 26 and 27 of

this Interim Order, each of the Debtors and the Debtors’ estates, on its own behalf and on behalf

of each of their predecessors, their successors, and assigns shall to the maximum extent permitted

by applicable law, unconditionally, irrevocably and fully forever release, remise, acquit,

relinquish, irrevocably waive and discharge each of the DIP Lenders, the DIP Agent, the

Prepetition Agent, the Prepetition Secured Parties, the Prepetition Trustee, the Prepetition

Noteholders and each of their respective former, current or future officers, employees, directors,

agents, representatives, owners, members, partners, financial advisors, legal advisors,

shareholders, managers, consultants, accountants, attorneys, affiliates, and predecessors in interest,

each in their capacity as such, of and from any and all claims, demands, liabilities, responsibilities,

disputes, remedies, causes of action, indebtedness and obligations, rights, assertions, allegations,

actions, suits, controversies, proceedings, losses, damages, injuries, attorneys’ fees, costs,

expenses, or judgments of every type, whether known, unknown, asserted, unasserted, suspected,

unsuspected, accrued, unaccrued, fixed, contingent, pending, or threatened including, without

limitation, all legal and equitable theories of recovery, arising under common law, statute or

regulation or by contract, of every nature and description that exist on the date hereof with respect




                                                  46
19-22915-rdd      Doc 5    Filed 05/01/19 Entered 05/01/19 22:27:32              Main Document
                                         Pg 89 of 171


to or relating to the DIP Obligations, the DIP Liens, the Prepetition Loan Obligations, the

Prepetition Liens, or the Prepetition Notes Obligations as applicable, including, without limitation,

(i) any so-called “lender liability” or equitable subordination claims or defenses, (ii) any and all

claims and causes of action arising under the Bankruptcy Code, and (iii) any and all claims and

causes of action regarding the validity, priority, extent, enforceability, perfection or avoidability

of the liens or claims of the DIP Agent, the DIP Lenders, the Prepetition Agent, the Prepetition

Secured Parties, the Prepetition Trustee and the Prepetition Noteholders.

               Surety. Nothing in this Interim Order shall in any way prime or affect the rights of

Westchester Fire Insurance Company or its past, present or future parents, subsidiaries or affiliates

(the “Surety”) as to: (a) any funds it is holding and/or being held for it presently or in the future,

whether in trust, as security, or otherwise, including any proceeds due or to become due any of the

Debtors or their non-debtor affiliates in relation to contracts bonded by the Surety; (b) any

substitutions or replacements of said funds including accretions to and interest earned on said

funds; or (c) any letter of credit related to any indemnity, collateral trust, bond or agreements

between or involving the Surety and any of the Debtors or any of the Debtors’ non-debtor affiliates

(collectively (a) to (c), the “Surety Assets”). Nothing in this Interim Order shall affect the rights

of the Surety under any current or future indemnity, collateral trust, or related agreements between

or involving the Surety and any of the Debtors or any of the Debtors’ non-debtor affiliates as to

the Surety Assets or otherwise, including, but not limited to, the Agreement of Indemnity executed

by Sungard AS on or about March 28, 2014, and the Rider to Agreement of Indemnity executed

by Sungard AS on or about April 23, 2014. In addition, nothing in this Interim Order shall prime

or otherwise impact: (x) current or future setoff and/or recoupment rights and/or the lien rights of

the Surety or of any party to whose rights the Surety has or may become subrogated; and/or (y)




                                                 47
19-22915-rdd      Doc 5    Filed 05/01/19 Entered 05/01/19 22:27:32              Main Document
                                         Pg 90 of 171


any existing or future subrogation or other common law rights of the Surety. To the extent that

any Surety Assets are being held by the Debtors and are used by the Debtors as part of cash

collateral, a concomitant replacement trust claim or replacement lien shall be granted to the Surety

equal to the amount of the use of those funds with any replacement trust fund claim to be equal to

the amount of trust funds used, and any replacement lien to have the same priority, amount, extent

and validity as existed as of the Petition Date. In addition, notwithstanding anything in this Interim

Order to the contrary, the rights, claims and defenses of the Debtors and of the Surety, including,

but not limited to, the Surety’s rights under any properly perfected liens and claims and/or claim

for equitable rights of subrogation, and rights of the Debtors and of any successors in interest to

any of the Debtors, and any creditors, to object to any such liens, claims and/or equitable

subrogation and other rights, are fully preserved. Nothing herein is an admission by the Surety or

the Debtors, or a determination by the Bankruptcy Court, regarding any claims under any bonds,

and the Surety and the Debtors reserve any and all rights, remedies and defenses in connection

therewith. Notwithstanding anything herein to the contrary, and subject to the terms herein, the

Debtors hereby agree that, during the pendency of these proceedings, the Debtors shall, in

accordance with and subject to applicable law, reimburse the Surety for attorneys’ fees incurred

and to be incurred by the Surety.

               Credit Bidding. The DIP Agent (at the direction of the Requisite Lenders), and

the Prepetition Agent (at the direction of the requisite amount of Prepetition Lenders), shall have

the right to credit bid (either directly or through one or more acquisition vehicles), up to the full

amount of their respective claims, including, for the avoidance of doubt, Adequate Protection

Superpriority Claims, if any, in any sale of all or any portion of the Prepetition Collateral or the

DIP Collateral, including, without limitation, sales occurring pursuant to Bankruptcy Code section




                                                 48
19-22915-rdd      Doc 5    Filed 05/01/19 Entered 05/01/19 22:27:32             Main Document
                                         Pg 91 of 171


363 or included as part of any restructuring plan subject to confirmation under Bankruptcy Code

section 1129(b)(2)(A)(ii)-(iii); provided, that prior to the expiration of the Challenge Period, the

right to object to any credit bid put forth by the Prepetition Lenders is hereby preserved.

               Conditions Precedent. No DIP Lender shall have any obligation to make any DIP

Loan under the respective DIP Loan Documents unless the conditions precedent to making such

extensions of credit under the applicable DIP Loan Documents have been satisfied in full or waived

in accordance with such DIP Loan Documents.

               Binding Effect; Successors and Assigns.        The DIP Loan Documents and the

provisions of this Interim Order, including all findings herein, shall be binding upon all parties in

interest in these Cases, including without limitation, the DIP Agent, the DIP Lenders, the

Prepetition Secured Parties, any Creditors’ Committee appointed in these Cases, and the Debtors

and their respective successors and assigns (including any chapter 7 or chapter 11 trustee

hereinafter appointed or elected for the estate of any of the Debtors, an examiner appointed

pursuant to Bankruptcy Code section 1104, or any other fiduciary appointed as a legal

representative of any of the Debtors or with respect to the property of the estate of any of the

Debtors) and shall inure to the benefit of the DIP Agent, the DIP Lenders, and the Prepetition

Secured Parties, provided, that, except to the extent expressly set forth in this Interim Order, the

Prepetition Secured Parties shall have no obligation to permit the use of Cash Collateral or to

extend any financing to any chapter 7 trustee or similar responsible person appointed for the estates

of the Debtors. In determining to make any loan (whether under the DIP Loan Agreement, a

promissory note or otherwise) to permit the use of Cash Collateral or in exercising any rights or

remedies as and when permitted pursuant to this Interim Order or the DIP Loan Documents, the

DIP Agent, the DIP Lenders and the Prepetition Secured Parties shall not (i) be deemed to be in




                                                 49
19-22915-rdd      Doc 5     Filed 05/01/19 Entered 05/01/19 22:27:32             Main Document
                                          Pg 92 of 171


control of the operations of the Debtors, or (ii) owe any fiduciary duty to the Debtors, their

respective creditors, shareholders or estates.

               Limitation of Liability. In determining to make any loan under the DIP Loan

Documents, permitting the use of Cash Collateral or in exercising any rights or remedies as and

when permitted pursuant to this Interim Order or the DIP Loan Documents, the DIP Agent, the

DIP Lenders and the Prepetition Secured Parties shall not solely by reason thereof be deemed in

control of the operations of the Debtors or to be acting as a “responsible person” or “owner or

operator” with respect to the operation or management of the Debtors (as such terms, or any similar

terms, are used in the United States Comprehensive Environmental Response, Compensation and

Liability Act, 29 U.S.C. §§ 9601 et seq. as amended, or any similar federal or state statute).

Furthermore, nothing in this Interim Order or in the DIP Loan Documents shall in any way be

construed or interpreted to impose or allow the imposition upon the DIP Agent, the DIP Lenders

or any Prepetition Secured Party of any liability for any claims arising from the prepetition or post-

petition activities of any of the Debtors.

               No Third Party Rights. Except as explicitly provided for herein, this Interim Order

does not create any rights for the benefit of any third party, creditor, equity holder or any direct,

indirect, third party or incidental beneficiary.

               Retention of Jurisdiction. This Bankruptcy Court shall have and retain exclusive

jurisdiction to enforce the terms of this Interim Order and to adjudicate any and all matters arising

from or related to the interpretation or implementation of this Interim Order, including with respect

to any and all disputes or matters under, arising out of or in connection with either the DIP Loans

or the DIP Loan Documents.




                                                   50
19-22915-rdd      Doc 5    Filed 05/01/19 Entered 05/01/19 22:27:32             Main Document
                                         Pg 93 of 171


               No Requirement to File Claim for DIP Obligations. Notwithstanding anything to

the contrary contained in any prior or subsequent order of the Court, including, without limitation,

any order establishing a deadline for the filing of proofs of claim or requests for payment of

administrative expenses under section 503(b) of the Bankruptcy Code, neither the DIP Agent nor

any DIP Lender shall be required to file any proof of claim or request for payment of administrative

expenses with respect to any of the DIP Obligations, all of which shall be due and payable in

accordance with the DIP Loan Documents without the necessity of filing any such proof of claim

or request for payment of administrative expenses; and the failure to file any such proof of claim

or request for payment of administrative expenses shall not affect the validity, priority or

enforceability of any of the DIP Loan Documents or of any indebtedness, liabilities or obligations

arising at any time thereunder or prejudice or otherwise adversely affect the DIP Agent's or any

DIP Lender's rights, remedies, powers or privileges under any of the DIP Loan Documents, this

Interim Order or applicable law.

               Effectiveness. This Interim Order shall constitute findings of fact and conclusions

of law and shall take effect and be fully enforceable nunc pro tunc to the Petition Date immediately

upon entry hereof. Notwithstanding Bankruptcy Rules 4001(a)(3), 6004(h), 6006(d), 7062 or 9024

or any other Bankruptcy Rule, or Rule 62(a) of the Federal Rules of Civil Procedure, this Interim

Order shall be immediately effective and enforceable upon its entry and there shall be no stay of

execution or effectiveness of this Interim Order.

               Final Hearing. The Final Hearing is scheduled for [DATE] at [TIME], prevailing

Eastern time, before this Court. The Debtors shall promptly transmit copies of this Interim Order

(which shall constitute adequate notice of the Final Hearing) to the parties having been given notice

of the Interim Hearing, to any party that has filed a request for notices with this Court and to any




                                                 51
19-22915-rdd     Doc 5     Filed 05/01/19 Entered 05/01/19 22:27:32             Main Document
                                         Pg 94 of 171


Creditors’ Committee after the same has been appointed, or Creditors’ Committee counsel, if the

same shall have been appointed. Any party-in-interest objecting to the relief sought at the Final

Hearing shall serve and file a written objection; which shall be served upon (a) counsel to the

Debtors, (b) Akin Gump Strauss Hauer & Feld LLP, One Bryant Park, New York, New York,

10036, Attn: Philip C. Dublin, Esq. and Naomi Moss, Esq., counsel to certain of the DIP Lenders

and the Crossover Group; (c) Jones Day, 250 Vesey Street, New York, New York 10281, Attn:

Scott J. Greenberg, Esq., Michael J. Cohen, Esq., and Steven Domanowski, Esq., counsel to certain

of the DIP Lenders and the Secured Lender Group; (d) Norton Rose Fulbright US LLP, 1301

Avenue of the Americas, New York, New York 10019, Attn: Stephen Castro, Esq. and Christy

Rivera, Esq., counsel to the DIP Agent and certain of the DIP Lenders; (e) Cravath, Swaine &

Moore LLP, counsel to the Prepetition Agent; (f) Carter Ledyard & Millburn LLP, 2 Wall Street,

New York, New York 10005, Attn: James Gadsden, Esq., counsel to the Prepetition Trustee; and

(g) the U.S. Trustee, and shall be filed with the Clerk of the United States Bankruptcy Court,

District of New York, in each case to allow actual receipt by the foregoing no later than [DATE]

at [TIME], prevailing Eastern time. The Final Hearing shall be cancelled, and the relief set forth

in this Interim Order shall not be granted on a final basis, if the Effective Date has occurred prior

to the occurrence of the Final Hearing.




Dated: _________________, 2019
       White Plains, New York


                                              THE HONORABLE ROBERT D. DRAIN
                                              UNITED STATES BANKRUPTCY JUDGE




                                                 52
19-22915-rdd   Doc 5   Filed 05/01/19 Entered 05/01/19 22:27:32   Main Document
                                     Pg 95 of 171


                             Exhibit A to Interim Order

                                  DIP Term Sheet
     19-22915-rdd         Doc 5   Filed 05/01/19 Entered 05/01/19 22:27:32                 Main Document
                                                Pg 96 of 171


                          SUNGARD AVAILABILITY SERVICES CAPITAL, INC.
       $100.0 MILLION SUPERPRIORITY SENIOR SECURED DEBTOR IN POSSESSION CREDIT FACILITY
                                          TERM SHEET

The terms set forth in this Summary of Principal Terms and Conditions (the “Term Sheet”) are being provided on a
confidential basis as part of a comprehensive proposal, each element of which is consideration for the other elements
and an integral aspect of the proposed DIP Facility (as defined below).

                           SUMMARY OF PRINCIPAL TERMS AND CONDITIONS


  Borrower:                               Sungard Availability Services Capital, Inc., a Delaware corporation (the
                                          “Borrower” or the “Company”), as a debtor and a debtor in possession
                                          under chapter 11 of title 11 of the United States Code (the “Bankruptcy
                                          Code”), in a case (the “Borrower’s Case”) in the United States Bankruptcy
                                          Court for the Southern District of New York (the “Bankruptcy Court”) to be
                                          filed on no later than May 1, 2019 (such filing date, the “Petition Date”)
                                          and to be jointly-administered with the Debtor Guarantors’ Cases (as
                                          defined below).

  Guarantors:                             Each of the Borrower’s direct and indirect subsidiaries, which are debtors
                                          and debtors in possession in jointly administered cases (collectively, the
                                          “Debtor Guarantors’ Cases” and, together with the Borrower’s Case, the
                                          “Chapter 11 Cases”) under chapter 11 of the Bankruptcy Code to be filed
                                          contemporaneously and jointly administered with the Borrower’s Case
                                          (collectively, the “Guarantors”). The Borrower and the Guarantors are
                                          referred to herein as “Loan Parties” and each, a “Loan Party”, or as
                                          “Debtors” and each, a “Debtor”. All obligations of the Borrower under the
                                          DIP Facility will be unconditionally guaranteed on a joint and several basis
                                          by the Guarantors.

  Backstop Commitment:                    Funds and/or accounts affiliated with, or managed and/or advised by, the
                                          entities set forth on Schedule A (together with their respective successors
                                          and permitted assignees, each a “Backstop Party” and collectively, the
                                          “Backstop Parties”) will, severally and not jointly, backstop (i) the
                                          Prepetition Term Loan Allocation (as defined below) in the amounts set
                                          forth in the table below (the “Tranche A Backstop Commitments”) and (ii)
                                          the Prepetition Notes Allocation (as defined below) in the amounts set forth
                                          in the table on Schedule A (the “Tranche B Backstop Commitments” and,
                                          together with the Tranche A Backstop Commitments, the “Backstop
                                          Commitments”).

                                          For the avoidance of doubt, assignments of the DIP Loans are permitted,
                                          including without limitation assignments to or from the Backstop Parties.


  Administrative Agent:                   A financial institution acceptable to the Backstop Parties (in such capacity,
                                          the “DIP Agent”).




                                                          1
   19-22915-rdd   Doc 5   Filed 05/01/19 Entered 05/01/19 22:27:32             Main Document
                                        Pg 97 of 171


DIP Lenders:                   (A) All lenders (the “Prepetition Lenders”) holding outstanding term loans
                               and/or revolving loans under the Credit Agreement, dated as of March 31,
                               2014 (as amended, restated, supplemented or otherwise modified from time
                               to time, the “Prepetition Credit Agreement”) which are party to the
                               Restructuring Support Agreement on or prior to the Petition Date shall be
                               offered the right to participate in an amount up to 87% of the DIP Facility
                               (the “Prepetition Term Loan Allocation”) under a separate tranche of the
                               DIP Facility (“Tranche A DIP Facility”) on a ratable basis based on the
                               outstanding loans under the Prepetition Credit Agreement held by such
                               Prepetition Lender pursuant to procedures satisfactory to the Backstop
                               Parties consistent with the consent rights set forth in the Restructuring
                               Support Agreement (including the execution of a joinder to the
                               Restructuring Support Agreement by a certain date); provided, however,
                               that for the purposes of determining the allocation of the Prepetition Term
                               Loan Allocation, the amount of the term loans held by each Prepetition
                               Lender shall be deemed to include any amounts due in respect of the
                               Acceleration Makewhole Premium (as defined in the Prepetition Credit
                               Agreement), as applicable, and (B) all holders (the “Prepetition
                               Noteholders”) of 8.75% Senior Notes due 2022 (the “Prepetition Senior
                               Notes”) issued by the Company, which are party to the Restructuring
                               Support Agreement on or prior to the Petition Date, shall be offered the
                               right to participate in an amount up to 13% of the DIP Facility (the
                               “Prepetition Notes Allocation”) under a separate tranche of the DIP Facility
                               (the “Tranche B DIP Facility”) on a ratable basis based on the Prepetition
                               Senior Notes held by such Prepetition Noteholder pursuant to procedures
                               satisfactory to the Backstop Parties consistent with the consent rights set
                               forth in the Restructuring Support Agreement (including the execution of a
                               joinder to the Restructuring Support Agreement by a certain date). Any
                               amounts of the Prepetition Term Loan Allocation not so allocated shall be
                               allocated to the Backstop Parties holding Tranche A Backstop
                               Commitments on a ratable basis based on their respective Tranche A
                               Backstop Commitments and any amounts of the Prepetition Notes
                               Allocation not so allocated shall be allocated to the Backstop Parties
                               holding Tranche B Backstop Commitments on a ratable basis based on their
                               respective Tranche B Backstop Commitments (the “DIP Lenders”).

                               For the avoidance of doubt, the terms and conditions of the loans and
                               commitments under the Tranche A DIP Facility and Tranche B DIP Facility
                               shall be identical, except in the case of determining the “Requisite Lenders”
                               as set forth below.

DIP Facility:                  A superpriority senior secured debtor in possession term loan facility in an
                               aggregate principal amount of $100.0 million (the “DIP Facility”) of which
                               (i) a principal amount of $50.0 million will be available to be drawn in a
                               single drawing on or after the Closing Date (as defined below) upon
                               satisfaction of the conditions set forth in the DIP Loan Documents (as
                               defined below) and the entry of the Interim Order (as defined below) (the
                               loans advanced on such date, the “Initial DIP Loans”) and (ii) a principal
                               amount of up to $50.0 million (the “Delayed Draw DIP Facility” and the
                               loans advanced under the Delayed Draw DIP Facility, the “Delayed Draw
                               DIP Loans” and, together with the Initial DIP Loans, the “DIP Loans”) will


                                               2
   19-22915-rdd    Doc 5   Filed 05/01/19 Entered 05/01/19 22:27:32               Main Document
                                         Pg 98 of 171


                                be available to be drawn in one or more borrowing of at least $10,000,000
                                per draw after the Closing Date upon satisfaction of the conditions set forth
                                in the DIP Loan Documents, the conditions set forth under “Conditions
                                Precedent to Each DIP Loan” set forth below and the entry of the Final
                                Order (as defined below). The DIP Loans shall be drawn pro rata between
                                the Tranche A DIP Facility and the Tranche B DIP Facility. The
                                borrowing of the DIP Loans shall permanently decrease the commitments
                                under the DIP Facility, and once borrowed and repaid, the DIP Loans may
                                not be reborrowed.

Use of Proceeds:                In accordance with and subject to the DIP Budget (as defined below) and
                                the DIP Orders (as defined below), the proceeds of the DIP Facility may be
                                used only for the following purposes: (A) to pay reasonable and
                                documented transaction costs, fees and expenses that are incurred in
                                connection with the restructuring or Chapter 11 Cases, for working capital
                                and general corporate purposes of the Loan Parties, (B) to make adequate
                                protection payments as set forth in the section below entitled “Adequate
                                Protection” and (C) up to $20 million of proceeds shall be applied to fund a
                                segregated domestic account (the “Specified Account”) which funds shall
                                be available to the Debtors for disbursement to certain non-Debtor
                                subsidiaries of the Borrower through secured intercompany borrowings
                                evidenced by promissory notes (the “Specified Intercompany Notes”) on an
                                as-needed basis in accordance with the DIP Budget.

                                Notwithstanding the foregoing, no portion or proceeds of the DIP Loans,
                                the Carve-Out (as defined below) or the DIP Collateral (as defined below)
                                or the Prepetition Collateral (as defined below) may be used in connection
                                with the investigation (including discovery proceedings), initiation or
                                prosecution of any claims, causes of action, adversary proceedings or other
                                litigation against the agent under the Prepetition Credit Agreement (the
                                “Prepetition Agent”) or the other Secured Parties (as defined in the
                                Prepetition Credit Agreement) (the “Prepetition Secured Parties”), or
                                Prepetition Noteholders or the trustee (the “Prepetition Trustee”) under the
                                indenture governing the Prepetition Senior Notes, the DIP Agent or the DIP
                                Lenders, other than up to $50,000 in connection with the investigation by
                                an official creditors' committee, within sixty (60) calendar days following
                                the selection of counsel to such committee, of claims, causes of action,
                                adversary proceedings or other litigation against (i) the Prepetition Agent or
                                the other Prepetition Secured Parties solely concerning the validity,
                                enforceability, perfection, priority or extent of the liens securing such
                                parties' term loans under the Prepetition Credit Agreement (the “Prepetition
                                Liens”), or (ii) Prepetition Noteholders or Prepetition Trustee. The use of
                                proceeds of the DIP Facility shall in all cases be in accordance with the DIP
                                Budget (including any permitted variances).

Term:                           Unless converted to the Exit Facility (as defined below), all obligations
                                under the DIP Loan Documents will be due and payable in full in cash on
                                the earliest of: (i) the date that is six months after the Closing Date; (ii) if
                                the Final DIP Order has not been entered by the Bankruptcy Court on or
                                before the applicable Milestone (as defined below), the date of the
                                applicable Milestone; (iii) the date of acceleration of the DIP Loans and the


                                                3
    19-22915-rdd         Doc 5   Filed 05/01/19 Entered 05/01/19 22:27:32              Main Document
                                               Pg 99 of 171


                                      termination of the DIP Lenders’ commitments under the DIP Facility
                                      pursuant to the terms of the DIP Loan Agreement; (iv) the date the
                                      Bankruptcy Court orders a conversion of the Chapter 11 Cases to a chapter
                                      7 liquidation or the dismissal of the chapter 11 case of any Debtor; or (v)
                                      the substantial consummation (as defined in 11 U.S.C. § 1101(2)) of a plan
                                      of reorganization of the Debtors (a “Plan”), which has been confirmed by
                                      an order entered by the Bankruptcy Court (the “Confirmation Order”)
                                      (such earliest date, the “Maturity Date”).

Conversion to Exit Term Loan          So long as the Restructuring Support Agreement is in full force and effect,
Facility:                             upon the substantial consummation of a Plan, the outstanding principal
                                      balance of, and any unpaid and accrued interest on, the DIP Loans and any
                                      unused commitments related to the Delayed Draw DIP Facility shall
                                      automatically convert into term loans and commitments, as applicable,
                                      under an exit term loan facility (“Exit Facility”) which shall be subject to,
                                      (i) definitive documentation on the terms set forth on the Exit Term Sheet
                                      (as defined in the Restructuring Support Agreement) and such other terms
                                      to be agreed by the Borrower and the DIP Lenders consistent with the
                                      consent rights set forth in the Restructuring Support Agreement, (ii) the
                                      Plan being in form and substance consistent in all material respects to the
                                      terms set forth in the Restructuring Support Agreement and (iii) the
                                      consummation of such Plan.

Amortization:                         None.

DIP Loan Documents:                   The DIP Facility will be initially provided pursuant to the terms of this
                                      Term Sheet and may be documented by a Superpriority Senior Secured
                                      Debtor in Possession Credit Agreement (the “DIP Loan Agreement”) and
                                      other guarantee, security and other relevant documentation (together with
                                      the DIP Loan Agreement, collectively, the “DIP Loan Documents”)
                                      reflecting the terms and provisions set forth in this Term Sheet and
                                      otherwise in form and substance satisfactory to the DIP Agent and the
                                      Backstop Parties consistent with the consent rights under the Restructuring
                                      Support Agreement.

Security and Priority:                 All obligations of the Borrower and the Guarantors to the DIP Lenders
                                       and to the DIP Agent, including, without limitation, all principal, accrued
                                       interest, costs, and fees (collectively, the “DIP Obligations”), shall be:

                                       secured, pursuant to Bankruptcy Code sections 361, 362, 364(c)(2),
                                       364(c)(3) and 364(d), by a valid, binding, continuing, enforceable, fully-
                                       perfected, non-avoidable, automatically and properly perfected first
                                       priority senior priming lien on, and security interest in (such liens and
                                       security interests, the “DIP Liens”), all present and after acquired
                                       property (whether tangible, intangible, real, personal or mixed) of the
                                       Loan Parties, wherever located, including, without limitation, all
                                       accounts, deposit accounts, cash and cash equivalents, inventory,
                                       equipment, capital stock in subsidiaries of the Loan Parties, and the
                                       proceeds thereof, investment property, instruments, chattel paper, real
                                       estate, leasehold interests, contracts, patents, copyrights, trademarks and
                                       other general intangibles, the Specified Account, the Specified
                                       Intercompany Notes and all products and proceeds thereof, and subject


                                                      4
   19-22915-rdd   Doc 5   Filed 05/01/19 Entered 05/01/19 22:27:32               Main Document
                                       Pg 100 of 171


                                to and effective upon entry of the Final Order, the proceeds of any
                                causes of action under Bankruptcy Code sections 502(d), 544, 545, 547,
                                548, 549, 550 or 553 or any other avoidance actions under the
                                Bankruptcy Code or applicable non-bankruptcy law, in each case, subject
                                to customary exceptions to be agreed by the Borrower and the Backstop
                                Parties consistent with the consent rights set forth in the Restructuring
                                Support Agreement (all such property, the “DIP Collateral”), which
                                liens and security interests shall be senior to any and all other liens and
                                security interests, including the adequate protection liens granted under
                                the Orders, and the liens granted to the Prepetition Secured Parties, other
                                than the Carve-Out,. The DIP Liens shall be perfected pursuant to the
                                entry of the DIP Orders, and additional collateral documentation shall
                                not be required.

                                The DIP Obligations shall also constitute claims entitled to the benefits
                                of Bankruptcy Code section 364(c)(1), having a super-priority over any
                                and all administrative expenses and claims, of any kind or nature
                                whatsoever, including, without limitation, the superpriority claims
                                granted to the DIP Agent and DIP Lenders under the Interim Order and
                                the Final Order, and the administrative expenses of the kinds specified
                                in or ordered pursuant to Bankruptcy Code sections 105, 326, 327, 328,
                                330, 331, 361, 362, 363, 364, 365, 503, 506 (subject to the entry of the
                                Final Order), 507(a), 507(b), 546, 552 (subject to the entry of the Final
                                Order), 726, 1113 and 1114, and any other provision of the Bankruptcy
                                Code (“DIP Claims”), subject only to the Carve-Out.


Carve-Out:                     The liens and claims of the DIP Lenders shall be subject to a carve-out
                               satisfactory to the Backstop Parties consistent with the consent rights set
                               forth in the Restructuring Support Agreement (the “Carve-Out”). The
                               Carve-Out means the sum of (i) all fees required to be paid to the Clerk of
                               the Bankruptcy Court and to the Office of the United States Trustee under
                               section 1930(a) of title 28 of the United States Code plus interest at the
                               statutory rate (without regard to the notice set forth in (iii) below); (ii) all
                               reasonable fees and expenses up to $50,000 incurred by a trustee under
                               section 726(b) of the Bankruptcy Code (without regard to the notice set
                               forth in (iii) below); (iii) to the extent allowed at any time, whether by
                               interim order, procedural order, or otherwise, all unpaid reasonable fees
                               and expenses (the “Allowed Professional Fees”) incurred by persons or
                               firms retained by the Debtors pursuant to section 327, 328, or 363 of the
                               Bankruptcy Code (the “Debtor Professionals”) and any official creditors’
                               committee (the “Creditors’ Committee”) pursuant to section 328 or 1103 of
                               the Bankruptcy Code (the “Committee Professionals” and, together with
                               the Debtor Professionals, the “Professional Persons”) at any time before or
                               on the first business day following delivery by the DIP Agent of a Carve
                               Out Trigger Notice (as defined below), whether allowed by the Bankruptcy
                               Court prior to or after delivery of a Carve Out Trigger Notice (such
                               amounts in this provision (iii), the “Pre-Trigger Notice Professional Fees”);
                               and (iv) after the date of delivery of the Carve Out Trigger Notice (the
                               “Trigger Date”), Allowed Professional Fees of Professional Persons in an
                               aggregate amount not to exceed $2,000,000 incurred after the first business
                               day following delivery by the DIP Agent of the Carve Out Trigger Notice,



                                               5
19-22915-rdd   Doc 5   Filed 05/01/19 Entered 05/01/19 22:27:32              Main Document
                                    Pg 101 of 171


                            to the extent allowed at any time, whether by interim order, procedural
                            order, or otherwise (the amounts set forth in this clause (iv) being the
                            “Post-Carve Out Trigger Notice Cap”). Any transaction or success fee
                            shall not be included in the Carve Out, unless otherwise earned by such
                            Professional Person prior to the Trigger Date or earned pursuant to the
                            applicable Professional Person’s engagement letter notwithstanding the
                            Trigger Date. For purposes of the foregoing, “Carve Out Trigger Notice”
                            shall mean a written notice delivered by email (or other electronic means)
                            by the DIP Agent to the Debtors, their lead restructuring counsel, the U.S.
                            Trustee, and counsel to the Creditors’ Committee, which notice may be
                            delivered following the occurrence and during the continuation of an Event
                            of Default under the DIP Facility and acceleration of the DIP Obligations
                            (including events of default resulting from defaults under the Interim Order
                            or Final Order, as applicable), stating that the Post-Carve Out Trigger
                            Notice Cap has been invoked.

                            Carve Out Reserves. On the day on which a Carve Out Trigger Notice is
                            given by the DIP Agent to the Debtors with a copy to counsel to the
                            Creditors’ Committee (the “Termination Declaration Date”), the Carve Out
                            Trigger Notice shall (i) be deemed a draw request and notice of borrowing
                            by the Debtors for DIP Loans under the unused commitments under the
                            DIP Facility (on a pro rata basis based on the then outstanding unused
                            commitments under the DIP Facility), in an amount equal to the then
                            unpaid amounts of the Allowed Professional Fees (any such amounts
                            actually advanced shall constitute DIP Loans) and (ii) also constitute a
                            demand to the Debtors to utilize all cash on hand as of such date and any
                            available cash thereafter held by any Debtor to fund a reserve in an amount
                            equal to the then unpaid amounts of the Allowed Professional Fees. The
                            Debtors shall deposit and hold such amounts in a segregated account at the
                            DIP Agent in trust to pay such then unpaid Allowed Professional Fees
                            (the “Pre-Carve Out Trigger Notice Reserve”) prior to any and all other
                            claims. On the Termination Declaration Date, the Carve Out Trigger
                            Notice shall also (i) be deemed a request by the Debtors for DIP Loans
                            under the unused commitments under the DIP Facility (on a pro rata basis
                            based on the then outstanding unused commitments under the DIP
                            Facility), in an amount equal to the Post Carve Out Trigger Notice Cap
                            (any such amounts actually advanced shall constitute DIP Loans) and (ii)
                            constitute a demand to the Debtors to utilize all cash on hand as of such
                            date and any available cash thereafter held by any Debtor, after funding the
                            Pre-Carve Out Trigger Notice Reserve, to fund a reserve in an amount
                            equal to the Post Carve Out Trigger Notice Cap. The Debtors shall deposit
                            and hold such amounts in a segregated account at the DIP Agent in trust to
                            pay such Allowed Professional Fees benefiting from the Post-Carve Out
                            Trigger Notice Cap (the “Post Carve Out Trigger Notice Reserve” and,
                            together with the Pre-Carve Out Trigger Notice Reserve, the “Carve Out
                            Reserves”) prior to any and all other claims. On the first business day
                            after the DIP Agent gives such notice to such DIP Lenders, notwithstanding
                            anything in the DIP Loan Documents to the contrary, including with
                            respect to the existence of a Default (as defined in the DIP Loan
                            Documents) or Event of Default (as defined hereunder or the DIP Loan
                            Documents), the failure of the Debtors to satisfy any or all of the conditions


                                            6
19-22915-rdd   Doc 5   Filed 05/01/19 Entered 05/01/19 22:27:32              Main Document
                                    Pg 102 of 171


                            precedent for DIP Loans under the DIP Facility, any termination of the
                            commitments under the DIP Facility following an Event of Default, or the
                            occurrence of the Maturity Date, each DIP Lender with an outstanding
                            unused commitment under the DIP Facility (on a pro rata basis based on
                            the then outstanding commitments under the DIP Facility) shall make
                            available to the DIP Agent such DIP Lender’s pro rata share with respect to
                            such borrowing in accordance with the DIP Facility. All funds in the Pre-
                            Carve Out Trigger Notice Reserve shall be used first to pay the obligations
                            set forth in clauses (i) through (iii) of the definition of Carve Out set forth
                            above (the “Pre-Carve Out Amounts”), but not, for the avoidance of doubt,
                            the Post-Carve Out Trigger Notice Cap, until paid in full, and then, to the
                            extent the Pre Carve Out Trigger Notice Reserve has not been reduced to
                            zero, to pay the DIP Agent for the benefit of the DIP Lenders, unless the
                            DIP Obligations have been indefeasibly paid in full, in cash, and all
                            Commitments have been terminated, in which case any such excess shall be
                            paid to the Prepetition Agent for the benefit of the Prepetition Secured
                            Parties in accordance with their rights and priorities as of the Petition Date.
                            All funds in the Post-Carve Out Trigger Notice Reserve shall be used first
                            to pay the obligations set forth in clause (iv) of the definition of Carve Out
                            set forth above (the “Post-Carve Out Amounts”), and then, to the extent the
                            Post Carve Out Trigger Notice Reserve has not been reduced to zero, to pay
                            the DIP Agent for the benefit of the DIP Lenders, unless the DIP
                            Obligations have been indefeasibly paid in full, in cash, and all
                            commitments under the DIP Facility have been terminated, in which case
                            any such excess shall be paid to the Prepetition Agent for the benefit of the
                            Prepetition Secured Parties in accordance with their rights and priorities as
                            of the Petition Date. Notwithstanding anything to the contrary in the DIP
                            Loan Documents, or the DIP Orders, if either of the Carve Out Reserves is
                            not funded in full in the amounts set forth in this paragraph, then, any
                            excess funds in one of the Carve Out Reserves following the payment of
                            the Pre-Carve Out Amounts and Post-Carve Out Amounts, respectively,
                            shall be used to fund the other Carve Out Reserve, up to the applicable
                            amount set forth in this paragraph, prior to making any payments to the DIP
                            Agent or the Prepetition Agent or other Prepetition Secured Parties, as
                            applicable. Notwithstanding anything to the contrary in the DIP Loan
                            Documents or DIP Orders, following delivery of a Carve Out Trigger
                            Notice, the DIP Agent and the Prepetition Agent shall not sweep or
                            foreclose on cash (including cash received as a result of the sale or other
                            disposition of any assets) of the Debtors until the Carve Out Reserves have
                            been fully funded, but shall have a security interest in any residual interest
                            in the Carve Out Reserves, with any excess paid to the DIP Agent for
                            application in accordance with the DIP Loan Documents. Further,
                            notwithstanding anything to the contrary in the DIP Orders, (i)
                            disbursements by the Debtors from the Carve Out Reserves shall not
                            constitute DIP Loans or increase or reduce the DIP Obligations, (ii) the
                            failure of the Carve Out Reserves to satisfy in full the Allowed Professional
                            Fees shall not affect the priority of the Carve Out, and (iii) in no way shall
                            the Initial DIP Budget, Budget, Carve Out, Post-Carve Out Trigger Notice
                            Cap, Carve Out Reserves, or any of the foregoing be construed as a cap or
                            limitation on the amount of the Allowed Professional Fees due and payable
                            by the Debtors. For the avoidance of doubt and notwithstanding anything


                                            7
   19-22915-rdd       Doc 5   Filed 05/01/19 Entered 05/01/19 22:27:32             Main Document
                                           Pg 103 of 171


                                   to the contrary in DIP Orders, the DIP Facility, or in the Prepetition Credit
                                   Agreement, the Carve Out shall be senior to all liens and claims securing
                                   the DIP Facility, and any and all other forms of adequate protection, liens,
                                   or claims securing the DIP Obligations or the obligations under the
                                   Prepetition Credit Agreement.

                                   Payment of Allowed Professional Fees Prior to the Termination
                                   Declaration Date. Any payment or reimbursement made prior to the
                                   occurrence of the Termination Declaration Date in respect of any Allowed
                                   Professional Fees shall not reduce the Carve-Out.

                                   No Direct Obligation To Pay Allowed Professional Fees. None of the DIP
                                   Agent, DIP Lenders, or the Prepetition Agent or Prepetition Secured Parties
                                   shall be responsible for the payment or reimbursement of any fees or
                                   disbursements of any Professional Person incurred in connection with the
                                   Chapter 11 Cases or any successor cases under any chapter of the
                                   Bankruptcy Code. Nothing in the DIP Orders or otherwise shall be
                                   construed to obligate the DIP Agent, the DIP Lenders, or the Prepetition
                                   Agent or Prepetition Secured Parties, in any way, to pay compensation to,
                                   or to reimburse expenses of, any Professional Person or to guarantee that
                                   the Debtors have sufficient funds to pay such compensation or
                                   reimbursement.

                                   Payment of Carve-Out On or After the Termination Declaration Date.
                                   Any payment or reimbursement made on or after the occurrence of the
                                   Termination Declaration Date in respect of any Allowed Professional Fees
                                   shall permanently reduce the Carve-Out on a dollar-for-dollar basis. Any
                                   funding of the Carve-Out shall be added to, and made a part of, the DIP
                                   Obligations secured by the DIP Collateral and shall be otherwise entitled to
                                   the protections granted under the DIP Orders, the DIP Loan Documents,
                                   the Bankruptcy Code, and applicable law.

Interim and Final Orders:          The order approving the DIP Facility on an interim basis and authorizing
                                   the use of prepetition cash collateral, which shall be satisfactory in form
                                   and substance to the DIP Agent and the Backstop Parties consistent with
                                   the consent rights set forth in the Restructuring Support Agreement (the
                                   “Interim Order”), shall authorize and approve (i) the Debtors’ entry into the
                                   DIP Loan Documents, (ii) the making of the DIP Loans, (iii) the granting
                                   of the super-priority claims and liens against the Loan Parties and their
                                   assets in accordance with the DIP Loan Documents with respect to the DIP
                                   Collateral, (iv) the payment of all fees and expenses (including the fees and
                                   expenses of outside counsel and financial advisors) required to be paid to
                                   the DIP Agent and the DIP Lenders as described in “Indemnification and
                                   Expenses” by the Loan Parties, (v) the payment of all fees and expenses of
                                   Akin Gump Strauss Hauer & Feld LLP and PJT Partners LP, as counsel
                                   and financial advisor to the Crossover Group (as defined in the
                                   Restructuring Support Agreement), respectively, Jones Day and Houlihan
                                   Lokey, as counsel and financial advisors to the Secured Lender Group (as
                                   defined in the Restructuring Term Sheet) and the Prepetition Agent and
                                   Cravath, Swaine & Moore LLP, as counsel to the Prepetition Agent, and
                                   (vi) the use of prepetition cash collateral. The order approving the DIP


                                                   8
    19-22915-rdd      Doc 5   Filed 05/01/19 Entered 05/01/19 22:27:32              Main Document
                                           Pg 104 of 171


                                   Facility on a final basis and authorizing the use of prepetition cash
                                   collateral shall be in form and substance satisfactory to the DIP Agent and
                                   the Backstop Parties consistent with the consent rights set forth in the
                                   Restructuring Support Agreement (the “Final Order” and, together with the
                                   Interim Order, the “DIP Orders”).

Interest:                          Interest on the DIP Loans shall be payable in cash (a) for loans accruing at
                                   a rate based on LIBOR, at the end of each Interest Period and for Interest
                                   Periods of greater than three months, every three months and (b) for loans
                                   accruing at Base Rate, quarterly in arrears. At all times prior to the
                                   occurrence of an Event of Default (as defined below), interest on the
                                   outstanding principal amount of all DIP Loans shall accrue at a rate per
                                   annum equal to LIBOR plus 7.50% per annum or Base Rate plus 6.50%, at
                                   the option of the Borrower.

                                   As used herein, the term “LIBOR” will have the meaning substantially
                                   similar to the definition of “Eurocurrency Rate” under the Prepetition
                                   Credit Agreement, the term “Base Rate” will have the meaning
                                   substantially similar to such definition in the Prepetition Credit Agreement
                                   and the term “Interest Period” will have the meaning substantially similar
                                   to such definition in the Prepetition Credit Agreement.

                                   Interest shall be payable in cash and shall be calculated on the basis of the
                                   actual number of days elapsed in a 360 day year.

Default Interest:                  During the continuance of an Event of Default, the DIP Loans will bear
                                   interest at an additional 2.00% per annum and any overdue amounts
                                   (including overdue interest and fees) will bear interest at the applicable
                                   non-default interest rate plus an additional 2.00% per annum. Default
                                   interest shall be payable in cash on demand.

Undrawn Commitment Payment:        The Borrower shall pay to the DIP Lenders a commitment payment
                                   calculated at a rate per annum equal to 2.50% on the average daily unused
                                   portion of the Delayed Draw DIP Facility, payable quarterly in arrears.

Put Option Premium:                A put option premium in an amount equal to 3.00% of the principal amount
                                   of the Backstop Commitments shall be paid to the Backstop Parties ratably
                                   based on their respective Backstop Commitments on the Closing Date.
                                   The put option premium shall be payable in full in cash on the Closing
                                   Date, and shall be fully earned and non-refundable.

Original Issue Discount:           The DIP Loans shall be made in the form of original issue discount
                                   (“OID”) of 3.00% of the aggregate amount of such DIP Loans.

Mandatory Prepayments:             Mandatory prepayments of the DIP Loans shall be required with 100% of
                                   net cash proceeds from (A) the sale or other disposition of assets, subject to
                                   exceptions to be agreed (which shall not be subject to a reinvestment right);
                                   (B) casualty events, subject to exceptions to be agreed; (C) any sale or
                                   issuance of debt (other than permitted debt to be agreed) and (D) any sale
                                   or issuance of equity securities (other than certain customary permitted




                                                   9
   19-22915-rdd         Doc 5   Filed 05/01/19 Entered 05/01/19 22:27:32                 Main Document
                                             Pg 105 of 171


                                       equity issuances to be agreed).

Optional Prepayments:                  The Debtors may prepay in full or in part the DIP Loans, without premium
                                       or penalty, subject to customary notice periods and payment of breakage
                                       costs.

Conditions Precedent to the Closing:   The closing date (the “Closing Date”) under the DIP Facility shall be
                                       subject to the following conditions, which are reasonably satisfactory to the
                                       Backstop Parties consistent with the consent rights set forth in the
                                       Restructuring Support Agreement.

                                           A. All documentation relating to the DIP Facility shall be in form and
                                              substance consistent with this Term Sheet and the Restructuring
                                              Support Agreement and reasonably satisfactory to the Backstop
                                              Parties and their counsel.

                                           B. The DIP Agent and DIP Lenders shall have received evidence that
                                              the Bankruptcy Court shall have entered the Interim Order, which
                                              Interim Order shall not have been vacated, reversed, modified,
                                              amended or stayed.

                                           C. The Chapter 11 Cases shall have been commenced by the Borrower
                                              and the Guarantors and the same shall each be a debtor and a
                                              debtor in possession. All first-day motions and related orders
                                              (including, without limitation, any motions related to the DIP
                                              Facility, cash management and any critical vendor or supplier
                                              motions) entered by the Bankruptcy Court in the Chapter 11 Cases
                                              shall, in each case, be in form and substance satisfactory to the DIP
                                              Agent and the Backstop Parties and their counsel consistent with
                                              the consent rights set forth in the Restructuring Support
                                              Agreement.

                                           D. (i) All reasonable and documented out-of-pocket fees and expenses
                                              (including the fees and expenses of outside counsel and financial
                                              advisors) required to be paid to the DIP Agent and the DIP Lenders
                                              on or before the Closing Date and (ii) all reasonable and
                                              documented out-of-pocket fees and expenses of Akin Gump
                                              Strauss Hauer & Feld LLP and PJT Partners LP, as counsel and
                                              financial advisor to the Crossover Group, respectively and Jones
                                              Day and Houlihan Lokey, as counsel and financial advisors to the
                                              Secured Lender Group, in each case, shall have been paid.

                                           E. The Backstop Parties shall be satisfied that there shall not occur as
                                              a result of, and after giving effect to, the initial extension of credit
                                              under the DIP Facility, a default (or any event which with the
                                              giving of notice or lapse of time or both would be a default) under
                                              any of the Loan Parties’ or their respective subsidiaries’ material
                                              debt instruments and other material agreements which would
                                              permit the counterparty thereto to exercise remedies thereunder
                                              (other than any default which the exercise of remedies is stayed by




                                                      10
19-22915-rdd   Doc 5   Filed 05/01/19 Entered 05/01/19 22:27:32             Main Document
                                    Pg 106 of 171


                                    the Bankruptcy Code).

                               F. The DIP Agent shall have received (i) reasonably satisfactory
                                  opinions of counsel to the Loan Parties, addressing such customary
                                  matters as the Backstop Parties shall request, including, without
                                  limitation, the enforceability of all DIP Loan Documents and other
                                  customary matters and (ii) officer’s certificates, in form and
                                  substance, reasonably satisfactory to the Backstop Parties
                                  consistent with the consent rights set forth in the Restructuring
                                  Support Agreement.

                               G. The absence of a material adverse change, or any event or
                                  occurrence, other than the commencement of the Chapter 11 Cases
                                  and defaults under certain contracts to be identified in writing by
                                  the Borrower as disclosed and reasonably satisfactory to the
                                  Backstop Parties (consistent with the consent rights set forth in the
                                  Restructuring Support Agreement), which could reasonably be
                                  expected to result in a material adverse change, in (i) the business,
                                  condition (financial or otherwise), operations, performance,
                                  properties, contingent liabilities, material agreements or prospects
                                  of the Borrower, the Guarantors and their respective subsidiaries,
                                  taken as a whole, since December 31, 2018, (ii) the ability of the
                                  Borrower or the Guarantors to perform their respective obligations
                                  under the DIP Loan Documents or (iii) the ability of the DIP Agent
                                  and the DIP Lenders to enforce the DIP Loan Documents (any of
                                  the foregoing being a “Material Adverse Change”).

                               H. There shall exist no action, suit, investigation, litigation or
                                  proceeding pending or (to the knowledge of the Loan Parties)
                                  threatened in any court or before any arbitrator or governmental
                                  instrumentality (other than the Chapter 11 Cases and any action,
                                  suit, investigation or proceeding arising from the commencement
                                  and continuation of the Chapter 11 Cases or the consequences that
                                  would normally result from the commencement and continuation of
                                  the Chapter 11 Cases) that is not stayed or could reasonably be
                                  expected to result in a Material Adverse Change (any such action,
                                  suit, investigation, litigation or proceeding, a “Material
                                  Litigation”).

                               I.   All necessary governmental and third party consents and approvals
                                    necessary in connection with the DIP Facility and the transactions
                                    contemplated thereby shall have been obtained (without the
                                    imposition of any materially adverse conditions that are not
                                    acceptable to the Backstop Parties (consistent with the consent
                                    rights set forth in the Restructuring Support Agreement)) and shall
                                    remain in effect; and the making of the loans under the DIP Facility
                                    shall not violate any material applicable requirement of law and
                                    shall not be enjoined temporarily, preliminarily or permanently.

                               J. The DIP Agent and each DIP Lender who has requested the same
                                  shall have received “know your customer” and similar customary


                                           11
   19-22915-rdd      Doc 5    Filed 05/01/19 Entered 05/01/19 22:27:32             Main Document
                                           Pg 107 of 171


                                           information.

                                       K. The DIP Agent and DIP Lenders shall have a valid and perfected
                                          lien on and security interest in the DIP Collateral with the priority
                                          set forth in this Term Sheet; the Loan Parties shall have delivered
                                          uniform commercial code financing statements and shall have
                                          executed and delivered any other security agreements, in each case,
                                          in suitable form for filing, if applicable; and provisions reasonably
                                          satisfactory to the Backstop Parties (consistent with the consent
                                          rights set forth in the Restructuring Support Agreement) for the
                                          payment of all fees and taxes for such filings shall have been duly
                                          made.

                                       L. The Consenting Noteholders and the Consenting Term Lenders
                                          (each as defined in the Restructuring Support Agreement) shall
                                          have entered into a Restructuring Support Agreement (the
                                          “Restructuring Support Agreement”), in form and substance
                                          satisfactory to the Backstop Parties. The Restructuring Support
                                          Agreement shall be in full force and effect as of the Closing Date
                                          and shall not have been amended or modified without the prior
                                          written consent of the Backstop Parties as set forth in the
                                          Restructuring Support Agreement.

                                       M. The DIP Agent shall have received endorsements naming the DIP
                                          Agent, on behalf of the DIP Lenders, as an additional insured and
                                          loss payee, as applicable, under all insurance policies to be
                                          maintained with respect to the DIP Collateral.

                                       N. The DIP Agent and the DIP Lenders shall have received a 13-week
                                          cash forecast in form and substance reasonably satisfactory to the
                                          Backstop Parties (consistent with the consent rights set forth in the
                                          Restructuring Support Agreement), which reflects on a line-item
                                          basis, the Debtors’ (i) weekly projected cash receipts, (ii) weekly
                                          projected disbursements (including ordinary course operating
                                          expenses, capital expenditures and bankruptcy related expenses)
                                          under the Chapter 11 Cases, (iii) the weekly outstanding principal
                                          balance of the DIP Loans and (iv) the weekly projected liquidity of
                                          the Debtors (the “Initial DIP Budget”).

Conditions Precedent to Each DIP   On each date of a borrowing (i) there shall exist no default under the DIP
Loan:                              Loan Documents, (ii) the representations and warranties of the Borrower
                                   and each Guarantor therein shall be true and correct in all material respects
                                   (or in the case of representations and warranties with a “materiality”
                                   qualifier, true and correct in all respects) immediately prior to, and after
                                   giving effect to, such funding, (iii) the Borrower shall deliver a notice of
                                   borrowing, (iv) the making of such DIP Loan shall not violate any material
                                   applicable requirement of law and shall not be enjoined, temporarily,
                                   preliminarily or permanently, (v) the Bankruptcy Court shall have entered a
                                   Final Order by the applicable Milestone, (vi) the Interim Order or Final
                                   Order, as the case may be, shall be in full force and effect and shall not
                                   have been vacated, reversed, modified, amended or stayed in any respect


                                                  12
        19-22915-rdd          Doc 5      Filed 05/01/19 Entered 05/01/19 22:27:32                 Main Document
                                                      Pg 108 of 171


                                                  without the consent of the Requisite Lenders, (vii) the funding of the DIP
                                                  Loan complies with the DIP Budget, and (viii) with respect to any
                                                  borrowing under the Delayed Draw DIP Facility, the aggregate amount of
                                                  consolidated unrestricted cash and cash equivalents (net of outstanding
                                                  checks) of the Borrower and its subsidiaries shall not exceed $70 million
                                                  immediately prior to, and after giving effect to, such borrowing.

    Representations and Warranties:               The DIP Loan Documents will contain representations and warranties
                                                  customarily found in loan agreements for similar debtor in possession
                                                  financings and other representations and warranties agreed upon by the
                                                  Backstop Parties consistent with the consent rights set forth in the
                                                  Restructuring Support Agreement (which will be applicable to the
                                                  Borrower, the Guarantors and their respective subsidiaries and subject to
                                                  certain exceptions and qualifications to be agreed).

    Financial Covenants                           The DIP Loan Documents will contain the following financial covenants
                                                  (collectively, the “Financial Covenants”):

                                                  Budget Variance Covenant. As of the end of every two week period
                                                  commencing on April 29, 2019 (i) the sum of the Debtors’ actual cash
                                                  receipts during the applicable Test Period (as defined below) shall not be
                                                  less than 85% of the projected “cash receipts” for such Test Period as set
                                                  forth in the DIP Budget and (ii) the sum of the Debtors’ actual operating
                                                  cash disbursements during such Test Period shall not exceed 115% of the
                                                  projected “operating cash disbursements” (which shall in each case include
                                                  capital expenditures) for such Test Period as set forth in the DIP Budget.

                                                  “Test Period” shall mean, with respect to actual cash receipts and operating
                                                  cash disbursements, (x) initially, the two-week period commencing on
                                                  April 29, 2019 and ending on May 10, 2019 and (y) thereafter, each rolling
                                                  four-week period. 1

                                                  Minimum Liquidity Covenant. (i) Consolidated unrestricted cash and cash
                                                  equivalents of the Borrower and its subsidiaries plus (ii) unused
                                                  commitments under the Delayed Draw DIP Facility, shall not be less than
                                                  $50 million at any time.

    Reporting Covenants, Affirmative              The DIP Loan Documents will contain reporting requirements, affirmative
    Covenants and Negative Covenants:             covenants and negative covenants customarily found in loan documents for
                                                  similar debtor in possession financings and other reporting requirements,
                                                  affirmative covenants and negative covenants agreed upon by the Borrower
                                                  and the Backstop Parties consistent with consent rights set forth in the
                                                  Restructuring Support Agreement, including, without limitation, (i) the
                                                  rolling delivery of an updated 13-week cash forecast in form and substance
                                                  satisfactory to the Requisite Lenders in their sole discretion (together with
                                                  the Initial DIP Budget, the “DIP Budget”), which shall specifically identify
                                                  (x) capital expenditures as a line item; (y) any material amounts included in
                                                  the updated DIP Budget that were not actually disbursed during a particular
                                                  week and are carried forward into the updated DIP Budget and (z) any

1
    Initial Test Period dates to be updated if Closing Date occurs on or after May 8, 2019.



                                                                   13
    19-22915-rdd     Doc 5   Filed 05/01/19 Entered 05/01/19 22:27:32              Main Document
                                          Pg 109 of 171


                                  material amounts that were projected to be collected in the existing DIP
                                  Budget but were actually collected prior to the projected period, on or prior
                                  to 5:00 p.m. (Eastern Time) on the Wednesday after the end of the last
                                  week of each two-week period following the Petition Date (and to the
                                  extent any updated DIP Budget is not approved by the Requisite Lenders,
                                  the DIP Budget that is then effect shall continue to constitute the DIP
                                  Budget for purposes of the DIP Facility); (ii) the delivery of a report on or
                                  prior to 5:00 p.m. (Eastern Time) on the Wednesday following the end of
                                  each week, which shall include (x) actual cash receipts and operating cash
                                  disbursements on an aggregate basis for such immediately preceding week
                                  on a cumulative basis for the four-week period through and including the
                                  Friday immediately preceding the delivery date of such report, (y) the
                                  variance in dollar amounts of such actual receipt and operating cash
                                  disbursements for the immediately preceding week and the applicable Test
                                  Period and (z) the liquidity of the Debtors as of the Friday immediately
                                  preceding the delivery date of such report; (iii) use commercially
                                  reasonable efforts to obtain ratings (but not a specific rating); (iv)
                                  milestones set forth on Annex I (the “Milestones”); (v) the Debtors shall
                                  provide the DIP Lenders’ counsel with advance notice and copies of any
                                  material motions or other material documents to be filed in the Chapter 11
                                  Cases; (vi) not to permit the existence of any claims, other than those
                                  arising under the DIP Facility and the replacement liens and super-priority
                                  claims as described in “Adequate Protection” below, entitled to a super-
                                  priority under section 364(c)(1) of the Bankruptcy Code and (vii) a
                                  prohibition against the Loan Parties refinancing the DIP Loans absent the
                                  written consent of the Backstop Lenders consistent with the consent rights
                                  as set forth in the Restructuring Support Agreement.

Events of Default:                The DIP Loan Documents will contain events of default customarily found
                                  in loan agreements for similar debtor in possession financings and other
                                  events of default agreed upon by the Borrower and the Backstop Parties
                                  consistent with the consent rights set forth in the Restructuring Support
                                  Agreement, including, without limitation, any termination of the use of
                                  prepetition cash collateral pursuant to the DIP Orders, as applicable,
                                  dismissal or conversion of the Chapter 11 Cases, adverse motions or
                                  Bankruptcy Court orders, termination of the Interim Order or the Final
                                  Order, as applicable (except in the case of the Interim Order, as a result of
                                  the entry of the Final Order), allowance of any claims under Section 506(c)
                                  of the Bankruptcy Code, filing of an unacceptable Plan or disclosure
                                  statement, termination of the Restructuring Support Agreement in
                                  accordance with its terms, and an unapproved sale of the Debtors’ assets.

                                  Prior to the execution of the DIP Loan Documents, the events of default
                                  under the DIP Facility shall be consistent with the events of default under
                                  Section 8.01 of the Prepetition Credit Agreement (other than Sections
                                  8.01(f) or (g) of the Prepetition Credit Agreement with respect to the
                                  Debtors) and the events of default set forth in Annex II (collectively, the
                                  “Events of Default”).

Remedies:                         The DIP Agent (acting at the direction of the Requisite Lenders) and
                                  the DIP Lenders shall have customary remedies, including, without


                                                 14
    19-22915-rdd       Doc 5   Filed 05/01/19 Entered 05/01/19 22:27:32              Main Document
                                            Pg 110 of 171


                                    limitation, the right to realize on all DIP Collateral, including cash
                                    collateral.
                                    The automatic stay pursuant to Bankruptcy Code section 362 shall be
                                    automatically terminated on the Maturity Date, without further notice or
                                    order of the Bankruptcy Court, unless the DIP Agent (at the direction of
                                    the Requisite Lenders) elects otherwise in a written notice to the
                                    Debtors, and the DIP Agent (at the direction of the Requisite Lenders)
                                    shall be permitted to exercise all rights and remedies, including with
                                    respect to the DIP Collateral, set forth in the Interim Order or the Final
                                    Order, as applicable, and the DIP Loan Documents, and as otherwise
                                    available at law without further order or application or motion to the
                                    Bankruptcy Court, and without restriction or restraint by any stay
                                    under Bankruptcy Code sections 362 or 105 or otherwise.

                                    In the event any party requests a hearing seeking to prevent the DIP Agent
                                    or the DIP Lenders from exercising any of their rights and remedies that
                                    arise after an event of default, the sole issue before the Bankruptcy Court at
                                    such hearing shall be whether an event of default has occurred and has not
                                    been cured or waived. No other issue or argument shall be relevant to any
                                    opposition to enforcement of the DIP Agent’s and the DIP Lenders’ rights.

Adequate Protection:                As adequate protection for the use of the collateral securing the obligations
                                    under the Prepetition Credit Agreement (the “Prepetition Collateral”) (i) the
                                    Prepetition Secured Parties shall, during the pendency of the Chapter 11
                                    Cases, receive on account of any diminution of value in their interest in the
                                    Prepetition Collateral payments in cash on a current basis of all reasonable
                                    and documented fees, costs and expenses of (x) the Prepetition Agent and
                                    Cravath, Swaine & Moore LLP, as counsel to the Prepetition Agent, (y)
                                    Akin Gump Strauss Hauer & Feld LLP and PJT Partners LP, counsel and
                                    financial advisor to the Crossover Group, respectively and (z) Jones Day
                                    and Houlihan Lokey, counsel and financial advisors to the Secured Lender
                                    Group, respectively and (ii) the Prepetition Secured Parties shall, during the
                                    pendency of the Chapter 11 Cases, be granted additional and replacement
                                    liens on, except as set forth herein, all property of the Debtors’ estates
                                    which would have constituted collateral securing the obligations under the
                                    Prepetition Credit Agreement (the “Existing Adequate Protection Liens”)
                                    and a super-priority claim pursuant to section 507(b) of the Bankruptcy
                                    Code, in each case, of the same relative priority to the extent of the post-
                                    petition diminution in value of the Prepetition Collateral, subject, in each
                                    case, to the Carve-Out (the “Existing Adequate Protection Claims”).
                                    Notwithstanding the foregoing, the Prepetition Secured Parties shall be
                                    entitled to seek additional forms of adequate protection for any reason,
                                    including due to any extension of the Milestones or any failure to satisfy
                                    any of them.

Right to Credit Bid:                Subject to entry of the Final Order, the DIP Lenders and Prepetition
                                    Lenders shall have the right to credit bid (either directly or through one or
                                    more acquisition vehicles) as part of any asset sale process or plan
                                    sponsorship process and shall have the right to credit bid (either directly or
                                    through one or more acquisition vehicles) the full amount of their claims
                                    during any sale of Debtors’ assets (in whole or in part), including without


                                                   15
    19-22915-rdd     Doc 5      Filed 05/01/19 Entered 05/01/19 22:27:32                Main Document
                                             Pg 111 of 171


                                     limitation, sales occurring pursuant to section 363 of the Bankruptcy Code
                                     or included as part of any restructuring plan subject to confirmation under
                                     section 1129(b)(2)(A)(ii)-(iii) of the Bankruptcy Code; provided, that such
                                     relief will be binding on the Debtors’ chapter 11 estates and all parties in
                                     interest upon entry of the Final Order.

Stipulations:                        The DIP Orders shall contain stipulations as to, among other things, the
                                     amount and priority of the secured indebtedness under the Prepetition
                                     Credit Agreement.

Waivers:                             Debtors will seek entry of a Final Order that provides (i) a waiver of the
                                     “equities of the case” exception to section 552(b) of the Bankruptcy Code,
                                     (ii) a waiver of the ability to surcharge the DIP Collateral and Prepetition
                                     Collateral, including under section 506(c) of the Bankruptcy Code, and (iii)
                                     a waiver of the equitable doctrine of “marshaling” with respect to the DIP
                                     Collateral and Prepetition Collateral (a “Marshaling Waiver”), in each case,
                                     with respect to collateral securing the term loans under the Prepetition
                                     Credit Agreement, the Prepetition Lenders and the Prepetition Agent.

Proof of Claim                       The Prepetition Agent and the Prepetition Lenders will not be required to
                                     file a proof of claim in connection with the Chapter 11 Cases.

Indemnification and Expenses:        The Loan Parties will indemnify the DIP Agent, the DIP Lenders, their
                                     respective affiliates, successors and assigns and the officers, directors,
                                     employees, agents, advisors, controlling persons and members of each of
                                     the foregoing (each, an “Indemnified Person”) and hold them harmless
                                     from and against all costs, expenses (including reasonable and documented
                                     fees, disbursements and other charges of outside counsel) and liabilities of
                                     such Indemnified Person arising out of or relating to any claim or any
                                     litigation or other proceeding (regardless of whether such Indemnified
                                     Person is a party thereto and regardless of whether such matter is initiated
                                     by a third party or by the Borrower or any of its affiliates) that relates to the
                                     DIP Facility or the transactions contemplated thereby; provided that, no
                                     Indemnified Person will be indemnified for any cost, expense or liability to
                                     the extent determined in the final, non-appealable judgment of a court of
                                     competent jurisdiction to have resulted solely from its gross negligence or
                                     willful misconduct. In addition, (a) all reasonable and documented out-of-
                                     pocket expenses (including, without limitation, reasonable and documented
                                     fees, disbursements and other charges of outside counsel and financial
                                     advisors) of the DIP Agent and DIP Lenders in connection with the DIP
                                     Facility and the transactions contemplated thereby shall be paid by the
                                     Loan Parties from time to time, whether or not the Closing Date occurs,
                                     and (b) all reasonable and documented out-of-pocket expenses (including,
                                     without limitation, documented fees, disbursements and other charges of
                                     outside counsel and financial advisors) of the DIP Agent and the DIP
                                     Lenders, for enforcement costs and documentary taxes associated with the
                                     DIP Facility and the transactions contemplated thereby will be paid by the
                                     Loan Parties. All fees and expenses described above shall be payable by
                                     the Loan Parties, on a joint and several basis, whether accrued or incurred
                                     prior to, on, or after the Petition Date.



                                                     16
   19-22915-rdd       Doc 5       Filed 05/01/19 Entered 05/01/19 22:27:32             Main Document
                                               Pg 112 of 171


Assignments and Participations:        Assignments under the DIP Facility are subject to the consent of the DIP
                                       Agent (which consent shall not be unreasonably withheld or delayed). No
                                       participation shall include voting rights, other than for matters requiring
                                       consent of 100% of the DIP Lenders.

Requisite Lenders under the DIP        “Requisite Lenders” shall mean DIP Lenders holding at least 50.1% of the
Facility:                              outstanding unused commitments and term loans under the Tranche A DIP
                                       Facility; provided that to the extent that at least one member of the
                                       Crossover Group (as defined in the Restructuring Support Agreement) and
                                       one member of the Secured Lender Group (as defined in the Restructuring
                                       Support Agreement) holds at least 6% of the outstanding unused
                                       commitments and term loans under the Tranche A DIP Facility, the
                                       Requisite Lenders must include at least one member of the Crossover
                                       Group (as defined in the Restructuring Support Agreement) and one
                                       member of the Secured Lender Group, in each case, who holds at least 6%
                                       of the outstanding unused commitments and term loans under the Tranche
                                       A DIP Facility.

Amendments:                            Any amendment to the DIP Facility shall be required to be approved by
                                       Requisite Lenders, except for provisions customarily requiring approval by
                                       affected DIP Lenders.

Miscellaneous:                         The DIP Loan Documents will include (i) standard yield protection
                                       provisions (including, without limitation, provisions relating to compliance
                                       with risk-based capital guidelines, increased costs and payments free and
                                       clear of withholding taxes (subject to customary qualifications)), (ii)
                                       waivers of consequential damages and jury trial, and (iii) customary
                                       agency, set-off and sharing language agreed upon by the Borrower and the
                                       Backstop Parties consistent with the consent rights set forth in the
                                       Restructuring Support Agreement.

Governing Law and Submission to        State of New York (and to the extent applicable, the Bankruptcy Code).
Non-Exclusive Jurisdiction:

Counsel to DIP Lenders:                Akin Gump Strauss Hauer & Feld LLP and Jones Day.




                                                      17
     19-22915-rdd      Doc 5     Filed 05/01/19 Entered 05/01/19 22:27:32               Main Document
                                              Pg 113 of 171


                                                  ANNEX I
                                              CASE MILESTONES

Milestone / Date

   1. Entry of Interim Order that is acceptable to the Requisite Lenders: May 8, 2019

   2. Entry of Final Order that is acceptable to the Requisite Lenders May 31, 2019

   3. Filing of a plan of reorganization that is acceptable to the Requisite Lenders (an “Acceptable Plan”) and
      disclosure statement with respect to the Acceptable Plan (the “Disclosure Statement”) with the Bankruptcy
      Court: May 2, 2019

   4. Entry by Bankruptcy Court of an order approving the Disclosure Statement that is acceptable to the Requisite
      Lenders: May 31, 2019

   5. Consummation of the Acceptable Plan: July 31, 2019




                                                       I-1
      19-22915-rdd        Doc 5      Filed 05/01/19 Entered 05/01/19 22:27:32                 Main Document
                                                  Pg 114 of 171



                                                    ANNEX II
                                                EVENTS OF DEFAULT

(a)     If any Debtor makes any payment on account of any indebtedness existing as of the Petition Date, except for
any payments expressly authorized by the DIP Orders and DIP Loan Agreement or any payments set forth in the DIP
Budget;

(b)      If the DIP Orders are not entered by the Milestones (or such other period as Term Agent and Requisite
Lenders may agree to in writing); or any DIP Order is stayed, revised, revoked, remanded, rescinded, amended,
reversed, vacated, or modified in any manner not acceptable to the Requisite Lenders;

(c)      If an order with respect to any of the Chapter 11 Cases shall be entered by the Bankruptcy Court (i) appointing
a trustee under section 1104, or an examiner with enlarged powers relating to the operation of the business of any
Debtor under section 1106(b) of the Bankruptcy Code or (ii) terminating any Debtor's exclusive rights to file and
solicit acceptances for its plan;

(d)      If any person other than a Debtor shall assert any claim arising under section 506(c) of the Bankruptcy Code
against the Prepetition Secured Parties, Prepetition Trustee, Prepetition Noteholders, DIP Agent, DIP Lenders, the DIP
Collateral or Prepetition Collateral, and either (i) the same shall remain unopposed by the applicable Debtor for more
than 5 business days, or (ii) in any event, any such claim shall not be disallowed, dismissed or withdrawn, with
prejudice, within 60 days after the assertion thereof; or if any Prepetition Secured Party, Prepetition Trustee,
Prepetition Noteholders, DIP Agent, DIP Lenders, the DIP Collateral or Prepetition Collateral is surcharged pursuant
to sections 105, 506(c), 552 or any other section of the Bankruptcy Code;

(e)      If (i) any Debtor shall attempt to invalidate, reduce or otherwise impair the liens or security interests of
Prepetition Secured Parties or DIP Agent and DIP Lenders, or their respective claims or rights against any Debtor, or
(ii) any Lien or security interest created by the DIP Loan Documents or the DIP Orders shall, for any reason, ceases to
be valid.

(f)    If an order with respect to any of the Chapter 11 Cases shall be entered by the Bankruptcy Court converting
any Chapter 11 Case to a case under chapter 7 of the Bankruptcy Code.

(g)     If an order with respect to the Bankruptcy Case shall be entered without the express prior written consent of
the DIP Agent and Requisite Lenders, to revoke, vacate, reverse, stay, modify, supplement or amend the DIP Loan
Agreement, any DIP Loan Document or the DIP Orders; or if any Debtor breaches or fails to perform in accordance
with the terms of the DIP Orders;

(h)     If a motion shall be filed seeking authority, or an order shall be entered in the Chapter 11 Cases, that permits
any Debtor to incur debt or use cash DIP Collateral or Prepetition Collateral in violation of the terms of the DIP
Orders;

(i)     Breach of any Milestones;

(j)     Breach of any Financial Covenant under the DIP Facility;

(k)     any termination of the use of prepetition cash collateral pursuant to the DIP Orders;

(l)     the Bankruptcy Court shall enter an order or orders granting relief from the automatic stay applicable under
section 362 of the Bankruptcy Code (i) to the holder or holders of any security interest to proceed against, including
foreclosure (or the granting of a deed in lieu of foreclosure or the like) on, any assets of any of the Debtors that have a

                                                           III-1
      19-22915-rdd        Doc 5      Filed 05/01/19 Entered 05/01/19 22:27:32                 Main Document
                                                  Pg 115 of 171


value in excess of $100,000 in the aggregate or (ii) to state or local environmental or regulatory agency or authority to
proceed against, including foreclose (or the granting of a deed in lieu of foreclosure or the like) on, any assets of any of
the Debtors that have a value in excess of $100,000;
(m)     if any Loan Party shall attempt to refinance the DIP Loans absent the written consent of the Backstop Lenders;
and

(n)     the termination of the Restructuring Support Agreement in accordance with its terms.




                                                           III-2
        19-22915-rdd   Doc 5   Filed 05/01/19 Entered 05/01/19 22:27:32    Main Document
                                            Pg 116 of 171


                                          SCHEDULE A
                                        BACKSTOP PARTIES

Backstop Party                       Total Tranche A     Total Tranche B      Total Backstop
                                     Backstop            Backstop             Commitments
                                     Commitments         Commitments



Total                                $87,000,000         $13,000,000          $100,000,000




                                                   A-1
19-22915-rdd   Doc 5   Filed 05/01/19 Entered 05/01/19 22:27:32   Main Document
                                    Pg 117 of 171


                             Exhibit B to Interim Order

                                      Budget
            Preliminary DIP Budget
                                                    19-22915-rdd                  Doc 5    Filed 05/01/19 Entered 05/01/19 22:27:32                                                                      Main Document
                                                                                                        Pg 118 of 171

                                                                                      WEEK 18            WEEK 19             WEEK 20             WEEK 21            WEEK 22             WEEK 23            WEEK 24         WEEKS 18-24
                                                                                       4/29                 5/6                5/13                5/20               5/27                 6/3              6/10              4/29
                             ($ in millions)                                            5/5                5/12                5/19                5/26                6/2                 6/9              6/16              6/16
                             US Cash Flows                                            Petition         Post-Petition       Post-Petition       Post-Petition      Post-Petition       Post-Petition       Emergence         Forecast

                                 Cash receipts                                               $10.0               $10.0               $10.0               $10.0              $10.0               $10.0            $10.0                 $69.8
                                 Operating Disbursements                                     (16.4)                (4.3)               (8.3)              (4.8)             (11.4)               (3.1)             (5.2)           (53.6)
                                 Employee Related Disbursements                                (0.6)               (7.2)               (0.5)              (3.1)               (7.2)              (0.5)             (7.2)           (26.1)
                                 Net Intercompany                                                1.5                   -               (2.0)                  -                   -                1.5                 -              1.0
                                     Total Operating and Employee Disbursements              (15.5)              (11.5)              (10.8)               (7.9)             (18.6)               (2.0)           (12.4)            (78.7)
             Cash Flows




                             OPERATING CASH FLOW                                             ($5.6)              ($1.5)              ($0.8)               $2.1              ($8.6)               $8.0            ($2.5)            ($8.9)

                                 Interest and Financing                                        (4.9)                  -                   -                   -              (0.7)                   -            (0.8)              (7.0)
                                 Professional fees                                             (3.4)              (0.4)               (0.9)               (0.5)              (0.8)               (1.3)           (19.6)            (26.8)
                                 Utility deposit                                               (1.2)                  -                   -                   -                  -                   -              1.2                  -
                                 Other restructuring costs                                         -                  -                   -                   -                  -                   -            (1.8)              (1.8)
                                 Network deposit                                               (0.8)                  -                   -                   -                  -                   -              0.8                  -
                                 International funds escrow                                  (20.0)                   -                   -                   -                  -                   -             20.0                  -
                                      Total Non-operating Costs                              (30.2)               (0.4)               (0.9)               (0.5)              (1.5)               (1.3)            (0.1)            (40.1)

                             NET CASH FLOW                                                  ($35.8)              ($1.9)              ($1.7)               $1.6             ($10.1)               $6.7            ($2.6)           ($50.5)

                                 US Cash Balance
                                 Beginning Balance                                           $14.6               $27.3               $25.3               $33.3              $34.9               $34.5            $41.2                14.6
                                 (+) Net Cash Flows                                          (35.8)               (1.9)               (1.7)                 1.6             (10.1)                 6.7            (2.6)             (50.5)
                                 (+) Exit Facility Draws                                       48.5                   -                 9.7                   -                9.7                   -                -               67.9
                                      Ending Cash Balance                                    $27.3               $25.3               $33.3               $34.9              $34.5               $41.2            $38.7              $38.1
                                      Outstanding Check Float                                 (2.6)               (2.6)               (2.6)               (2.6)              (2.6)               (2.6)            (2.6)              (2.6)
             Liquidity




                                 US Cash Balance, net of checks                              $24.7               $22.8               $30.7               $32.3              $32.0               $38.7            $36.1                 $35.5
                                 Rest of World ("ROW") Cash Balance                          $37.8               $41.5               $45.4               $38.0              $41.5               $37.7            $40.0                 $40.6
                                 Worldwide ("WW") Cash Balance                               $62.6               $64.3               $76.1               $70.3              $73.5               $76.4            $76.1                 $76.1
                                 Exit Facility Availability                                  $48.5               $48.5               $38.8               $38.8              $29.1               $29.1            $29.1                 $29.1
                                 Total Worldwide Liquidity excluding Revolver               $111.1              $112.8              $114.9              $109.1             $102.6              $105.5           $105.2             $105.2
                                 Illustrative Revolver Availability                              -                   -                   -                   -                  -                   -            $39.5              $39.5
                                 Restricted Cash                                             $20.0               $20.0               $20.0               $20.0              $20.0               $20.0                -                  -

                                 Exit Facility
             Exit Facility




                                 Beginning Balance                                               -                50.0                50.0                60.0               60.0                70.0             70.0                     -
                                 (+) Draw                                                     48.5                   -                 9.7                   -                9.7                   -                -                  67.9
                                 (+) OID                                                       1.5                   -                 0.3                   -                0.3                   -                -                   2.1
                                      Ending Exit Facility Balance                           $50.0               $50.0               $60.0               $60.0              $70.0               $70.0            $70.0                 $70.0



© 2018 Sungard Availability Services, all rights reserved                                                                                                                                                                                      1
19-22915-rdd   Doc 5   Filed 05/01/19 Entered 05/01/19 22:27:32   Main Document
                                    Pg 119 of 171


                                     Exhibit 2

                            Redline of Interim DIP Order
19-22915-rdd          Doc 5      Filed 05/01/19 Entered 05/01/19 22:27:32                      Main Document
                                              Pg 120 of 171



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

                                                               )
    In re:                                                     )        Chapter 11
                                                               )
    SUNGARD AVAILABILITY SERVICES                              )        Case No. 19-_____-22915 (RDD)
    CAPITAL, INC. et al., 1                                    )
                            Debtors.                           )        (Joint Administration Requested)
                                                               )

                   INTERIM ORDER (I) AUTHORIZING THE DEBTORS
            (A) TO OBTAIN POSTPETITION FINANCING AND (B) TO UTILIZE
           CASH COLLATERAL, (II) GRANTING ADEQUATE PROTECTION TO
     PREPETITION SECURED PARTIES, (III) MODIFYING THE AUTOMATIC STAY,
     (IV) SCHEDULING A FINAL HEARING, AND (V) GRANTING RELATED RELIEF


             Upon the motion (the “DIP Motion”) of Sungard Availability Services Capital, Inc.

(“Sungard AS”) and its affiliated debtors, each as a debtor and debtor in possession (collectively

with Sungard AS, the “Debtors”) in the above-captioned cases (the “Cases”) before the United

States Bankruptcy Court for the Southern District of New York (the “Court”), pursuant to sections

105, 361, 362, 363, 364(c)(1), 364(c)(2), 364(c)(3), 364(d)(1) and 364(e) and 507 of title 11 of the

United States Code (the “Bankruptcy Code”), Rules 2002, 4001, 6004 and 9014 of the Federal

Rules of Bankruptcy Procedure (the “Bankruptcy Rules”) and Rules 2002-1, 4001-2, 9006-1,

9013-1, 9014-1 and 9014-2 of the local bankruptcy rules for the Southern District of New York

(the “Local Bankruptcy Rules”) seeking, among other things:

             (a)   authorization for Sungard AS, in its capacity as borrower (the “Borrower”), to

obtain postpetition financing (the “DIP Facility”), and for each of the other Debtors to guarantee


1
       The last four digits of the Debtors tax identification number are: Sungard Availability Services Capital, Inc.
       (7677); Sungard Availability Services Holdings, LLC (6403); Sungard Availability Services Technology, LLC
       (9118); Inflow LLC (9489); Sungard Availability Services, LP (6195); Sungard Availability Services
       VeriCenter, Inc. (4039); Sungard Availability Network Solutions Inc. (1034). The location of the Debtors service
       address for purposes of these chapter 11 cases is: 50 Main Street, Suite 1014, White Plains, NY 10606.
19-22915-rdd       Doc 5      Filed 05/01/19 Entered 05/01/19 22:27:32                      Main Document
                                           Pg 121 of 171


unconditionally (the “Guarantors”), on a joint and several basis, the Borrower’s obligations in

connection with the DIP Facility, consisting of a superpriority senior secured multiple-draw term

loan credit facility in the aggregate principal amount of up to $100,000,000 comprised of (a) the

$87,000,000 Tranche A DIP Facility (as defined below) and (b) the $13,000,000 Tranche B DIP

Facility (as defined below) to be drawn ratably between the Tranche A DIP Facility and Tranche B

DIP Facility, including, (i) term loans in the aggregate principal amount of up to $50,000,000

(the “Initial DIP Loans”), which term loans will be available to the Debtors in a single draw in

accordance with the terms substantially set forth in the DIP Facility Term Sheet attached hereto as

Exhibit A (the “DIP Term Sheet”) upon entry of this order (the “Interim Order”) and (ii) term

loans in an aggregate principal amount of up to an additional $50,000,000 (the “Delayed Draw

DIP Loans” and, together with the Initial DIP Loans, the “DIP Loans”), which term loans will be

available to the Debtors in one or more draws in increments of at least $10,000,000 per draw, upon

entry of, and subject to the terms of, the Final Order (as defined below) and subject to satisfaction

of the conditions set forth in the DIP Term Sheet and all other terms and conditions of the DIP

Loan Documents (as defined below).

       (b)      authorization for the Debtors to enter into a Superpriority Senior Secured Debtor-

In-Possession Credit Agreement among the Borrower, the Guarantors, the relevant lenders

(collectively, the “DIP Lenders”), 2 and Cortland Capital Market Services LLC, as administrative

agent (in such capacity, the “DIP Agent” and, together with the DIP Lenders, the “DIP Parties”)

(as amended, restated or otherwise modified from time to time in accordance with the terms

thereof, the “DIP Loan Agreement”; together with this Interim Order, the Final Order, and all


2
    The DIP Lenders include the lenders under the Prepetition Credit Agreement (as defined below) lending under
    one tranche of the DIP Facility (the “Tranche A DIP Facility”) and certain holders of Prepetition Notes (as
    defined below) lending under a separate tranche of the DIP Facility (the “Tranche B DIP Facility”) that are each
    parties to the Restructuring Support Agreement, dated April 1, 2019 (the “RSA”).


                                                        2
19-22915-rdd     Doc 5     Filed 05/01/19 Entered 05/01/19 22:27:32           Main Document
                                        Pg 122 of 171


agreements, documents, and instruments delivered or executed in connection therewith, including

the DIP Term Sheet and other guarantee and security documentation, collectively, the “DIP Loan

Documents”), and to perform such other and further acts as may be required in connection with

the DIP Loan Documents;

       (c)     authorization for the Debtors to use the DIP Loans, the proceeds thereof, and the

Prepetition Collateral (as defined below), including Cash Collateral (as defined below), to provide

working capital for, and for other general corporate purposes of, the Debtors, including for

payment of any Adequate Protection Obligations (as defined below), for payment of reasonable

and documented transaction costs, fees and expenses incurred in connection with the restructuring

or the Cases, and for funding the Specified Account (as defined in the DIP Term Sheet), which

funds shall be available to the Debtors for disbursement to certain non-Debtor subsidiaries of

Sungard AS through secured intercompany borrowings (the “Specified Intercompany Notes”) on

an as needed basis;

       (d)     the granting of adequate protection to the Prepetition Secured Parties (as defined

below), under the Credit Agreement, dated as of March 31, 2014 (as amended, restated,

amended and restated, waived, supplemented, or otherwise modified from time to time, the

“Prepetition Credit Agreement” and, together with all related collateral and security documents,

the “Prepetition Credit Documents”), by and among Sungard AS, as the borrower, the guarantors

party thereto, the lenders party thereto (the “Prepetition Lenders”), JPMorgan Chase Bank, N.A.,

as Administrative Agent (in such capacity, the “Prepetition Agent” and, together with the

Prepetition Lenders, the “Prepetition Secured Parties”);

       (e)     the granting of valid, enforceable, binding, non-avoidable and fully perfected first

priority priming liens on and senior security interests in all of the property, assets and other




                                                3
19-22915-rdd      Doc 5    Filed 05/01/19 Entered 05/01/19 22:27:32             Main Document
                                        Pg 123 of 171


interests in property and assets of the Debtors, whether such property is presently owned or after-

acquired, and each Debtor’s “estate” as created by Bankruptcy Code section 541, of any kind or

nature whatsoever, real or personal, tangible, intangible or mixed, now existing or hereafter

acquired or created, whether existing prior to or arising after the Petition Date (as defined below),

subject only to the (x) Carve-Out (as defined below) and (y) other valid and unavoidable liens

perfected prior to the Petition Date (or perfected after the Petition Date to the extent permitted by

Bankruptcy Code section 546(b)) on the terms and conditions set forth herein and in the DIP Loan

Documents;

       (f)     the granting of superpriority administrative expense claims against each of the

Debtors’ estates to the DIP Agent and the DIP Lenders with respect to the DIP Obligations (as

defined below) over any and all administrative expenses of any kind or nature subject and

subordinate only to the payment of the Carve-Out on the terms and conditions set forth herein and

in the DIP Loan Documents;

       (g)     if authorized in the Final Order, the waiver of the Debtors’ and the estates’ right to

surcharge against the Prepetition Collateral pursuant to Bankruptcy Code section 506(c);

       (h)     if authorized in the Final Order, authorization for the DIP Agent, the DIP Lenders

and the Prepetition Secured Parties to be entitled to all of the rights and benefits of Bankruptcy

Code section 552(b), and for the “equities of the case” exception under Bankruptcy Code section

552(b) to not apply to such parties with respect to the proceeds, products, offspring or profits of

any of the Prepetition Collateral or the DIP Collateral, as applicable;

       (i)     pursuant to Bankruptcy Rule 4001, that an interim hearing (the “Interim Hearing”)

on the DIP Motion be held before this Court to consider entry of this Interim Order, among other

things, (1) authorizing Sungard AS, on an interim basis, to borrow from the DIP Lenders a




                                                 4
19-22915-rdd     Doc 5     Filed 05/01/19 Entered 05/01/19 22:27:32             Main Document
                                        Pg 124 of 171


principal amount of up to $50,000,000 in Initial DIP Loans (subject to any limitations of borrowing

set forth in the DIP Term Sheet); (2) authorizing the Guarantors to guaranty the DIP Obligations,

(3) authorizing the Debtors’ use of Prepetition Collateral (including Cash Collateral), (4) granting

the adequate protection described in this Interim Order, and (5) authorizing the Debtors to execute

and deliver the DIP Documents to which they are a party and to perform their respective

obligations thereunder and such other and further acts as may be necessary or appropriate in

connection therewith;

       (j)     that this Court schedule a final hearing (the “Final Hearing”) to consider

(if necessary) entry of a final order (the “Final Order”) authorizing, among other things, Sungard

AS, on a final basis, to borrow from the DIP Lenders under the DIP Loan Documents up to an

aggregate principal amount not to exceed $100,000,000 in DIP Loans, and the continued use of

Cash Collateral, as set forth in the DIP Motion and the DIP Loan Documents.

       Due and appropriate notice of the DIP Motion, the relief requested therein and the Interim

Hearing having been served by the Debtors on, among others, (a) the United States Trustee for the

Southern District of New York (the “U.S. Trustee”); (b) Cravath, Swaine & Moore LLP, counsel

to the Prepetition Agent; (c) Carter Ledyard & Millburn LLP, counsel to the Prepetition Trustee

(as defined below); (d) Akin Gump Strauss Hauer & Feld LLP (“Akin Gump”), counsel to certain

of the DIP Lenders and the Crossover Group (as defined in the RSA); (e) Jones Day, counsel to

certain of the DIP Lenders and the Secured Lender Group (as defined in the RSA); (f) creditors

holding the thirty (30) largest unsecured claims as set forth in the consolidated list filed with the

Debtors’ petitions; (g) those parties requesting notice pursuant to Bankruptcy Rule 2002; (h) the

Office of the United States Attorney General for the states in which the Debtors operate; and (i)




                                                 5
19-22915-rdd     Doc 5     Filed 05/01/19 Entered 05/01/19 22:27:32            Main Document
                                        Pg 125 of 171


the Internal Revenue Service, in compliance with Bankruptcy Rules 4001(b) and (c) and the Local

Bankruptcy Rules.

       The Interim Hearing having been held by this Court on May 2, 2019.

       Upon the record at the Interim Hearing and upon the Court’s consideration of the DIP

Motion, the exhibits thereto; the Declaration of Eric Koza, Chief Restructuring Officer at Sungard

Availability Services Capital, Inc.(I) In Support of Debtors’ Chapter 11 Petitions and First Day

Motions and (II) Pursuant to Local Bankruptcy Rule 1007-2 (the “First Day Declaration”), the

Declaration of Eric Koza in Support of the the Debtors’ Motion for Entry of Interim and Final

Orders (I) Authorizing the Debtors (A) To Obtain Postpetition Financing and (B) To Utilize Cash

Collateral, (II) Granting Adequate Protection to Prepetition Secured Parties, (III) Modifying the

Automatic Stay, (IV) Scheduling a Final Hearing, and (V) Granting Related Relief (the “Koza

Declaration”), and the Declaration of Samuel Greene in Support of the Debtors’ Motion for Entry

of Interim and Final Orders (I) Authorizing the Debtors (A) To Obtain Postpetition Financing and

(B) To Utilize Cash Collateral, (II) Granting Adequate Protection to Prepetition Secured Parties,

(III) Modifying the Automatic Stay, (IV) Scheduling a Final Hearing, and (V) Granting Related

Relief (the “Greene Declaration”); and after due deliberation and consideration and sufficient cause

appearing therefor;

IT IS FOUND, DETERMINED, ORDERED AND ADJUDGED, that:

               Disposition. The DIP Motion is GRANTED on an interim basis in accordance with

the terms of this Interim Order. Any objections to the DIP Motion with respect to the entry of this

Interim Order that have not been withdrawn, waived or settled, and all reservation of rights

included therein, are hereby denied and overruled.

               Jurisdiction. This Court has core jurisdiction over the Cases commenced on

May 1, 2019 (the “Petition Date”), the DIP Motion, and the parties and property affected hereby


                                                 6
19-22915-rdd     Doc 5     Filed 05/01/19 Entered 05/01/19 22:27:32             Main Document
                                        Pg 126 of 171


pursuant to 28 U.S.C. §§ 157(b) and 1334. Venue is proper before this Court pursuant to 28 U.S.C.

§§ 1408 and 1409. The Debtors are continuing to operate their businesses and manage their

respective properties as debtors in possession pursuant to sections 1107 and 1108 of the

Bankruptcy Code. No trustee or examiner has been appointed for any Debtor.

               No Committee. As of the date hereof, the U.S. Trustee has not appointed any

statutory committee in the Cases.

               Notice. Under the circumstances, the notice given by the Debtors of the DIP

Motion, the relief requested therein, and the Interim Hearing constitutes due and sufficient notice

thereof and complies with Bankruptcy Rules 4001(b) and (c) and the Local Bankruptcy Rules, and

no further notice of the relief sought at the Interim Hearing and the relief granted herein is

necessary or required.

               Debtors’ Stipulations. Without prejudice to the rights of any other non-Debtor

party-in-interest with standing, but subject to the limitations thereon contained in Paragraphs 26

and 27 of this Interim Order, the Debtors represent, admit, stipulate, and agree as follows:

       (a)     Prepetition Loan Obligations.      As of the Petition Date, the Debtors, without

defense, counterclaim, or offset of any kind were jointly and severally indebted and liable to the

Prepetition Secured Parties under the Prepetition Credit Documents in the aggregate amount of

$1,006 million, which consists of (a) Term Loans (as defined in the Prepetition Credit Agreement)

in an aggregate principal amount equal to $801 million, plus (b) Revolving Credit Loans (as

defined in the Prepetition Credit Agreement) in an aggregate principal amount equal to

$35 million, plus (c) $15 million on account of accrued and unpaid interest as of the Petition Date,

plus (d) $155 million on account of the Acceleration Makewhole Premium (as defined in the

Prepetition Credit Agreement) ((a), (b), (c) and (d), collectively, the “Prepetition Loan Obligations




                                                 7
19-22915-rdd     Doc 5     Filed 05/01/19 Entered 05/01/19 22:27:32             Main Document
                                        Pg 127 of 171


Amount”), plus any additional accrued and unpaid interest, premium, if any, and certain fees, costs,

expenses, indemnification obligations, charges and all other obligations of whatever nature owing,

whether or not contingent, whenever arising, accrued, accruing, due, owing or chargeable under

the Prepetition Credit Documents (collectively, including the Prepetition Loan Obligations

Amount, the “Prepetition Loan Obligations”).

       (b)     Prepetition Liens. Pursuant to the Prepetition Credit Documents, the Prepetition

Loan Obligations are secured by valid, binding, perfected and enforceable first priority liens on

and security interests in (the “Prepetition Liens”) the “Collateral” under and as defined in the

Prepetition Credit Documents (collectively, the “Prepetition Collateral”). The Prepetition Liens

(i) are valid, binding, perfected, and enforceable first priority liens and security interests in the

Prepetition Collateral, (ii) are not subject, pursuant to the Bankruptcy Code or other applicable

law, to avoidance, recharacterization, recovery, subordination, attack, offset, counterclaim,

defense, or “claim” (as defined in the Bankruptcy Code) of any kind, (iii) as of the Petition Date,

are subject and/or subordinate only to valid, perfected, and unavoidable liens and security interests

existing as of the Petition Date that are senior in priority to the Prepetition Liens as permitted by

the terms of the Prepetition Credit Documents, and (iv) constitute the legal, valid, and binding

obligation of the Debtors, enforceable in accordance with the terms of the applicable Prepetition

Credit Documents.

       (c)     Prepetition Collateral. Subject to certain exclusions and conditions set forth in the

Prepetition Credit Documents, the Prepetition Collateral consists of, among other things, (i) the

equity interests held by the Debtors, (ii) the debt securities held by the Debtors and any notes or

instruments evidencing such debt securities, (iii) the Debtors’ accounts, deposit accounts, chattel

paper, documents, equipment, general intangibles, instruments, inventory, investment property,




                                                 8
19-22915-rdd      Doc 5    Filed 05/01/19 Entered 05/01/19 22:27:32             Main Document
                                        Pg 128 of 171


the books and records pertaining to the foregoing and all collateral securities and guarantees given

with respect to any of the foregoing, (iv) the Debtor’s copyrights, patents, trademarks, licenses and

other intellectual property, (v) certain of the Debtors’ land and the premises thereon, and certain

improvements, personal property and rents related thereto, and, to the extent not otherwise

included in (i) through (v), all proceeds and products of any and all of the foregoing.

       (d)     Cash Collateral. Any and all of the Debtors’ cash, including cash and other

amounts on deposit or maintained in any account or accounts by the Debtors, and any amounts

generated by the collection of accounts receivable or other disposition of the Prepetition Collateral

existing as of the Petition Date, and the proceeds of any of the foregoing is the Prepetition

Secured Parties’ cash collateral within the meaning of Bankruptcy Code section 363(a)

(the “Cash Collateral”).

       (e)     Prepetition Notes. Pursuant to an Indenture dated as of March 31, 2014 (as

amended, restated, amended and restated, waived, supplemented, or otherwise modified from time

to time, the “Prepetition Indenture”), by and among Sungard AS, the subsidiary guarantors named

therein (the “Notes Guarantors”), and The Bank of New York Mellon, as trustee (the “Prepetition

Trustee”), Sungard AS issued 8.750% senior notes due April 1, 2022 (the “Prepetition Notes”) in

aggregate principal amount equal to $425,000,000. The Notes Guarantors jointly and severally

guaranteed payment of the Prepetition Notes. As of the Petition Date, the Debtors, without

defense, counterclaim, or offset of any kind were jointly and severally liable to the Prepetition

Trustee and the holders of the Prepetition Notes (the “Prepetition Noteholders”) under the

Prepetition Indenture in the aggregate principal amount of not less than $425,000,000, plus accrued

and unpaid interest, premium if any, and certain fees, costs, expenses, indemnification obligations,

charges and all other obligations of whatever nature owing, whether or not contingent, whenever




                                                 9
19-22915-rdd     Doc 5     Filed 05/01/19 Entered 05/01/19 22:27:32             Main Document
                                        Pg 129 of 171


arising, accrued, accruing, due, owing or chargeable under the Prepetition Indenture (the

“Prepetition Notes Obligations”).

               Findings Regarding the DIP Facility and Use of Cash Collateral.

       (a)     Good cause has been shown for the entry of this Interim Order.

       (b)     The Debtors have an immediate need to obtain the DIP Facility and to use the Cash

Collateral to (solely to the extent consistent with the DIP Budget (plus permitted variances as set

forth in this Interim Order and the DIP Loan Documents)), among other things, (i) permit the

orderly continuation of their businesses; (ii) pay certain Adequate Protection Obligations; and (iii)

pay the costs of administration of their estates and satisfy other working capital and general

corporate purposes of the Debtors. The ability of the Debtors to obtain sufficient working capital

and liquidity through the incurrence of the new indebtedness for borrowed money and other

financial accommodations is vital to the preservation and maintenance of the going concern values

of the Debtors and to the Debtors’ successful reorganization. The Debtors will not have sufficient

sources of working capital and financing to operate their businesses or maintain their properties in

the ordinary course of business throughout the Cases without access to the DIP Facility and

authorized use of Cash Collateral.

       (c)     The Debtors are unable to obtain financing on more favorable terms from sources

other than the DIP Lenders under the DIP Loan Documents and are unable to obtain adequate

unsecured credit allowable under Bankruptcy Code section 503(b)(1) as an administrative expense.

The Debtors also are unable to obtain secured credit allowable under Bankruptcy Code sections

364(c)(1), 364(c)(2), and 364(c)(3) for the purposes set forth in the DIP Loan Documents without

the Debtors granting to the DIP Agent and the DIP Lenders, subject to the Carve-Out as provided




                                                 10
19-22915-rdd      Doc 5    Filed 05/01/19 Entered 05/01/19 22:27:32              Main Document
                                        Pg 130 of 171


for herein, the DIP Liens (as defined below) and the DIP Superpriority Claims (as defined below)

under the terms and conditions set forth in this Interim Order and the DIP Loan Documents.

       (d)     The DIP Facility has been negotiated in good faith and at arm’s-length among the

Debtors, the DIP Agent and certain Prepetition Lenders and Prepetition Noteholders that have

committed to backstop the DIP Loans (collectively, the “DIP Backstop Parties”), and all of the

Debtors’ obligations and indebtedness arising under, in respect of, or in connection with the DIP

Facility and the DIP Loan Documents including, without limitation, all loans made to and

guarantees issued by the Debtors pursuant to the DIP Loan Documents and all other obligations

under the DIP Loan Documents (collectively, the “DIP Obligations”) shall be deemed to have been

extended by the DIP Agent and the DIP Lenders in good faith as that term is used in Bankruptcy

Code section 364(e) and in express reliance upon the protections offered by Bankruptcy Code

section 364(e). The DIP Obligations, the DIP Liens and the DIP Superpriority Claims shall be

entitled to the full protection of Bankruptcy Code section 364(e) in the event that this Interim Order

or any provision hereof is vacated, reversed, or modified on appeal or otherwise and any liens or

claims granted to the DIP Agent or the DIP Lenders hereunder arising prior to the effective date

of any such vacatur, reversal or modification of this Interim Order shall be governed in all respects

by the original provisions of this Interim Order, including entitlement to all rights, remedies,

privileges and benefits granted herein.

       (e)     This Interim Order shall take effect and be fully enforceable immediately upon

execution hereof. Absent granting the relief sought by this Interim Order, the Debtors’ estates will

be immediately and irreparably harmed.




                                                 11
19-22915-rdd     Doc 5     Filed 05/01/19 Entered 05/01/19 22:27:32           Main Document
                                        Pg 131 of 171


               Authorization of the DIP Facility and the DIP Loan Documents.

       (a)     The Debtors are hereby expressly authorized and empowered to enter into, and

execute and deliver, the DIP Loan Documents, and such additional documents, instruments,

certificates and agreements as may be required or requested by the DIP Parties to implement the

terms or effectuate the purposes of this Interim Order and the DIP Loan Documents. To the extent

not entered into as of the date hereof, the Debtors shall negotiate the DIP Loan Documents in good

faith and in all respects such DIP Loan Documents shall be consistent with the terms of the DIP

Term Sheet and otherwise acceptable to the DIP Agent and the DIP Backstop Parties consistent

with the consent rights under the RSA. Upon entry of this Interim Order and until execution and

delivery of the DIP Loan Agreement and other DIP Loan Documents required or requested by the

DIP Parties, the Debtors shall be bound by (x) the terms and conditions and other provisions set

forth in the DIP Term Sheet, with the same force and effect as if duly executed and delivered to

the DIP Agent by the Debtors, and (y) this Interim Order, and this Interim Order and the DIP Term

Sheet shall govern and control the DIP Facility. Upon execution and delivery of the DIP Loan

Agreement and other DIP Loan Documents, (a) the DIP Term Sheet shall be superseded by the

DIP Loan Agreement and other DIP Loan Documents, and (b) this Interim Order, the DIP Loan

Agreement, and other DIP Loan Documents shall govern and control the DIP Facility. Upon

execution and delivery thereof, the DIP Loan Documents shall constitute valid and binding

obligations of the Debtors enforceable in accordance with their terms. To the extent there exists

any conflict among the terms and conditions of the DIP Motion, the DIP Loan Documents, and

this Interim Order, the terms and conditions of this Interim Order shall govern and control. To the




                                                12
19-22915-rdd     Doc 5     Filed 05/01/19 Entered 05/01/19 22:27:32             Main Document
                                        Pg 132 of 171


extent there is a conflict between the terms and conditions of the DIP Motion and the DIP Loan

Documents, the terms and conditions of the DIP Loan Documents shall govern.

       (b)     Upon entry of this Interim Order, the Borrower is hereby authorized to borrow, and

the Guarantors are hereby authorized to guaranty, borrowings up to an aggregate principal amount

of $50,000,000 in Initial DIP Loans, subject to and in accordance with this Interim Order.

       (c)     In accordance with the terms of this Interim Order and the DIP Loan Documents,

proceeds of the DIP Loans shall be used solely for the purposes permitted under the DIP Loan

Documents, this Interim Order and in accordance with the DIP Budget (as defined in the DIP Term

Sheet; provided that the term of the DIP Budget shall be seven (7) weeks, commencing on April

29, 2019), plus permitted variances as set forth in this Interim Order and the DIP Loan Documents;

provided, further, that the Debtors shall only be subject to the DIP Budget to the extent the Debtors

have not emerged from these Cases within two weeks of the Petition Date. A copy of the

Initial DIP Budget (as defined in the DIP Term Sheet) is attached hereto as Exhibit B.

       (d)     In furtherance of the foregoing and without further approval of this Court, each

Debtor is authorized, and the automatic stay imposed by Bankruptcy Code section 362 is hereby

lifted to the extent necessary, to perform all acts and to make, execute and deliver all instruments

and documents (including, without limitation, the DIP Loan Agreement, any security and pledge

agreement, and any mortgage to the extent contemplated thereby or the DIP Term Sheet), and to

pay all fees, that may be reasonably required or necessary for the Debtors’ performance of their

obligations under the DIP Facility including, without limitation:

       (i)     the execution, delivery and performance of the DIP Loan Documents, including,

               without limitation, the DIP Loan Agreement, any security and pledge agreement,

               and any mortgage to the extent contemplated thereby;




                                                 13
19-22915-rdd     Doc 5     Filed 05/01/19 Entered 05/01/19 22:27:32          Main Document
                                        Pg 133 of 171


      (ii)     the execution, delivery and performance of one or more amendments, waivers,

               consents or other modifications to and under the DIP Loan Documents (in each case

               in accordance with the terms of the applicable DIP Loan Documents and in such

               form as the Debtors, the DIP Agent and the Requisite Lenders (as defined in the

               DIP Term Sheet) may agree), it being understood that no further approval of the

               Court shall be required for amendments, waivers, consents or other modifications

               to and under the DIP Loan Documents or the DIP Obligations that do not shorten

               the maturity of the extensions of credit thereunder or modify the commitments or

               the rate of interest payable thereunder;

      (iii)    the non-refundable payment to each of the DIP Lenders, the DIP Agent, and the

               DIP Backstop Parties, as applicable, of the fees referred to in the DIP Loan

               Documents, including all reasonable costs and expenses as may be due from time

               to time, including, without limitation, the put option premium payable to the

               Backstop Parties, and the fees and expenses of counsel and other professionals

               retained as provided for in the DIP Loan Documents and this Interim Order

               (including, for the avoidance of doubt, (a) Jones Day (as counsel) and Houlihan

               Lokey Capital, Inc. (as financial advisor) to certain of the DIP Lenders and the

               Secured Lender Group (as defined in the RSA) and (b) Akin Gump (as counsel)

               and PJT Partners LP and DH Capital, LLC (as financial advisors) to certain of the

               DIP Lenders and the Crossover Group (as defined in the RSA)), which such fees

               and expenses shall not be subject to the approval of the Court, nor shall any

               recipient of any such payment be required to file with respect thereto any interim

               or final fee application with the Court; and




                                                14
19-22915-rdd      Doc 5     Filed 05/01/19 Entered 05/01/19 22:27:32              Main Document
                                         Pg 134 of 171


       (iv)     the performance of all other acts required under or in connection with the DIP

                Loan Documents.

       (e)     Upon execution and delivery of the DIP Loan Documents, such DIP Loan

Documents shall constitute valid, binding and non-avoidable obligations of the Debtors

enforceable against each Debtor party thereto in accordance with their respective terms and the

terms of this Interim Order for all purposes during the Cases, any subsequently converted Case of

any Debtor to a case under chapter 7 of the Bankruptcy Code or after the dismissal of any Case.

No obligation, payment, transfer or grant of security under the DIP Loan Agreement, the other

DIP Loan Documents or this Interim Order shall be stayed, restrained, voidable, avoidable or

recoverable under the Bankruptcy Code or under any applicable law (including without limitation,

under Bankruptcy Code sections 502(d), 548 or 549 or under any applicable state Uniform

Fraudulent Transfer Act, Uniform Fraudulent Conveyance Act or similar statute or common law),

or subject to any defense, reduction, setoff, recoupment or counterclaim. All payments or proceeds

remitted (a) to the DIP Agent on behalf of any DIP Lender or (b) to or on behalf of the Prepetition

Secured Parties, in each case pursuant to the DIP Loan Documents, the provisions of this Interim

Order or any subsequent order of this Court, shall be received free and clear of any claim, charge,

assessment or other liability, including, without limitation, any such claim or charge arising out of

or based on, directly or indirectly, section 506(c) (if authorized in the Final Order) or the “equities

of the case” exception of section 552(b) of the Bankruptcy Code (if authorized in the Final Order).

       (f)     The Guarantors hereby are authorized and directed to jointly, severally and

unconditionally guarantee, and upon entry of this Interim Order shall be deemed to have

guaranteed, in full all of the DIP Obligations of the Borrower.




                                                  15
19-22915-rdd      Doc 5   Filed 05/01/19 Entered 05/01/19 22:27:32           Main Document
                                       Pg 135 of 171


               Reporting Requirements/Access to Records. The Debtors shall provide the advisors

to the Crossover Group and Secured Lender Group with all reporting and other information

required to be provided to the DIP Agent under the DIP Loan Documents. In addition to, and

without limiting, whatever rights to access the DIP Agent and the DIP Lenders have under the DIP

Loan Documents, upon reasonable notice, at reasonable times during normal business hours, the

Debtors shall permit representatives, agents, and employees of the DIP Agent and DIP Lenders to:

(i) have access to and inspect the Debtors’ assets; (ii) examine the Debtors’ books and records;

and (iii) discuss the Debtors’ affairs, finances, and condition with the Debtors’ officers and

financial advisors.

               DIP Superpriority Claims. Pursuant to Bankruptcy Code section 364(c)(1), all of

the DIP Obligations shall constitute allowed superpriority administrative expense claims against

each of the Debtors’ estates (the “DIP Superpriority Claims”) (without the need to file any proof

of claim) with priority over any and all administrative expenses, adequate protection claims,

diminution claims and all other claims against the Debtors, now existing or hereafter arising, of

any kind whatsoever, including, without limitation, all administrative expenses of the kind

specified in Bankruptcy Code sections 503(b) and 507(b), and over any and all administrative

expenses or other claims arising under Bankruptcy Code sections 105, 326, 327, 328, 330, 331,

361, 362, 363, 364, 365, 503(b), 506(c), 507(a), 507(b), 726, 1113, or 1114 or otherwise, whether

or not such expenses or claims may become secured by a judgment lien or other non-consensual

lien, levy or attachment, which allowed claims shall for the purposes of Bankruptcy Code

section 1129(a)(9)(A) be considered administrative expenses allowed under Bankruptcy Code

section 503(b) and which shall be payable from and have recourse to all prepetition and

postpetition property of the Debtors and all proceeds thereof, including, without limitation, if




                                               16
19-22915-rdd      Doc 5    Filed 05/01/19 Entered 05/01/19 22:27:32             Main Document
                                        Pg 136 of 171


authorized in the Final Order, any proceeds or property recovered in connection with the pursuit

of claims or causes of action arising under chapter 5 of the Bankruptcy Code, if any

(the “Avoidance Actions”), subject only to the payment of the Carve-Out to the extent specifically

provided for herein. Except as set forth in this Interim Order, no other superpriority claims shall

be granted or allowed in these Cases.

               DIP Liens. As security for the DIP Obligations, effective and perfected upon the

date of this Interim Order, and without the necessity of the execution, recordation of filings by the

Debtors of mortgages, security agreements, control agreements, pledge agreements, financing

statements or other similar documents, or the possession or control by the DIP Agent or any DIP

Lender of, or over, any DIP Collateral (as defined below), the following security interests and liens

are hereby granted by the Debtors to the DIP Agent, for the benefit of the DIP Agent and the DIP

Lenders (all property identified in clauses (a), (b) and (c) below being collectively referred to as

the “DIP Collateral”), subject to payment of the Carve-Out (all such liens and security interests

granted to the DIP Agent, for the benefit of the DIP Lenders, pursuant to this Interim Order and

the DIP Loan Documents, the “DIP Liens”):

                  (a) First Lien on Unencumbered Property.          Pursuant to Bankruptcy Code

          section 364(c)(2), a valid, binding, continuing, enforceable, fully-perfected, non-

          avoidable, automatically and properly perfected first priority senior security interest in

          and lien upon all property of the Debtors, whether existing on the Petition Date or

          thereafter acquired, that, on or as of the Petition Date is not subject to valid, perfected

          and non-avoidable liens (or perfected after the Petition Date to the extent permitted by

          Bankruptcy Code section 546(b)), including, without limitation, any unencumbered cash

          of the Debtors (whether maintained with the DIP Agent or otherwise) and any




                                                 17
19-22915-rdd   Doc 5     Filed 05/01/19 Entered 05/01/19 22:27:32              Main Document
                                      Pg 137 of 171


        investment of such cash, accounts, inventory, goods, contract rights, instruments,

        documents, chattel paper, patents, trademarks, copyrights, and licenses therefor,

        accounts receivable, receivables and receivables records, general intangibles, payment

        intangibles, tax or other refunds, insurance proceeds, letters of credit, contracts, owned

        real estate, real property leaseholds, fixtures, deposit accounts, commercial tort claims,

        securities accounts, instruments, investment property, letter-of-credit rights, supporting

        obligations, machinery and equipment, real property, leases (and proceeds from the

        disposition thereof), all of the issued and outstanding capital stock of each Debtor, other

        equity or ownership interests (including equity interests in subsidiaries of each Debtor),

        money, investment property, the Specified Account, the Specified Intercompany Notes,

        intercompany claims, claims arising on account of transfers of value from a Debtor to

        (x) another Debtor and (y) a non-Debtor affiliate incurred on or following the Petition

        Date, causes of action, including causes of action arising under Bankruptcy Code section

        549 (but excluding all other Avoidance Actions), all products and proceeds of the

        foregoing and, subject to the Final DIP Order, all proceeds and property recovered in

        respect of Avoidance Actions. ; provided, for the avoidance of doubt and

        notwithstanding anything to the contrary contained herein, with respect to non-

        residential leases of real property, unless the applicable lease expressly permits the

        granting of liens on such lease, the liens granted pursuant to this Interim Order shall

        attach solely to the proceeds of such lease and not to the subject lease itself.

               (b) Liens Priming the Prepetition Liens. Pursuant to Bankruptcy Code section

        364(d)(1), a valid, binding, continuing, enforceable, fully-perfected first priority senior

        priming security interest in and lien upon all property of the Debtors including, without




                                               18
19-22915-rdd   Doc 5     Filed 05/01/19 Entered 05/01/19 22:27:32              Main Document
                                      Pg 138 of 171


        limitation, the Prepetition Collateral, Cash Collateral, and any investment of such cash

        and cash equivalents, accounts, deposit accounts, inventory, goods, contract rights,

        instruments, documents, chattel paper, patents, trademarks, copyrights, and licenses

        therefor, accounts receivable, receivables and receivables records, general intangibles,

        payment intangibles, tax or other refunds, insurance proceeds, letters of credit, contracts,

        owned real estate, real property leaseholds, fixtures, deposit accounts, commercial tort

        claims, securities accounts, instruments, investment property, letter-of-credit rights,

        supporting obligations, machinery and equipment, real property, leases (and proceeds

        from the disposition thereof), all of the issued and outstanding capital stock of each

        Debtor, other equity or ownership interests (including equity interests in subsidiaries of

        each Debtor), money, investment property, causes of action, and all products and

        proceeds of the foregoing, whether in existence on the Petition Date or thereafter

        created, acquired, or arising and wherever located, that is subject to any liens securing

        the Prepetition Loan Obligations; provided that such liens shall be immediately junior

        to any liens that were senior to the liens securing the Prepetition Loan Obligations as of

        the Petition Date. (including, for the avoidance of doubt, any prepetition tax liens held

        by the Maricopa County Treasurer); provided, further, for the avoidance of doubt and

        notwithstanding anything to the contrary contained herein, with respect to non-

        residential leases of real property, unless the applicable lease expressly permits the

        granting of liens on such lease, the liens granted pursuant to this Interim Order shall

        attach solely to the proceeds of such lease and not to the subject lease itself.

               (c) Liens Junior to Certain Other Liens.           Pursuant to Bankruptcy Code

        section 364(c)(3), a valid, binding, continuing, enforceable, fully-perfected security




                                               19
19-22915-rdd     Doc 5      Filed 05/01/19 Entered 05/01/19 22:27:32           Main Document
                                         Pg 139 of 171


        interest in and lien upon all prepetition and postpetition property of the Debtors, whether

        now existing or hereafter acquired, that is subject to valid, perfected and unavoidable

        liens in existence immediately prior to the Petition Date that are senior to the liens

        securing the Prepetition Loan Obligations or to valid and unavoidable liens in existence

        immediately prior to the Petition Date that are perfected subsequent to the Petition Date

        as permitted by Bankruptcy Code section 546(b) that are senior to the liens securing the

        Prepetition Loan Obligations, which security interests and liens in favor of the DIP

        Agent and the DIP Lenders are junior only to such valid, perfected and unavoidable

        liens.

               Carve-Out.

                 (a) Priority of Carve-Out. For purposes hereof, the “Carve-Out” shall mean the

        sum of: (i) all fees required to be paid to the Clerk of the Court and to the Office of

        the U.S. Trustee under 28 U.S.C. § 1930(a) plus interest at the statutory rate pursuant to

        31 U.S.C. § 3717 without regard to the notice set forth in (iii) (below); (ii) all reasonable

        fees and expenses up to $50,000 incurred by a trustee under Bankruptcy Code

        section 726(b) without regard to the notice set forth in (iii) (below); (iii) to the extent

        allowed at any time, whether by interim order, procedural order, or otherwise, all unpaid

        reasonable fees and expenses (the “Allowed Professional Fees”) incurred by persons or

        firms retained by the Debtors pursuant to section 327, 328, or 363 of the Bankruptcy

        Code     (the “Debtor    Professionals”)    and    any   official   creditors’   committee

        (the “Creditors’ Committee”) pursuant to section 328 or 1103 of the Bankruptcy Code

        (the “Committee Professionals” and, together with the Debtor Professionals,

        the “Professional Persons”) at any time before or on the first business day following




                                               20
19-22915-rdd   Doc 5    Filed 05/01/19 Entered 05/01/19 22:27:32             Main Document
                                     Pg 140 of 171


        delivery by the DIP Agent of a Carve-Out Trigger Notice (as defined below), whether

        allowed by the Bankruptcy Court prior to or after delivery of a Carve-Out Trigger Notice

        (such amounts in this provision (iii), the “Pre-Trigger Notice Professional Fees”); and

        (iv) after the date of delivery of the Carve-Out Trigger Notice (the “Trigger Date”),

        Allowed Professional Fees of Professional Persons in an aggregate amount not to exceed

        $2,000,000 incurred after the first business day following delivery by the DIP Agent of

        the Carve-Out Trigger Notice, to the extent allowed at any time, whether by interim

        order, procedural order, or otherwise (the amounts set forth in this clause (iv) being the

        “Post-Carve Out Trigger Notice Cap”). Any transaction or success fee shall not be

        included in the Carve-Out, unless otherwise earned by such Professional Person prior to

        the Trigger Date or earned pursuant to the applicable Professional Person’s engagement

        letter notwithstanding the Trigger Date. For purposes of the foregoing, “Carve-Out

        Trigger Notice” shall mean a written notice delivered by the DIP Agent by email (or

        other electronic means) to the Debtors and their lead counsel, counsel to the Crossover

        Group, counsel to the Secured Lender Group, the U.S. Trustee, and lead counsel to the

        Creditors’ Committee (if any), which notice may be delivered following the occurrence

        and during the continuation of an Event of Default under the DIP Facility and

        acceleration of the DIP Obligations (including events of default resulting from defaults

        under the Interim Order or Final Order, as applicable), stating that the Post-Carve Out

        Trigger Notice Cap is invoked.

               (b) Carve-Out Reserves. On the day on which a Carve-Out Trigger Notice is

        given by the DIP Agent to the Debtors with a copy to counsel to the

        Creditors’ Committee, counsel to the Crossover Group and counsel to the Secured




                                              21
19-22915-rdd   Doc 5     Filed 05/01/19 Entered 05/01/19 22:27:32              Main Document
                                      Pg 141 of 171


        Lender Group (the “Termination Declaration Date”), the Carve-Out Trigger Notice shall

        (i) be deemed a draw request and notice of borrowing by the Debtors for DIP Loans

        under the unused commitments under the DIP Facility (on a pro rata basis based on the

        then outstanding unused commitments under the DIP Facility), in an amount equal to

        the then unpaid amounts of the Allowed Professional Fees (any such amounts actually

        advanced shall constitute DIP Loans) and (ii) also constitute a demand to the Debtors to

        utilize all cash on hand as of such date and any available cash thereafter held by any

        Debtor to fund a reserve in an amount equal to the then unpaid amounts of the Allowed

        Professional Fees. The Debtors shall deposit and hold such amounts in a segregated

        account at the DIP Agent in trust to pay such then unpaid Allowed Professional Fees

        (the “Pre-Carve Out Trigger Notice Reserve”) prior to any and all other claims. On the

        Termination Declaration Date, the Carve-Out Trigger Notice shall also (i) be deemed a

        request by the Debtors for DIP Loans under the unused commitments under the DIP

        Facility (on a pro rata basis based on the then outstanding unused commitments under

        the DIP Facility), in an amount equal to the Post-Carve Out Trigger Notice Cap (any

        such amounts actually advanced shall constitute DIP Loans) and (ii) constitute a demand

        to the Debtors to utilize all cash on hand as of such date and any available cash thereafter

        held by any Debtor, after funding the Pre-Carve Out Trigger Notice Reserve, to fund a

        reserve in an amount equal to the Post-Carve Out Trigger Notice Cap. The Debtors shall

        deposit and hold such amounts in a segregated account at the DIP Agent in trust to pay

        such Allowed Professional Fees benefiting from the Post-Carve Out Trigger Notice Cap

        (the “Post Carve Out Trigger Notice Reserve” and, together with the Pre-Carve Out

        Trigger Notice Reserve, the “Carve Out Reserves”) prior to any and all other claims.




                                               22
19-22915-rdd   Doc 5     Filed 05/01/19 Entered 05/01/19 22:27:32              Main Document
                                      Pg 142 of 171


        On the first business day after the DIP Agent gives such notice to such DIP Lenders,

        notwithstanding anything in the DIP Loan Documents to the contrary, including with

        respect to the existence of a Default (as defined in the DIP Loan Documents) or Event

        of Default (as defined hereunder, in the DIP Term Sheet or the DIP Loan Documents),

        the failure of the Debtors to satisfy any or all of the conditions precedent for DIP Loans

        under the DIP Facility, any termination of the commitments under the DIP Facility

        following an Event of Default, or the occurrence of the Maturity Date (as defined in the

        DIP Term Sheet), each DIP Lender with an outstanding unused commitment under the

        DIP Facility (on a pro rata basis based on the then outstanding commitments under the

        DIP Facility) shall make available to the DIP Agent such DIP Lender’s pro rata share

        with respect to such borrowing in accordance with the DIP Facility. All funds in the

        Pre-Carve Out Trigger Notice Reserve shall be used first to pay the obligations set forth

        in clauses (i) through (iii) of the definition of Carve-Out set forth above (the “Pre-Carve

        Out Amounts”), but not, for the avoidance of doubt, the Post-Carve Out Trigger Notice

        Cap, until paid in full, and then, to the extent the Pre-Carve Out Trigger Notice Reserve

        has not been reduced to zero, to pay the DIP Agent for the benefit of the DIP Lenders,

        unless the DIP Obligations have been indefeasibly paid in full, in cash, and all

        Commitments have been terminated, in which case any such excess shall be paid to the

        Prepetition Agent for the benefit of the Prepetition Secured Parties in accordance with

        their rights and priorities as of the Petition Date. All funds in the Post Carve Out Trigger

        Notice Reserve shall be used first to pay the obligations set forth in clause (iv) of the

        definition of Carve-Out set forth above (the “Post-Carve Out Amounts”), and then, to

        the extent the Post Carve Out Trigger Notice Reserve has not been reduced to zero, to




                                               23
19-22915-rdd   Doc 5     Filed 05/01/19 Entered 05/01/19 22:27:32             Main Document
                                      Pg 143 of 171


        pay the DIP Agent for the benefit of the DIP Lenders, unless the DIP Obligations have

        been indefeasibly paid in full, in cash, and all commitments under the DIP Facility have

        been terminated, in which case any such excess shall be paid to the Prepetition Agent

        for the benefit of the Prepetition Secured Parties in accordance with their rights and

        priorities as of the Petition Date. Notwithstanding anything to the contrary in the DIP

        Loan Documents, or the DIP Orders, if either of the Carve Out Reserves is not funded

        in full in the amounts set forth in this paragraph, then, any excess funds in one of the

        Carve Out Reserves following the payment of the Pre-Carve Out Amounts and Post-

        Carve Out Amounts, respectively, shall be used to fund the other Carve Out Reserve, up

        to the applicable amount set forth in this paragraph, prior to making any payments to the

        DIP Agent or the Prepetition Agent or other Prepetition Secured Parties, as applicable.

        Notwithstanding anything to the contrary in the DIP Loan Documents or DIP Orders,

        following delivery of a Carve-Out Trigger Notice, the DIP Agent and the Prepetition

        Agent shall not sweep or foreclose on cash (including cash received as a result of the

        sale or other disposition of any assets) of the Debtors until the Carve Out Reserves have

        been fully funded, but shall have a security interest in any residual interest in the Carve

        Out Reserves, with any excess paid to the DIP Agent for application in accordance with

        the DIP Loan Documents. Further, notwithstanding anything to the contrary in the DIP

        Orders, (i) disbursements by the Debtors from the Carve Out Reserves shall not

        constitute DIP Loans or increase or reduce the DIP Obligations, (ii) the failure of the

        Carve Out Reserves to satisfy in full the Allowed Professional Fees shall not affect the

        priority of the Carve-Out, and (iii) in no way shall the Initial DIP Budget, DIP Budget,

        Carve-Out, Post-Carve Out Trigger Notice Cap, Carve Out Reserves, or any of the




                                              24
19-22915-rdd   Doc 5    Filed 05/01/19 Entered 05/01/19 22:27:32           Main Document
                                     Pg 144 of 171


        foregoing be construed as a cap or limitation on the amount of the Allowed Professional

        Fees due and payable by the Debtors. For the avoidance of doubt and notwithstanding

        anything to the contrary in DIP Orders, the DIP Facility, or in the Prepetition Credit

        Agreement, the Carve-Out shall be senior to all liens and claims securing the DIP

        Facility, and any and all other forms of adequate protection, liens, or claims securing

        the DIP Obligations or the obligations under the Prepetition Credit Agreement.

               (c) Payment of Allowed Professional Fees Prior to the Termination Declaration

        Date. Any payment or reimbursement made prior to the occurrence of the Termination

        Declaration Date in respect of any Allowed Professional Fees shall not reduce the

        Carve-Out.

               (d) No Direct Obligation to Pay Allowed Professional Fees. None of the

        DIP Agent, DIP Lenders, or the Prepetition Agent or Prepetition Secured Parties shall

        be responsible for the payment or reimbursement of any fees or disbursements of any

        Professional Person incurred in connection with the Cases or any successor cases under

        any chapter of the Bankruptcy Code. Nothing in the DIP Orders or otherwise shall be

        construed to obligate the DIP Agent, the DIP Lenders, or the Prepetition Agent or

        Prepetition Secured Parties, in any way, to pay compensation to, or to reimburse

        expenses of, any Professional Person or to guarantee that the Debtors have sufficient

        funds to pay such compensation or reimbursement.

               (e) Payment of Carve-Out On or After the Termination Declaration Date. Any

        payment or reimbursement made on or after the occurrence of the Termination

        Declaration Date in respect of any Allowed Professional Fees shall permanently reduce

        the Carve-Out on a dollar-for-dollar basis. Any funding of the Carve-Out shall be added




                                             25
19-22915-rdd      Doc 5    Filed 05/01/19 Entered 05/01/19 22:27:32           Main Document
                                        Pg 145 of 171


          to, and made a part of, the DIP Obligations secured by the DIP Collateral and shall be

          otherwise entitled to the protections granted under the DIP Orders, the DIP Loan

          Documents, the Bankruptcy Code, and applicable law.

               Limitation on Charging Expenses Against Collateral. If authorized in the Final

Order, no expenses of administration of the Cases or any future proceeding that may result

therefrom, including liquidation in bankruptcy or other proceedings under the Bankruptcy Code,

shall be charged against or recovered from the Prepetition Collateral or the DIP Collateral (except

to the extent of the Carve-Out), the DIP Agent, the DIP Lenders, the Prepetition Agent or the

Prepetition Lenders pursuant to Bankruptcy Code sections 105(a) or 506(c) or any similar principle

of law or equity, without the prior written consent of the DIP Agent, the DIP Lenders, the

Prepetition Agent and the Prepetition Lenders, as applicable, and no such consent shall be implied

from any other action, inaction, or acquiescence by the DIP Agent, the DIP Lenders, the Prepetition

Agent or the Prepetition Lenders.

               No Marshaling/Application of Proceeds. If authorized in the Final Order, the DIP

Agent and the Prepetition Agent shall be entitled to apply the payments or proceeds of the DIP

Collateral and the Prepetition Collateral in accordance with the provisions of the DIP Loan

Documents and the Prepetition Credit Documents, as applicable, and in no event shall the DIP

Agent, the DIP Lenders or any of the Prepetition Secured Parties be subject to the equitable

doctrine of “marshaling” or any other similar doctrine with respect to any of the DIP Collateral or

Prepetition Collateral.

               Equities of the Case. If authorized in the Final Order, the DIP Agent, the DIP

Lenders and the Prepetition Secured Parties shall be entitled to all of the rights and benefits of

Bankruptcy Code section 552(b), and the “equities of the case” exception under Bankruptcy Code




                                                26
19-22915-rdd      Doc 5      Filed 05/01/19 Entered 05/01/19 22:27:32            Main Document
                                          Pg 146 of 171


section 552(b) shall not apply to such parties with respect to the proceeds, products, offspring or

profits of any of the Prepetition Collateral or the DIP Collateral, as applicable.

               Use of Cash Collateral. The Debtors are hereby authorized to use all Cash

Collateral of the Prepetition Secured Parties, but solely for the purposes set forth in this Interim

Order and in accordance with the DIP Budget (plus permitted variances as set forth in this Interim

Order and the DIP Loan Documents) including, without limitation, to make payments on account

of the Adequate Protection Obligations provided for in this Interim Order, from the date of this

Interim Order through and including the date of the Final Hearing. Except on the terms and

conditions of this Interim Order, the Debtors shall be enjoined and prohibited from at any time

using the Cash Collateral.

               Adequate Protection for the Prepetition Secured Parties. Subject only to the Carve-

Out and the terms of this Interim Order, pursuant to Bankruptcy Code sections 361, 363(e) and

364, and in consideration of the stipulations and consents set forth herein, as adequate protection

of their interests in the Prepetition Collateral (including Cash Collateral), for and equal in amount

to the aggregate postpetition diminution in value of such interests (each such diminution, a

“Diminution in Value”), resulting from, among other things, the imposition of the priming DIP

Liens on the Prepetition Collateral, the Carve-Out, the Debtors’ use of the Prepetition Collateral

(including Cash Collateral), and the imposition of the automatic stay, the Prepetition Agent, for

the benefit of itself and the other Prepetition Secured Parties, is hereby granted the following

(collectively, the “Adequate Protection Obligations”):

               (a)     Adequate Protection Liens. As security for and solely to the extent of any

       Diminution in Value, additional and replacement valid, binding, enforceable non-

       avoidable, and effective and automatically perfected postpetition security interests in and




                                                 27
19-22915-rdd     Doc 5    Filed 05/01/19 Entered 05/01/19 22:27:32              Main Document
                                       Pg 147 of 171


      liens as of the date of this Interim Order (the “Adequate Protection Liens”), without the

      necessity of the execution by the Debtors (or recordation or other filing) of security

      agreements, control agreements, pledge agreements, financing statements, mortgages, or

      other similar documents, on all DIP Collateral and if authorized in the Final Order, all

      proceeds or property recovered from Avoidance Actions. Subject to the terms of this

      Interim Order, the Adequate Protection Liens shall be subordinate only to the

      (A) Carve-Out, (B) the DIP Liens and (C) other valid, perfected and unavoidable liens, if

      any, existing as of the Petition Date that are senior in priority to the Prepetition Liens of

      the Prepetition Secured Parties as permitted by the terms of the Prepetition Credit

      Documents. The Adequate Protection Liens shall otherwise be senior to all other security

      interests in, liens on, or claims against any of the DIP Collateral (including, for the

      avoidance of doubt, any lien or security interest that is avoided and preserved for the benefit

      of the Debtors and their estates under Bankruptcy Code section 551).

               (b)   Adequate Protection Superpriority Claims. As further adequate protection,

      and to the extent provided by Bankruptcy Code sections 503(b) and 507(b), allowed

      administrative expense claims in each of the Cases ahead of and senior to any and all other

      administrative expense claims in such Cases to the extent of any postpetition Diminution

      in Value (the “Adequate Protection Superpriority Claims”), except the Carve-Out and the

      DIP Superpriority Claims. Subject to the Carve-Out and the DIP Superpriority Claims in

      all respects, the Adequate Protection Superpriority Claims will not be junior to any claims

      and shall have priority over all administrative expense claims against each of the Debtors,

      now existing or hereafter arising, of any kind or nature whatsoever, including, without

      limitation, administrative expense claims of the kinds specified in or ordered pursuant to




                                                28
19-22915-rdd     Doc 5    Filed 05/01/19 Entered 05/01/19 22:27:32            Main Document
                                       Pg 148 of 171


       Bankruptcy Code sections 105, 326, 328, 330, 331, 365, 503(a), 503(b), 506(c) (if

       authorized in the Final Order), 507(a), 507(b), 546(d), 726, 1113 and 1114. The Prepetition

       Secured Parties shall not receive or retain any payments, property or other amounts in

       respect of the Adequate Protection Superpriority Claims under Bankruptcy Code section

       507(b) granted hereunder unless and until the DIP Obligations have been indefeasibly paid

       in full, in cash, or satisfied in a manner otherwise agreed to by the Requisite Lenders, in

       each case as provided in the DIP Loan Documents.

               (c)    Fees and Expenses.      As further adequate protection, the Debtors are

       authorized and directed to pay all reasonable and documented fees and expenses

       (the “Adequate Protection Fees”), whether incurred before or after the Petition Date, of

       (a) one counsel (Cravath, Swaine & Moore LLP) for the Prepetition Agent; (b) one counsel

       (Akin Gump) and the financial advisors (PJT Partners LP and DH Capital, LLC) for the

       Crossover Group; and (c) one counsel (Jones Day) and one financial advisor (Houlihan

       Lokey) for the Secured Lender Group in accordance with Paragraph 25 herein. None of

       the Adequate Protection Fees shall be subject to separate approval by this Court or the U.S.

       Trustee Guidelines and no recipient of any such payment shall be required to file any

       interim or final fee application with respect thereto or otherwise see the Court’s approval

       of any such payments.

               Section 507(b) Reservation. Subject to the Carve-Out, nothing herein shall impair

or modify the application of Bankruptcy Code section 507(b) in the event that the adequate

protection provided to the Prepetition Secured Parties is insufficient to compensate for any

Diminution in Value of their interests in the Prepetition Collateral during the Cases. Nothing

contained herein shall be deemed a finding by the Court, or an acknowledgment by any of the




                                               29
19-22915-rdd      Doc 5     Filed 05/01/19 Entered 05/01/19 22:27:32              Main Document
                                         Pg 149 of 171


Prepetition Secured Parties that the adequate protection granted herein does in fact adequately

protect any of the Prepetition Secured Parties against any diminution in value of their respective

interests in the Prepetition Collateral (including the Cash Collateral).

               Insurance. At all times the Debtors shall maintain casualty and loss insurance

coverage for the Prepetition Collateral and the DIP Collateral on substantially the same basis as

maintained prior to the Petition Date.

               Reservation of Rights of the DIP Agent, DIP Lenders and Prepetition Secured

Parties. Subject to the Carve-Out, notwithstanding any other provision in this Interim Order to

the contrary, the entry of this Interim Order is without prejudice to, and does not constitute a waiver

of, expressly or implicitly, or otherwise impair: (a) any of the rights of any of the Prepetition

Secured Parties to seek any other or supplemental relief in respect of the Debtors including the

right to seek additional adequate protection at and following the Final Hearing; provided, that, any

such further or different adequate protection shall at all times be subordinate and junior to the

claims and liens of the DIP Agent and the DIP Lenders granted under this Interim Order and the

DIP Loan Documents; (b) any of the rights of the DIP Agent, the DIP Lenders, or the Prepetition

Secured Parties under the Bankruptcy Code or under non-bankruptcy law, including, without

limitation, the right of any of the DIP Agent, the DIP Lenders or the Prepetition Secured Parties to

(i) request modification of the automatic stay of Bankruptcy Code section 362, (ii) request

dismissal of any of the Cases, conversion of any of the Cases to cases under chapter 7, or

appointment of a chapter 11 trustee or examiner with expanded powers in any of the Cases, (iii)

seek to propose, subject to the provisions of Bankruptcy Code section 1121, a chapter 11 plan or

plans; or (c) any other rights, claims, or privileges (whether legal, equitable, or otherwise) of any

of the DIP Agent, the DIP Lenders, or the Prepetition Secured Parties. The delay in or failure of




                                                  30
19-22915-rdd     Doc 5     Filed 05/01/19 Entered 05/01/19 22:27:32            Main Document
                                        Pg 150 of 171


the DIP Agent, the DIP Lenders and/or the Prepetition Secured Parties to seek relief or otherwise

exercise their rights and remedies shall not constitute a waiver of any of the DIP Agent’s, the DIP

Lenders’ or the Prepetition Secured Parties’ rights and remedies.

               Debtors’ Reservation of Rights. The entry of this Interim Order and the grant of

adequate protection to the Prepetition Secured Parties pursuant to the terms hereof shall be without

prejudice to the rights of the Debtors to, following the occurrence of an Event of Default (as

defined in the DIP Term Sheet), seek authority to use the Prepetition Collateral, including Cash

Collateral, without the consent of the Prepetition Secured Parties, and the Prepetition Secured

Parties reserve all of their respective rights with respect to contesting any such motion or request

by the Debtors or any other person; provided that the fees and expenses incurred by the

Debtors in connection with seeking such authority shall, only to the extent the

Carve-Out Trigger Notice has been delivered to the Debtors as set forth in Paragraph 11 herein,

reduce the amount of the Post-Carve Out Trigger Notice Cap.

               Remedies Upon the Termination Date. The Debtors shall immediately provide

notice to counsel to the DIP Agent and the DIP Lenders, counsel to the Crossover Group and

counsel to the Secured Lender Group and counsel to the Creditors’ Committee (if any), of the

occurrence of any Event of Default, at which time the Debtors’ ability to use Cash Collateral

hereunder shall terminate and the DIP Obligations shall become due and payable. Upon the

occurrence of an Event of Default following the giving of not less than three (3) business days’

advance written notice, which may be by email, (the “Enforcement Notice”) to counsel to the

Debtors, counsel to the Crossover Group, counsel to the Secured Lender Group and counsel to the

Creditors’ Committee (if any) (the “Notice Period”), subject to the Carve-Out, the DIP Agent (at

the direction of the Requisite Lenders) and the DIP Lenders may exercise any rights and remedies




                                                31
19-22915-rdd      Doc 5    Filed 05/01/19 Entered 05/01/19 22:27:32              Main Document
                                        Pg 151 of 171


against the DIP Collateral available to them under this Interim Order, the DIP Loan Documents

and applicable non-bankruptcy law, including but not limited to terminating all commitments to

extend credit under the DIP Facility. The only permissible basis for the Debtors, the Creditors’

Committee (if any), or any other party to contest, challenge or object to an Enforcement Notice

shall be solely with respect to the validity of the Event of Default giving rise to such Enforcement

Notice (i.e. whether such Event of Default validly occurred and has not been cured or waived in

accordance with this Interim Order). Notwithstanding anything to the contrary contained herein,

the DIP Agent or DIP Lenders may only enter onto any leased premises of any debtors following

an event of default in accordance with (i) a separate written agreement by and between the

DIP Agent and any applicable landlords, (ii) applicable non-bankruptcy law, or (iii) a further order

of this court after notice and a hearing, provided that such hearing shall be on an expedited basis

to the extent requested by the DIP Agent or DIP Lenders. The automatic stay pursuant to

Bankruptcy Code section 362 shall be automatically terminated with respect to the DIP Agent at

the end of the Notice Period, without further notice or order of the Court, unless the DIP Agent (at

the direction of the Requisite Lenders) elects otherwise in a written notice, which may be by email,

to the Debtors, counsel to the Crossover Group, counsel to the Secured Lender Group and counsel

to the Creditors’ Committee (if any), and the DIP Agent (at the direction of the Requisite Lenders)

shall, subject to the Carve-Out, be permitted to exercise all rights and remedies set forth herein

and in the DIP Loan Documents, as applicable, and as otherwise available at law against the DIP

Collateral, without any further order of or application or motion to the Court, and without

restriction or restraint by any stay under Bankruptcy Code sections 362 or 105, or otherwise,

against the enforcement of the liens and security interests in the DIP Collateral, or any other rights




                                                 32
19-22915-rdd     Doc 5     Filed 05/01/19 Entered 05/01/19 22:27:32            Main Document
                                        Pg 152 of 171


and remedies granted to the DIP Agent or the DIP Lenders with respect thereto pursuant to the

DIP Loan Documents or this Interim Order.

               No Waiver for Failure to Seek Relief. The failure or delay of the DIP Agent to

exercise rights and remedies under this Interim Order, the DIP Loan Documents, or applicable

law, as the case may be, shall not constitute a waiver of their respective rights hereunder,

thereunder or otherwise.

               Perfection of the DIP Liens and Adequate Protection Liens.

                 (a) Subject to the limitations in Paragraph 27(a) of this Interim Order, the DIP

          Agent and the Prepetition Agent are hereby authorized, but not required, to file or record

          financing statements, intellectual property filings, mortgages, depository account

          control agreements, notices of lien or similar instruments in any jurisdiction in order to

          validate and perfect the liens and security interests granted hereunder. Whether or not

          the DIP Agent or the Prepetition Agent shall (at the direction of the applicable

          required lenders) choose to file such financing statements, intellectual property filings,

          mortgages, notices of lien or similar instruments, such liens and security interests shall

          be deemed valid, perfected, allowed, enforceable, non-avoidable and not subject to

          challenge, dispute or subordination as of the date of entry of this Interim Order. If the

          DIP Agent or the Prepetition Agent (at the direction of the applicable required lenders)

          determines to file or execute any financing statements, agreements, notice of liens or

          similar instruments, the Debtors shall cooperate and assist in any such execution and/or

          filings as reasonably requested by the DIP Agent or the Prepetition Agent (at the

          direction of the applicable required lenders), and the automatic stay shall be modified to

          allow such filings.




                                                33
19-22915-rdd     Doc 5    Filed 05/01/19 Entered 05/01/19 22:27:32             Main Document
                                       Pg 153 of 171


                 (b) A certified copy of this Interim Order may, in the discretion of the DIP

        Agent or the Prepetition Agent (at the direction of the applicable required lenders), be

        filed with or recorded in filing or recording offices in addition to or in lieu of such

        financing statements, mortgages, notices of lien or similar instruments, and all filing

        offices are hereby authorized to accept such certified copy of this Interim Order for filing

        and recording; provided, however, that notwithstanding the date of any such filing, the

        date of such perfection shall be the date of this Interim Order.

                 (c) Any provision of any lease or other license, contract or other agreement that

        requires (i) the consent or approval of one or more landlords or other parties or (ii) the

        payment of any fees or obligations to any governmental entity, in order for any Debtor

        to pledge, grant, sell, assign, or otherwise transfer any such leasehold interest, or the

        proceeds thereof, or other collateral related thereto, is hereby deemed to be inconsistent

        with the applicable provisions of the Bankruptcy Code., subject to applicable law. Any

        such provision shall have no force and effect with respect to the granting of the DIP

        Liens and the Adequate Protection Liens on such leasehold interest or the proceeds of

        any assignment and/or sale thereof by any Debtor in accordance with the terms of the

        DIP Term Sheet or this Interim Order. , subject to applicable law. Notwithstanding

        anything to the contrary contained herein, this paragraph 23(c) shall not apply to any

        provision of an executory contract or unexpired lease by and between the Debtors and

        401 North Broad Lessee, LLC.

               Preservation of Rights Granted Under this Interim Order.

                 (a) Unless and until all DIP Obligations are indefeasibly paid in full, in cash,

        and all commitments to extend credit under the DIP Facility are terminated, the




                                               34
19-22915-rdd   Doc 5     Filed 05/01/19 Entered 05/01/19 22:27:32              Main Document
                                      Pg 154 of 171


        Prepetition Secured Parties shall: (i) have no right to and shall take no action to foreclose

        upon, or recover in connection with, the liens granted thereto pursuant to the Prepetition

        Credit Documents or this Interim Order, or otherwise seek to exercise or enforce any

        rights or remedies against such DIP Collateral; and (ii) not file any further financing

        statements, trademark filings, copyright filings, mortgages, notices of lien or similar

        instruments, or otherwise take any action to perfect their security interests in the DIP

        Collateral, except as set forth in Paragraph 23.

                (b) Other than as set forth in this Interim Order, neither the DIP Liens nor the

        Adequate Protection Liens shall be made subject to or pari passu with any lien or

        security interest granted in any of the Cases or arising after the Petition Date, and neither

        the DIP Liens nor the Adequate Protection Liens shall be subject or junior to any lien or

        security interest that is avoided and preserved for the benefit of the Debtors’ estates

        under Bankruptcy Code section 551.

                (c) In the event this Interim Order or any provision hereof is vacated, reversed,

        or modified on appeal or otherwise, any liens or claims granted to the DIP Parties or the

        Prepetition Secured Parties hereunder arising prior to the effective date of any such

        vacatur, reversal or modification of this Interim Order shall be governed in all respects

        by the original provisions of this Interim Order, including entitlement to all rights,

        remedies, privileges and benefits granted herein and the Prepetition Secured Parties shall

        be entitled to all the rights, remedies, privileges and benefits afforded in Bankruptcy

        Code section 363(m).

                (d) Unless and until all DIP Obligations, Prepetition Loan Obligations and

        Adequate Protection Obligations are indefeasibly paid in full, in cash, and all




                                               35
19-22915-rdd     Doc 5   Filed 05/01/19 Entered 05/01/19 22:27:32             Main Document
                                      Pg 155 of 171


        commitments to extend credit under the DIP Facility are terminated, the Debtors

        irrevocably waive the right to seek and shall not seek or consent to, directly or indirectly

        (i) except as permitted under the DIP Loan Documents and with the prior written consent

        of the DIP Agent, the Requisite Lenders, the Prepetition Agent and the Prepetition

        Secured Parties (x) any modification, stay, vacatur, or amendment of this Interim Order,

        (y) a priority claim for any administrative expense or unsecured claim against any of the

        Debtors (now existing or hereafter arising of any kind or nature whatsoever, including,

        without limitation, any administrative expense of the kind specified in Bankruptcy Code

        sections 503(b), 507(a) or 507(b)) in any of the Cases, equal or superior to the DIP

        Superpriority Claims, the Adequate Protection Superpriority Claims, or the Prepetition

        Loan Obligations, or (z) any other order allowing use of the DIP Collateral; (ii) except

        as permitted under the DIP Loan Documents, any lien on any of the DIP Collateral or

        the Prepetition Collateral with priority equal or superior to the DIP Liens, the Adequate

        Protection Liens or the Prepetition Liens, as the case may be; (iii) the use of Cash

        Collateral for any purpose other than as permitted in the DIP Loan Documents and this

        Interim Order; (iv) except as set forth in the DIP Loan Documents, the return of goods

        pursuant to section 546(h) of the Bankruptcy Code (or other return of goods on account

        of any prepetition indebtedness) to any creditor of any Debtor; (v) an order converting

        or dismissing any of the Cases; or (vi) an order appointing a chapter 11 trustee in any of

        the Cases; or (vii) an order appointing an examiner with enlarged powers in any of the

        Cases.

                 (e) Notwithstanding any order dismissing any of the Cases entered at any time,

        (x) the DIP Liens, the DIP Superpriority Claims, the Adequate Protection Liens, the




                                               36
19-22915-rdd   Doc 5     Filed 05/01/19 Entered 05/01/19 22:27:32             Main Document
                                      Pg 156 of 171


        Adequate Protection Superpriority Claims and the other administrative claims granted

        pursuant to this Interim Order, shall continue in full force and effect and shall maintain

        their priorities as provided in this Interim Order until all DIP Obligations and Adequate

        Protection Obligations are indefeasibly paid in full, in cash (and such DIP Liens, DIP

        Superpriority Claims, Adequate Protection Liens, Adequate Protection Superpriority

        Claims and the other administrative claims granted pursuant to this Interim Order, shall,

        notwithstanding such dismissal, remain binding on all parties in interest); and (y) the

        Court shall retain jurisdiction, notwithstanding such dismissal, for the purposes of

        enforcing the claims, liens and security interests referred to in clause (x) above.

               (f) Except as expressly provided in this Interim Order or in the DIP Loan

        Documents, the DIP Liens, the DIP Superpriority Claims, the Adequate Protection

        Liens, the Adequate Protection Superpriority Claims and all other rights and remedies

        of the DIP Agent, the DIP Lenders, the Prepetition Agent and the Prepetition Secured

        Parties granted by the provisions of this Interim Order and the DIP Loan Documents

        shall survive, and shall not be modified, impaired or discharged by (i) the entry of an

        order converting any of the Cases to a case under chapter 7, dismissing any of the Cases,

        terminating the joint administration of these Cases or by any other act or omission, (ii)

        the entry of an order approving the sale of any Prepetition Collateral or DIP Collateral

        pursuant to Bankruptcy Code section 363(b) or (iii) the entry of an order confirming a

        plan of reorganization in any of the Cases and, pursuant to Bankruptcy Code section

        1141(d)(4), the Debtors have waived any discharge as to any remaining DIP Obligations

        or Adequate Protection Obligations. The terms and provisions of this Interim Order and

        the DIP Loan Documents shall continue in these Cases, in any successor cases if these




                                              37
19-22915-rdd     Doc 5   Filed 05/01/19 Entered 05/01/19 22:27:32          Main Document
                                      Pg 157 of 171


        Cases cease to be jointly administered, or in any superseding chapter 7 cases under the

        Bankruptcy Code.      The DIP Liens, the DIP Superpriority Claims, the Adequate

        Protection Liens and the Adequate Protection Superpriority Claims and all other rights

        and remedies of the DIP Parties and the Prepetition Secured Parties granted by the

        provisions of this Interim Order shall continue in full force and effect until the DIP

        Obligations and the Adequate Protection Obligations are indefeasibly paid in full, in

        cash (or, with respect to the DIP Obligations, otherwise satisfied in a manner agreed to

        by the Requisite Lenders).

               Expenses and Indemnification.

                 (a) The Debtors are authorized and directed to pay all (i) reasonable and

        documented out-of-pocket expenses (including, but not limited to, reasonable legal

        prepetition and postpetition fees and expenses of one outside counsel (Norton Rose

        Fulbright US LLP) for the DIP Agent and certain DIP Lenders, “DIP Counsel”))

        incurred in connection with the DIP Facility and the transactions contemplated thereby,

        as and to the extent provided in the DIP Loan Documents, whether or not the DIP

        Facility is successfully consummated, and (ii) reasonable and documented prepetition

        and postpetition out-of-pocket expenses (including, without limitation, fees,

        disbursements and other charges of DIP Counsel) of the DIP Agent, for enforcement

        costs and documentary taxes associated with the DIP Facility and the transactions

        contemplated thereby. The Debtors shall be jointly and severally obligated to pay all

        fees and expenses described above, which obligations shall form a part of the DIP

        Obligations and shall be paid without the necessity for filing any application with or

        obtaining further order of the Court. Any fee statement or invoice submitted by the DIP




                                               38
19-22915-rdd   Doc 5    Filed 05/01/19 Entered 05/01/19 22:27:32             Main Document
                                     Pg 158 of 171


        Agent to any Debtor, the Committee (if appointed), counsel to the Crossover Group,

        counsel to the Secured Lender Group or the U.S. Trustee with respect to the fees or

        expenses incurred by DIP Counsel may be redacted or summarized to preserve any

        applicable attorney/client privilege, work product doctrine, privilege or protection,

        common interest doctrine privilege or protection, or any other evidentiary privilege or

        protection recognized under applicable law. The Debtors shall pay the fees, expenses

        and disbursements set forth in this Paragraph 25 and those of (a) one counsel (Cravath,

        Swaine & Moore LLP) for the Prepetition Agent; (b) one counsel (Akin Gump) and the

        financial advisors (PJT Partners LP and DH Capital, LLC) for the Crossover Group; (c)

        one counsel (Jones Day) and one financial advisor (Houlihan Lokey) for the Secured

        Lender Group as set forth in Paragraph 16(c); and (d) the Prepetition Trustee in

        accordance with the Prepetition Indenture as set forth in the RSA no later than five (5)

        days (the “Review Period’) after the receipt by counsel for the Debtors, counsel for the

        Committee, if appointed, counsel for the Crossover Group, counsel for the Secured

        Lender Group and the U.S. Trustee of each of the invoices therefor (the “Invoiced Fees”)

        (which invoices may be redacted or summarized to preserve any applicable attorney-

        client or work product privilege or protection) and without the necessity of filing formal

        fee applications, including such amounts arising before the Petition Date; provided, that

        the foregoing parties may dispute the payment of any portion of the Invoiced Fees (the

        “Disputed Invoiced Fees”) if, within the Review Period, (i) the Debtors pay in full all

        Invoiced Fees other than the Disputed Invoiced Fees and (ii) a Debtor, the Committee,

        the Crossover Group, the Secured Lender Group or the U.S. Trustee notifies the

        submitting party in writing setting forth the specific objections to the Disputed Invoiced




                                              39
19-22915-rdd   Doc 5     Filed 05/01/19 Entered 05/01/19 22:27:32              Main Document
                                      Pg 159 of 171


        Fees (to be followed by the filing with the Court, if necessary, of a motion or other

        pleading, with at least ten (10) days prior written notice to the submitting party of any

        hearing on such motion or other pleading). The Debtors shall pay any Disputed Invoiced

        Fees promptly after approval (and to the extent approved) by the Court.

        Notwithstanding anything to the contrary in this paragraph, for the avoidance of doubt,

        the Debtors shall pay the reasonable and documented fees and expenses of (a) Jones Day

        (as counsel) and Houlihan Lokey Capital, Inc. (as financial advisor) to certain of the

        DIP Lenders and the Secured Lender Group (as defined in the RSA) and (b) Akin Gump

        (as counsel) and PJT Partners LP and DH Capital, LLC (as financial advisors) to certain

        of the DIP Lenders and the Crossover Group (as defined in the RSA) no later than the

        Effective Date (as defined in the Plan).

               (b) In addition, the Debtors will indemnify the DIP Lenders, the DIP Agent and

        their respective affiliates, successors and assigns and the officers, directors, employees,

        agents, advisors, controlling persons and members of each of the foregoing (each an

        “Indemnified Person”) and hold them harmless from and against all costs, expenses

        (including but not limited to reasonable and documented legal fees and expenses) and

        liabilities arising out of or relating to the transactions contemplated hereby and any

        actual or proposed use of the proceeds of any loans made under the DIP Facility;

        provided, that, no such person will be indemnified for costs, expenses or liabilities to

        the extent determined by a final, non-appealable judgment of a court of competent

        jurisdiction to have been incurred solely by reason of the gross negligence, fraud, or

        willful misconduct of such person (or their related persons). No Indemnified Person

        shall have any liability (whether direct or indirect, in contract, tort or otherwise) to the




                                               40
19-22915-rdd      Doc 5     Filed 05/01/19 Entered 05/01/19 22:27:32              Main Document
                                         Pg 160 of 171


          Debtors or any shareholders or creditors of the Debtors for or in connection with the

          transactions contemplated hereby, except to the extent such liability is found in an final

          non-appealable judgment by a court of competent jurisdiction to have resulted solely

          from such Indemnified Person’s gross negligence, fraud, or willful misconduct, and in

          no event shall any Indemnified Person be liable on any theory of liability for any special,

          indirect, consequential or punitive damages.

               Limitation on Use of DIP Facility Proceeds, DIP Collateral and Cash Collateral.

Notwithstanding anything to the contrary set forth in this Interim Order, none of the DIP Facility,

the DIP Collateral, the Prepetition Collateral, including Cash Collateral, or the Carve-Out or

proceeds thereof may be used: (a) to investigate (including by way of examinations or discovery

proceedings), initiate, assert, prosecute, join, commence support or finance the initiation or

prosecution of any claim, counterclaim, action, suit, arbitration, proceeding, application, motion,

objection, defense, adversary proceeding or other litigation of any type (i) against any of the DIP

Agent, the DIP Lenders, the Prepetition Secured Parties, the Prepetition Trustee or the Prepetition

Noteholders (each in their capacities as such), and each of their respective officers, directors,

employees, agents, representatives, attorneys, consultants, financial advisors, affiliates, assigns, or

successors, with respect to any transaction, occurrence, omission, action or other matter (including

formal discovery proceedings in anticipation thereof), including, without limitation, any so-called

“lender liability” claims and causes of action, or seeking relief that would impair the rights and

remedies of the DIP Agent, the DIP Lenders, the Prepetition Secured Parties, the Prepetition

Trustee or the Prepetition Noteholders (each in their capacities as such) under the DIP Loan

Documents, the Prepetition Credit Documents, the Prepetition Indenture or this Interim Order,

including, without limitation, for the payment of any services rendered by the professionals




                                                  41
19-22915-rdd      Doc 5     Filed 05/01/19 Entered 05/01/19 22:27:32               Main Document
                                         Pg 161 of 171


retained by the Debtors or any Creditors’ Committee (if any) in connection with the assertion of

or joinder in any claim, counterclaim, action, suit, arbitration, proceeding, application, motion,

objection, defense, adversary proceeding or other contested matter, the purpose of which is to seek,

or the result of which would be to obtain, any order, judgment, determination, declaration, or

similar relief that would impair the ability of any of the DIP Agent, the DIP Lenders, or the

Prepetition Secured Parties to recover on the DIP Collateral or the Prepetition Collateral or seeking

affirmative relief against any of the DIP Agent, the DIP Lenders, the Prepetition Secured Parties,

the Prepetition Trustee or the Prepetition Noteholders related to the DIP Obligations, the

Prepetition Loan Obligations, or the Prepetition Notes Obligations; (ii) invalidating, setting aside,

avoiding, or subordinating, in whole or in part, the DIP Obligations or the DIP Agent’s and the

DIP Lenders’ liens or security interests in the DIP Collateral, the Prepetition Loan Obligations or

the Prepetition Liens or the Prepetition Notes Obligations, as applicable; or (iii) for monetary,

injunctive, or other affirmative relief against the DIP Agent, the DIP Lenders, the Prepetition

Secured Parties, the Prepetition Trustee or Prepetition Noteholders, or the DIP Agent’s, the DIP

Lenders’, the Prepetition Secured Parties’ respective liens on or security interests in the DIP

Collateral or the Prepetition Collateral that would impair the ability of any of the DIP Agent, the

DIP Lenders, the Prepetition Secured Parties, Prepetition Trustee or Prepetition Noteholders, as

applicable, to assert or enforce any lien, claim, right, or security interest or to realize or recover on

the DIP Obligations or the Prepetition Loan Obligations, to the extent applicable; (b) for objecting

to or challenging in any way the legality, validity, priority, perfection, or enforceability of the

claims, liens, or interests (including the Prepetition Liens) held by or on behalf of each of the

Prepetition Secured Parties related to the Prepetition Loan Obligations, by or on behalf of the

Prepetition Trustee and the Prepetition Noteholders related to the Prepetition Notes Obligations,




                                                   42
19-22915-rdd      Doc 5     Filed 05/01/19 Entered 05/01/19 22:27:32             Main Document
                                         Pg 162 of 171


or by or on behalf of the DIP Agent and the DIP Lenders related to the DIP Obligations; (c) for

asserting, commencing, or prosecuting any claims or causes of action whatsoever, including,

without limitation, any Avoidance Actions (as defined herein) related to the DIP Obligations, the

DIP Liens, the Prepetition Loan Obligations, the Prepetition Liens, or the Prepetition Notes

Obligations; or (d) for prosecuting an objection to, contesting in any manner, or raising any

defenses to, the validity, extent, amount, perfection, priority, or enforceability of: (x) any of the

DIP Liens or any other rights or interests of the DIP Agent or the DIP Lenders related to the DIP

Obligations or the DIP Liens, (y) any of the Prepetition Liens or any other rights or interests of

any of the Prepetition Secured Parties related to the Prepetition Loan Obligations or the Prepetition

Liens, or (z) any rights or interests of the Prepetition Trustee or Prepetition Noteholders related to

the Prepetition Notes Obligations; provided, that, no more than $50,000 of the proceeds of the DIP

Facility, the DIP Collateral or the Prepetition Collateral, including the Cash Collateral, in the

aggregate, may be used by the Creditors’ Committee, if appointed, solely to investigate, within the

Challenge Period (as defined below), the claims, causes of action, adversary proceedings or other

litigation against (i) the Prepetition Agent or the other Prepetition Secured Parties solely

concerning the legality, validity, priority, perfection, enforceability or extent of the claims, liens,

or interests (including the Prepetition Liens) held by or on behalf of each of the Prepetition Secured

Parties related to the Prepetition Loan Obligations, or (ii) the Prepetition Trustee or Prepetition

Noteholders.

               Effect of Stipulations on Third Parties.

       (a)     The Debtors’ acknowledgments, stipulations, admissions, waivers and releases set

forth in this Interim Order shall be binding on the Debtors, their estates and their respective

representatives, successors, and assigns, and all parties in interest in these Cases, including the




                                                  43
19-22915-rdd      Doc 5     Filed 05/01/19 Entered 05/01/19 22:27:32               Main Document
                                         Pg 163 of 171


Creditors’ Committee (if any), or any chapter 7 or chapter 11 trustee appointed or elected for any

of the Debtors (a “Trustee”), unless (a) such party, in each case, obtains requisite standing, and has

duly filed an adversary proceeding or contested matter, as applicable (each, a “Challenge”),

challenging the validity, perfection, priority, extent or enforceability of the Prepetition Liens, the

Prepetition Loan Obligations, the Prepetition Notes Obligations or otherwise asserting or

prosecuting any Avoidance Actions or any other claims, counterclaims or causes of action,

objections, contests or defenses (collectively, the “Claims and Defenses”) against the Prepetition

Agent or the other Prepetition Secured Parties in connection with any matter related to the

Prepetition Collateral, the Prepetition Liens, or the Prepetition Loan Obligations, or the Prepetition

Trustee or the Prepetition Noteholders in connection with any matter related to the Prepetition

Notes Obligations by no later than the earlier of (i) the effective date of a chapter 11 plan for the

Debtors or (ii) (x) with respect to any Creditors’ Committee, the date that is sixty (60) days after

entry of the Final Order or (y) with respect to other parties in interest, no later than the date that is

seventy-five (75) days after the entry of the Final Order (the time period established by the later

of the foregoing clauses (i) and (ii), the “Challenge Period”); provided, that, in the event that, prior

to the expiration of the Challenge Period, (x) these Cases are converted to chapter 7 or (y) a chapter

11 trustee is appointed in these Cases, then, in each such case, the Challenge Period shall be

extended for a period of 60 days solely with respect to any Trustee, commencing on the occurrence

of either of the events described in the foregoing clauses (x) and (y); and (b) an order is entered by

a court of competent jurisdiction and becomes final and non-appealable in favor of the plaintiff

sustaining any Challenge. If no such Challenge is timely filed prior to the expiration of the

Challenge Period, without further order of this Court (x) the Prepetition Loan Obligations and

Prepetition Notes Obligations shall constitute allowed claims, not subject to any Claims and




                                                   44
19-22915-rdd     Doc 5     Filed 05/01/19 Entered 05/01/19 22:27:32             Main Document
                                        Pg 164 of 171


Defenses (whether characterized as a counterclaim, setoff, subordination, recharacterization,

defense, avoidance, contest, attack, objection, recoupment, reclassification, reduction,

disallowance, recovery, disgorgement, attachment, “claim” (as defined by Bankruptcy Code

section 101(5)), impairment, subordination (whether equitable, contractual or otherwise), or other

challenge of any kind pursuant to the Bankruptcy Code or applicable non-bankruptcy law), for all

purposes in these Cases and any subsequent chapter 7 cases, if any; (y) the Prepetition Liens shall

be deemed to have been, as of the Petition Date, legal, valid, binding, perfected and of the priority

specified in Paragraph 5(b), not subject to setoff, subordination, defense, avoidance, impairment,

disallowance, recharacterization, reduction, recoupment, or recovery; and (z) the Prepetition Loan

Obligations, the Prepetition Liens on the Prepetition Collateral, the Prepetition Secured Parties,

the Prepetition Notes Obligations, the Prepetition Trustee and the Prepetition Noteholders shall

not be subject to any other or further challenge and any party in interest shall be forever enjoined

and barred from seeking to exercise the rights of the Debtors’ estates or taking any such action,

including any successor thereto (including any estate representative or a Trustee, whether such

Trustee is appointed or elected prior to or following the expiration of the Challenge Period). If

any such Challenge is timely filed prior to the expiration of the Challenge Period, (a) the

stipulations and admissions contained in this Interim Order shall nonetheless remain binding and

preclusive on the Creditors’ Committee (if any) and any other party in these cases, including any

Trustee, except as to any stipulations or admissions that are (1) specifically and expressly

challenged in such Challenge and (2) invalidated or modified as set forth in a final,

non-appealable order of a court of competent jurisdiction and (b) any Claims and Defenses not

brought in such Challenge shall be forever barred; provided, that, if and to the extent any

Challenges to a particular stipulation or admission are withdrawn, denied or overruled by a final




                                                 45
19-22915-rdd      Doc 5     Filed 05/01/19 Entered 05/01/19 22:27:32              Main Document
                                         Pg 165 of 171


non-appealable order, such stipulation also shall be binding on the Debtors’ estates and all parties

in interest.

        (b)    Nothing in this Interim Order vests or confers on any person (as defined in the

Bankruptcy Code), including any Creditors’ Committee, standing or authority to pursue any cause

of action belonging to the Debtors or their estates, including, without limitation, any challenge

(including a Challenge) with respect to the Prepetition Credit Documents, the Prepetition Loan

Obligations, the Prepetition Indenture or the Prepetition Notes Obligations.

               Release. Subject to the rights and limitations set forth in Paragraphs 26 and 27 of

this Interim Order, each of the Debtors and the Debtors’ estates, on its own behalf and on behalf

of each of their predecessors, their successors, and assigns shall to the maximum extent permitted

by applicable law, unconditionally, irrevocably and fully forever release, remise, acquit,

relinquish, irrevocably waive and discharge each of the DIP Lenders, the DIP Agent, the

Prepetition Agent, the Prepetition Secured Parties, the Prepetition Trustee, the Prepetition

Noteholders and each of their respective former, current or future officers, employees, directors,

agents, representatives, owners, members, partners, financial advisors, legal advisors,

shareholders, managers, consultants, accountants, attorneys, affiliates, and predecessors in interest,

each in their capacity as such, of and from any and all claims, demands, liabilities, responsibilities,

disputes, remedies, causes of action, indebtedness and obligations, rights, assertions, allegations,

actions, suits, controversies, proceedings, losses, damages, injuries, attorneys’ fees, costs,

expenses, or judgments of every type, whether known, unknown, asserted, unasserted, suspected,

unsuspected, accrued, unaccrued, fixed, contingent, pending, or threatened including, without

limitation, all legal and equitable theories of recovery, arising under common law, statute or

regulation or by contract, of every nature and description that exist on the date hereof with respect




                                                  46
19-22915-rdd      Doc 5    Filed 05/01/19 Entered 05/01/19 22:27:32              Main Document
                                        Pg 166 of 171


to or relating to the DIP Obligations, the DIP Liens, the Prepetition Loan Obligations, the

Prepetition Liens, or the Prepetition Notes Obligations as applicable, including, without limitation,

(i) any so-called “lender liability” or equitable subordination claims or defenses, (ii) any and all

claims and causes of action arising under the Bankruptcy Code, and (iii) any and all claims and

causes of action regarding the validity, priority, extent, enforceability, perfection or avoidability

of the liens or claims of the DIP Agent, the DIP Lenders, the Prepetition Agent, the Prepetition

Secured Parties, the Prepetition Trustee and the Prepetition Noteholders.

               Surety. Nothing in this Interim Order shall in any way prime or affect the rights of

Westchester Fire Insurance Company or its past, present or future parents, subsidiaries or affiliates

(the “Surety”) as to: (a) any funds it is holding and/or being held for it presently or in the future,

whether in trust, as security, or otherwise, including any proceeds due or to become due any of the

Debtors or their non-debtor affiliates in relation to contracts bonded by the Surety; (b) any

substitutions or replacements of said funds including accretions to and interest earned on said

funds; or (c) any letter of credit related to any indemnity, collateral trust, bond or agreements

between or involving the Surety and any of the Debtors or any of the Debtors’ non-debtor affiliates

(collectively (a) to (c), the “Surety Assets”). Nothing in this Interim Order shall affect the rights

of the Surety under any current or future indemnity, collateral trust, or related agreements between

or involving the Surety and any of the Debtors or any of the Debtors’ non-debtor affiliates as to

the Surety Assets or otherwise, including, but not limited to, the Agreement of Indemnity executed

by Sungard AS on or about March 28, 2014, and the Rider to Agreement of Indemnity executed

by Sungard AS on or about April 23, 2014. In addition, nothing in this Interim Order shall prime

or otherwise impact: (x) current or future setoff and/or recoupment rights and/or the lien rights of

the Surety or of any party to whose rights the Surety has or may become subrogated; and/or (y)




                                                 47
19-22915-rdd      Doc 5    Filed 05/01/19 Entered 05/01/19 22:27:32              Main Document
                                        Pg 167 of 171


any existing or future subrogation or other common law rights of the Surety. To the extent that

any Surety Assets are being held by the Debtors and are used by the Debtors as part of cash

collateral, a concomitant replacement trust claim or replacement lien shall be granted to the Surety

equal to the amount of the use of those funds with any replacement trust fund claim to be equal to

the amount of trust funds used, and any replacement lien to have the same priority, amount, extent

and validity as existed as of the Petition Date. In addition, notwithstanding anything in this Interim

Order to the contrary, the rights, claims and defenses of the Debtors and of the Surety, including,

but not limited to, the Surety’s rights under any properly perfected liens and claims and/or claim

for equitable rights of subrogation, and rights of the Debtors and of any successors in interest to

any of the Debtors, and any creditors, to object to any such liens, claims and/or equitable

subrogation and other rights, are fully preserved. Nothing herein is an admission by the Surety or

the Debtors, or a determination by the Bankruptcy Court, regarding any claims under any bonds,

and the Surety and the Debtors reserve any and all rights, remedies and defenses in connection

therewith. Notwithstanding anything herein to the contrary, and subject to the terms herein, the

Debtors hereby agree that, during the pendency of these proceedings, the Debtors shall, in

accordance with and subject to applicable law, reimburse the Surety for attorneys’ fees incurred

and to be incurred by the Surety.

               Credit Bidding. The DIP Agent (at the direction of the Requisite Lenders), and

the Prepetition Agent (at the direction of the requisite amount of Prepetition Lenders), shall have

the right to credit bid (either directly or through one or more acquisition vehicles), up to the full

amount of their respective claims, including, for the avoidance of doubt, Adequate Protection

Superpriority Claims, if any, in any sale of all or any portion of the Prepetition Collateral or the

DIP Collateral, including, without limitation, sales occurring pursuant to Bankruptcy Code section




                                                 48
19-22915-rdd      Doc 5    Filed 05/01/19 Entered 05/01/19 22:27:32             Main Document
                                        Pg 168 of 171


363 or included as part of any restructuring plan subject to confirmation under Bankruptcy Code

section 1129(b)(2)(A)(ii)-(iii); provided, that prior to the expiration of the Challenge Period, the

right to object to any credit bid put forth by the Prepetition Lenders is hereby preserved.

               Conditions Precedent. No DIP Lender shall have any obligation to make any DIP

Loan under the respective DIP Loan Documents unless the conditions precedent to making such

extensions of credit under the applicable DIP Loan Documents have been satisfied in full or waived

in accordance with such DIP Loan Documents.

               Binding Effect; Successors and Assigns.        The DIP Loan Documents and the

provisions of this Interim Order, including all findings herein, shall be binding upon all parties in

interest in these Cases, including without limitation, the DIP Agent, the DIP Lenders, the

Prepetition Secured Parties, any Creditors’ Committee appointed in these Cases, and the Debtors

and their respective successors and assigns (including any chapter 7 or chapter 11 trustee

hereinafter appointed or elected for the estate of any of the Debtors, an examiner appointed

pursuant to Bankruptcy Code section 1104, or any other fiduciary appointed as a legal

representative of any of the Debtors or with respect to the property of the estate of any of the

Debtors) and shall inure to the benefit of the DIP Agent, the DIP Lenders, and the Prepetition

Secured Parties, provided, that, except to the extent expressly set forth in this Interim Order, the

Prepetition Secured Parties shall have no obligation to permit the use of Cash Collateral or to

extend any financing to any chapter 7 trustee or similar responsible person appointed for the estates

of the Debtors. In determining to make any loan (whether under the DIP Loan Agreement, a

promissory note or otherwise) to permit the use of Cash Collateral or in exercising any rights or

remedies as and when permitted pursuant to this Interim Order or the DIP Loan Documents, the

DIP Agent, the DIP Lenders and the Prepetition Secured Parties shall not (i) be deemed to be in




                                                 49
19-22915-rdd      Doc 5     Filed 05/01/19 Entered 05/01/19 22:27:32             Main Document
                                         Pg 169 of 171


control of the operations of the Debtors, or (ii) owe any fiduciary duty to the Debtors, their

respective creditors, shareholders or estates.

               Limitation of Liability. In determining to make any loan under the DIP Loan

Documents, permitting the use of Cash Collateral or in exercising any rights or remedies as and

when permitted pursuant to this Interim Order or the DIP Loan Documents, the DIP Agent, the

DIP Lenders and the Prepetition Secured Parties shall not solely by reason thereof be deemed in

control of the operations of the Debtors or to be acting as a “responsible person” or “owner or

operator” with respect to the operation or management of the Debtors (as such terms, or any similar

terms, are used in the United States Comprehensive Environmental Response, Compensation and

Liability Act, 29 U.S.C. §§ 9601 et seq. as amended, or any similar federal or state statute).

Furthermore, nothing in this Interim Order or in the DIP Loan Documents shall in any way be

construed or interpreted to impose or allow the imposition upon the DIP Agent, the DIP Lenders

or any Prepetition Secured Party of any liability for any claims arising from the prepetition or post-

petition activities of any of the Debtors.

               No Third Party Rights. Except as explicitly provided for herein, this Interim Order

does not create any rights for the benefit of any third party, creditor, equity holder or any direct,

indirect, third party or incidental beneficiary.

               Retention of Jurisdiction. This Bankruptcy Court shall have and retain exclusive

jurisdiction to enforce the terms of this Interim Order and to adjudicate any and all matters arising

from or related to the interpretation or implementation of this Interim Order, including with respect

to any and all disputes or matters under, arising out of or in connection with either the DIP Loans

or the DIP Loan Documents.




                                                   50
19-22915-rdd      Doc 5    Filed 05/01/19 Entered 05/01/19 22:27:32             Main Document
                                        Pg 170 of 171


               No Requirement to File Claim for DIP Obligations. Notwithstanding anything to

the contrary contained in any prior or subsequent order of the Court, including, without limitation,

any order establishing a deadline for the filing of proofs of claim or requests for payment of

administrative expenses under section 503(b) of the Bankruptcy Code, neither the DIP Agent nor

any DIP Lender shall be required to file any proof of claim or request for payment of administrative

expenses with respect to any of the DIP Obligations, all of which shall be due and payable in

accordance with the DIP Loan Documents without the necessity of filing any such proof of claim

or request for payment of administrative expenses; and the failure to file any such proof of claim

or request for payment of administrative expenses shall not affect the validity, priority or

enforceability of any of the DIP Loan Documents or of any indebtedness, liabilities or obligations

arising at any time thereunder or prejudice or otherwise adversely affect the DIP Agent's or any

DIP Lender's rights, remedies, powers or privileges under any of the DIP Loan Documents, this

Interim Order or applicable law.

               Effectiveness. This Interim Order shall constitute findings of fact and conclusions

of law and shall take effect and be fully enforceable nunc pro tunc to the Petition Date immediately

upon entry hereof. Notwithstanding Bankruptcy Rules 4001(a)(3), 6004(h), 6006(d), 7062 or 9024

or any other Bankruptcy Rule, or Rule 62(a) of the Federal Rules of Civil Procedure, this Interim

Order shall be immediately effective and enforceable upon its entry and there shall be no stay of

execution or effectiveness of this Interim Order.

               Final Hearing. The Final Hearing is scheduled for [DATE] at [TIME], prevailing

Eastern time, before this Court. The Debtors shall promptly transmit copies of this Interim Order

(which shall constitute adequate notice of the Final Hearing) to the parties having been given notice

of the Interim Hearing, to any party that has filed a request for notices with this Court and to any




                                                 51
19-22915-rdd     Doc 5     Filed 05/01/19 Entered 05/01/19 22:27:32             Main Document
                                        Pg 171 of 171


Creditors’ Committee after the same has been appointed, or Creditors’ Committee counsel, if the

same shall have been appointed. Any party-in-interest objecting to the relief sought at the Final

Hearing shall serve and file a written objection; which shall be served upon (a) counsel to the

Debtors, (b) Akin Gump Strauss Hauer & Feld LLP, One Bryant Park, New York, New York,

10036, Attn: Philip C. Dublin, Esq. and Naomi Moss, Esq., counsel to certain of the DIP Lenders

and the Crossover Group; (c) Jones Day, 250 Vesey Street, New York, New York 10281, Attn:

Scott J. Greenberg, Esq., Michael J. Cohen, Esq., and Steven Domanowski, Esq., counsel to certain

of the DIP Lenders and the Secured Lender Group; (d) Norton Rose Fulbright US LLP, 1301

Avenue of the Americas, New York, New York 10019, Attn: Stephen Castro, Esq. and Christy

Rivera, Esq., counsel to the DIP Agent and certain of the DIP Lenders; (e) Cravath, Swaine &

Moore LLP, counsel to the Prepetition Agent; (f) Carter Ledyard & Millburn LLP, 2 Walls Street,

New York, New York 10005, Attn: James Gadsden, Esq., counsel to the Prepetition Trustee; and

(g) the U.S. Trustee, and shall be filed with the Clerk of the United States Bankruptcy Court,

District of New York, in each case to allow actual receipt by the foregoing no later than [DATE]

at [TIME], prevailing Eastern time. The Final Hearing shall be cancelled, and the relief set forth

in this Interim Order shall not be granted on a final basis, if the Effective Date has occurred prior

to the occurrence of the Final Hearing.




Dated: _________________, 2019
       White Plains, New York


                                              THE HONORABLE ROBERT D. DRAIN
                                              UNITED STATES BANKRUPTCY JUDGE




                                                 52
